 



Exhibit 10.3
SECOND AMENDMENT TO CREDIT AGREEMENT
     THIS SECOND AMENDMENT (this “Amendment”), dated as of February 22, 2006,
amends the Five Year Credit Agreement dated as of July 16, 2004 (as previously
amended, the “Credit Agreement”) among EXELON CORPORATION, COMMONWEALTH EDISON
COMPANY, PECO ENERGY COMPANY, EXELON GENERATION COMPANY, LLC (each, an “Initial
Borrower” and collectively, the “Initial Borrowers”), various financial
institutions and JPMORGAN CHASE BANK, N.A. (successor by merger to Bank One,
NA), as administrative agent (in such capacity, the “Administrative Agent”).
Capitalized terms used but not defined herein have the respective meanings given
to them in the Credit Agreement.
     WHEREAS, Exelon Corporation, on behalf of itself and the other Initial
Borrowers, has requested certain amendments to the Credit Agreement, including
the deletion of ComEd as a Borrower thereunder;
     NOW, THEREFORE, in consideration of the premises and for other good and
valuable consideration (the receipt and sufficiency of which are hereby
acknowledged), the parties hereto agree as follows:
     SECTION 1 AMENDMENTS. Upon the effectiveness of this Amendment pursuant to
Section 2 below, the Credit Agreement shall be amended to read in its entirety
as set forth on the attached Annex I.
     SECTION 2 CONDITIONS PRECEDENT. This Amendment shall become effective when
the Administrative Agent has received (a) counterpart signature pages to this
Amendment (by facsimile or otherwise) signed by the Initial Borrowers and the
Majority Lenders; and (b) payment in full by ComEd of all of its obligations
under the Credit Agreement, other than contingent indemnification obligations
arising under provisions of the Credit Agreement that by their terms survive
termination thereof (any such obligations, “Surviving Obligations”).
     SECTION 3 REPRESENTATIONS AND WARRANTIES.
     3.1 Representations and Warranties of ComEd. ComEd represents and warrants
to the Administrative Agent and the Lenders that (a) no Event of Default or
Unmatured Event of Default exists with respect to ComEd, (b) the execution and
delivery by ComEd of this Amendment (i) are within the powers of ComEd,
(ii) have been duly authorized by all necessary action on the part of ComEd,
(iii) have received all necessary governmental approval and (iv) do not and will
not contravene or conflict with any provision of law or of the organizational
documents of ComEd; and (c) this Amendment is the legal, valid and binding
obligation of ComEd, enforceable against ComEd in accordance with its terms,
except as enforceability may be limited by bankruptcy, insolvency or other
similar laws of general application affecting the enforcement of creditor’s
rights or by general principles of equity limiting the availability of equitable
remedies.
     3.2 Representations and Warranties of Continuing Borrowers. Each of Exelon,
PECO and Genco (each, a “Continuing Borrower” and collectively, the “Continuing
Borrowers”) represents and warrants to the Administrative Agent and the Lenders
that (a) each representation and warranty set forth in Article IV of the Credit
Agreement is true and correct as if made on the

 



--------------------------------------------------------------------------------



 



date hereof; (b) the execution and delivery by such Continuing Borrower of this
Amendment and the performance by such Continuing Borrower of its obligations
under the Credit Agreement as amended hereby (as so amended, the “Amended Credit
Agreement”) (i) are within the powers of such Continuing Borrower, (ii) have
been duly authorized by all necessary action on the part of such Continuing
Borrower, (iii) have received all necessary governmental approval and (iv) do
not and will not contravene or conflict with any provision of law or of the
organizational documents of such Continuing Borrower; and (c) this Amendment and
the Amended Credit Agreement are legal, valid and binding obligations of such
Continuing Borrower, enforceable against such Continuing Borrower in accordance
with their respective terms, except as enforceability may be limited by
bankruptcy, insolvency or other similar laws of general application affecting
the enforcement of creditor’s rights or by general principles of equity limiting
the availability of equitable remedies.
     SECTION 4 MISCELLANEOUS.
     4.1 Continuing Effectiveness, etc. Except as expressly set forth herein,
the Credit Agreement shall remain in full force and effect and is ratified,
approved and confirmed in all respects.
     4.2 Severability. Any provision of this Amendment which is prohibited or
unenforceable in any jurisdiction shall, as to such provision and such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions of this Amendment
or affecting the validity or enforceability of such provision in any other
jurisdiction.
     4.3 Headings. The various headings of this Amendment are inserted for
convenience only and shall not affect the meaning or interpretation of this
Amendment.
     4.4 Execution in Counterparts. This Amendment may be executed by the
parties hereto in several counterparts, each of which shall be deemed to be an
original and all of which shall constitute together but one and the same
agreement.
     4.5 Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE COMMONWEALTH OF PENNSYLVANIA.
     4.6 Successors and Assigns. This Amendment shall be binding upon and shall
inure to the benefit of the parties hereto and their respective successors and
assigns.
     4.7 Deletion of ComEd as a Borrower. ComEd acknowledges that it shall not
be a party to the Amended Credit Agreement, shall have no right to request or
obtain Credit Extensions thereunder and shall have no other rights or
obligations thereunder or in connection therewith (other than Surviving
Obligations).
[Signature Pages Follow]

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
executed by their respective officers as of the date first above written.

              EXELON CORPORATION
 
       
 
  By:   /s/ Thomas R. Miller
 
       
 
      Name:      Thomas R. Miller
 
      Title:        Assistant Treasurer

              COMMONWEALTH EDISON COMPANY
 
       
 
  By:   /s/ Thomas R. Miller
 
       
 
      Name:      Thomas R. Miller
 
      Title:        Assistant Treasurer

              PECO ENERGY COMPANY
 
       
 
  By:   /s/ Thomas R. Miller
 
       
 
      Name:      Thomas R. Miller
 
      Title:         Assistant Treasurer

              EXELON GENERATION COMPANY, LLC
 
       
 
  By:   /s/ Thomas R. Miller
 
       
 
      Name:      Thomas R. Miller
 
      Title:        Assistant Treasurer

Second Amendment to
Five Year Credit Agreement

 



--------------------------------------------------------------------------------



 



THE LENDERS:

              JPMORGAN CHASE BANK, N.A., as
Administrative Agent and as a Lender
 
       
 
  By:   /s/ Michael J. DeForge
 
            Name:      Michael J. DeForge     Title:        Vice President

Second Amendment to
Five Year Credit Agreement

 



--------------------------------------------------------------------------------



 



              BARCLAYS BANK PLC
 
       
 
  By:   /s/ David Barton
 
            Name: David Barton     Title:  Associate Director

Second Amendment to
Five Year Credit Agreement

 



--------------------------------------------------------------------------------



 



                    CITIBANK, N.A.    
 
                By:   /s/ Stuart J. Murray               Name: STUART J. MURRAY
      Title: Director  
 
        388 Greenwich Street/21st FL/NYC  
 
        (212) 816-8597  

Second Amendment to
Five Year Credit Agreement

 



--------------------------------------------------------------------------------



 



              DEUTSCHE, BANK AG NEW YORK BRANCH
 
       
 
  By:       /s/ Marcus Tarkington
 
            Name:    Marcus Tarkington     Title:      Director
 
       
 
  By:   /s/ Rainer Meier
 
            Name:   Rainer Meier     Title:     Assistant Vice President

Second Amendment to
Five Year Credit Agreement

 



--------------------------------------------------------------------------------



 



              BANK OF AMERICA, N.A.
 
       
 
  By:   /s/ Kevin R. Wagley
 
            Name:     Kevin R. Wagley     Title:       Senior Vice President

Second Amendment to
Five Year Credit Agreement

 



--------------------------------------------------------------------------------



 



              MERRILL LYNCH BANK USA
 
       
 
  By:   /s/ Louis Alder
 
            Name:     Louis Alder     Title:       Director

Second Amendment to
Five Year Credit Agreement

 



--------------------------------------------------------------------------------



 



              THE BANK OF NOVA SCOTIA
 
       
 
  By:   /s/ Thane Rattew
 
            Name:   Thane Rattew     Title:   Managing Director

Second Amendment to
Five Year Credit Agreement

 



--------------------------------------------------------------------------------



 



              CREDIT SUISSE, Cayman Islands Branch (formerly known as CREDIT
SUISSE FIRST BOSTON. Cayman Islands Branch)
 
       
 
  By:   /s/ Sarah Wu
 
            Name:     Sarah Wu     Title:       Director
 
       
 
  By:   /s/ Denise Alvarez
 
            Name:     Denise Alvarez     Title:       Associate

Second Amendment to
Five Year Credit Agreement

 



--------------------------------------------------------------------------------



 



              KEYBANK NATIONAL ASSOCIATION
 
       
 
  By:   /s/ Lawrence A. Mack
 
            Name:   Lawrence A. Mack     Title:   Senior Vice President

Second Amendment to
Five Year Credit Agreement

 



--------------------------------------------------------------------------------



 



              LEHMAN BROTHERS BANK, FSB
 
       
 
  By:   /s/ Janine M. Shugan
 
            Name:   Janine M. Shugan     Title:     Authorized Signatory

Five Year Credit Agreement

 



--------------------------------------------------------------------------------



 



              UBS LOAN FINANCE LLC
 
       
 
  By:   /s/ Richard L. Tavrow
 
       
 
  Name:   Richard L. Tavrow
 
  Title:   Director
 
       
 
  By:   /s/ Irja R. Otsa
 
       
 
  Name:   Irja R. Otsa
 
  Title:   Associate Director

Second Amendment to
Five Year Credit Agreement

 



--------------------------------------------------------------------------------



 



              BNP PARIBAS
 
       
 
  By:   /s/ Mark A. Renaud
 
       
 
  Name:   MARK A. RENAUD
 
  Title:   Managing Director
 
       
 
  By:   /s/ Timothy F. Vincent
 
       
 
  Name:   TIMOTHY F. VINCENT
 
  Title:   Director

Second Amendment to
Five Year Credit Agreement

 



--------------------------------------------------------------------------------



 



              THE BANK OF NEW YORK
 
       
 
  By:   /s/ Richard K. Fronapfel, Jr.
 
       
 
  Name:   Richard K. Fronapfel, Jr.
 
  Title:   Vice President

Second Amendment to
Five Year Credit Agreement

 



--------------------------------------------------------------------------------



 



              MELLON BANK, N.A.
 
       
 
  By:   /s/ Mark W. Rogers
 
       
 
  Name:   Mark W. Rogers
 
  Title:   Vice President

Second Amendment to
Five Year Credit Agreement

 



--------------------------------------------------------------------------------



 



              ABN AMRO BANK, N.V.
 
       
 
  By:   /s/ R. Scott Donaldson
 
       
 
  Name:   R. Scott Donaldson
 
  Title:   Vice President
 
       
 
  By:   /s/ Todd Vaubel
 
       
 
  Name:   Todd Vaubel
 
  Title   Assistant Vice President

Second Amendment to
Five Year Credit Agreement

 



--------------------------------------------------------------------------------



 



              DRESDNER BANK AG, NEW YORK AND     GRAND CAYMAN BRANCHES
 
       
 
  By:   /s/ Thomas R. Brady
 
       
 
  Name:   Thomas R. Brady
 
  Title:   Director
 
            DRESDNER BANK AG, NEW YORK AND     GRAND CAYMAN BRANCHES
 
       
 
  By:   /s/ Brian Smith
 
       
 
  Name:   Brian Smith
 
  Title:   Managing Director

Second Amendment to
Five Year Credit Agreement

 



--------------------------------------------------------------------------------



 



              THE NORTHERN TRUST COMPANY
 
       
 
  By:   /s/ Karen E. Dahl
 
       
 
  Name:   KAREN E. DAHL
 
  Title:   VICE PRESIDENT

Second Amendment to
Five Year Credit Agreement

 



--------------------------------------------------------------------------------



 



              U.S. BANK NATIONAL ASSOCIATION
 
       
 
  By:   /s/ R. Michael Newton
 
       
 
  Name:   R. Michael Newton
 
  Title:   Vice President

Second Amendment to
Five Year Credit Agreement

 



--------------------------------------------------------------------------------



 



              WELLS FARGO BANK, N.A.
 
       
 
  By:   /s/ Charles W. Reed
 
       
 
  Name:   Charles W. Reed
 
  Title:   Vice President
 
       
 
  By:   /s/ Peter R. Martinets
 
       
 
  Name:   Peter R. Martinets
 
  Title:   Vice President

Five Year Credit Agreement

 



--------------------------------------------------------------------------------



 



              MIZUHO CORPORATE BANK, LTD.
 
       
 
  By:   /s/ Raymond Ventura
 
       
 
  Name:   Raymond Ventura
 
  Title:   Deputy General Manager

Second Amendment to
Five Year Credit Agreement

 



--------------------------------------------------------------------------------



 



              UNION BANK OF CALIFORNIA
 
       
 
  By:   /s/ Jonathan Bigelow
 
       
 
  Name:   Jonathan Bigelow
 
  Title:   Vice President

Second Amendment to
Five Year Credit Agreement

 



--------------------------------------------------------------------------------



 



              WACHOVIA BANK, NATIONAL     ASSOCIATION
 
       
 
  By:    
 
       
 
  Name:    
 
  Title:    

Second Amendment to
Five Year Credit Agreement

 



--------------------------------------------------------------------------------



 



              MORGAN STANLEY BANK
 
       
 
  By:    
 
       
 
  Name:    
 
  Title:    

Second Amendment to
Five Year Credit Agreement

 



--------------------------------------------------------------------------------



 



              FIFTH THIRD BANK
 
       
 
  By:    
 
       
 
  Name:    
 
  Title:    

Second Amendment to
Five Year Credit Agreement

 



--------------------------------------------------------------------------------



 



ANNEX I

COPY OF CREDIT AGREEMENT AS AMENDED
[ATTACHED]
Annex I-1

 



--------------------------------------------------------------------------------



 



COMPOSITE COPY
$1,000,000,000
FIVE YEAR CREDIT AGREEMENT
dated as of July 16, 2004
among
EXELON CORPORATION,
PECO ENERGY COMPANY
and
EXELON GENERATION COMPANY, LLC
as Borrowers
VARIOUS FINANCIAL INSTITUTIONS
as Lenders
JPMORGAN CHASE BANK, N.A.
as Administrative Agent
CITIBANK, N.A.,
WACHOVIA BANK, NATIONAL ASSOCIATION
and
ABN AMRO BANK, N.V.
as Co-Documentation Agents
and
BARCLAYS BANK PLC
as Syndication Agent
J.P. MORGAN SECURITIES INC.
and
BARCLAYS CAPITAL
Co-Lead Arrangers and Joint Book Runners

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page  
ARTICLE I DEFINITIONS AND ACCOUNTING TERMS
    1  
SECTION 1.01 Certain Defined Terms
    1  
SECTION 1.02 Other Interpretive Provisions
    13  
SECTION 1.03 Accounting Principles
    13  
ARTICLE II AMOUNTS AND TERMS OF THE COMMITMENTS
    14  
SECTION 2.01 Commitments
    14  
SECTION 2.02 Procedures for Advances; Limitations on Borrowings
    14  
SECTION 2.03 Facility and Utilization Fees
    15  
SECTION 2.04 Reduction of Commitment Amounts; Adjustment of Sublimits
    16  
SECTION 2.05 Repayment of Advances
    16  
SECTION 2.06 Interest on Advances
    16  
SECTION 2.07 Additional Interest on Eurodollar Advances
    17  
SECTION 2.08 Interest Rate Determination
    17  
SECTION 2.09 Continuation and Conversion of Advances
    18  
SECTION 2.10 Prepayments
    18  
SECTION 2.11 Increased Costs
    18  
SECTION 2.12 Illegality
    20  
SECTION 2.13 Payments and Computations
    20  
SECTION 2.14 Taxes
    22  
SECTION 2.15 Sharing of Payments, Etc
    24  
SECTION 2.16 Facility LCs
    24  
ARTICLE III CONDITIONS TO CREDIT EXTENSIONS
    28  
SECTION 3.01 Conditions Precedent to Initial Credit Extensions
    29  
SECTION 3.02 Conditions Precedent to All Credit Extensions
    30  
ARTICLE IV REPRESENTATIONS AND WARRANTIES
    30  
SECTION 4.01 Representations and Warranties of the Borrowers
    30  
ARTICLE V COVENANTS OF THE BORROWERS
    33  
SECTION 5.01 Affirmative Covenants
    33  
SECTION 5.02 Negative Covenants
    36  

 -i-

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page  
ARTICLE VI EVENTS OF DEFAULT
    38  
SECTION 6.01 Events of Default
    38  
ARTICLE VII THE AGENTS
    41  
SECTION 7.01 Authorization and Action
    41  
SECTION 7.02 Agents’ Reliance, Etc
    41  
SECTION 7.03 Agents and Affiliates
    41  
SECTION 7.04 Lender Credit Decision
    42  
SECTION 7.05 Indemnification
    42  
SECTION 7.06 Successor Administrative Agent
    42  
SECTION 7.07 Co-Documentation Agents, Syndication Agent and Co-Lead Arranger
    43  
ARTICLE VIII MISCELLANEOUS
    43  
SECTION 8.01 Amendments, Etc
    43  
SECTION 8.02 Notices, Etc
    43  
SECTION 8.03 No Waiver; Remedies
    44  
SECTION 8.04 Costs and Expenses; Indemnification
    44  
SECTION 8.05 Right of Set-off
    45  
SECTION 8.06 Binding Effect
    45  
SECTION 8.07 Assignments and Participations
    46  
SECTION 8.08 Governing Law
    49  
SECTION 8.09 Consent to Jurisdiction; Certain Waivers
    49  
SECTION 8.10 Execution in Counterparts; Integration
    49  
SECTION 8.11 Liability Several
    50  
SECTION 8.12 USA PATRIOT ACT NOTIFICATION
    50  
SECTION 8.13 Termination of Existing Agreement
    50  

 -ii-

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)
Page

     
SCHEDULE I
  PRICING SCHEDULE
SCHEDULE II
  COMMITMENTS
SCHEDULE III
  EXISTING LETTERS OF CREDIT
SCHEDULE IV
  EXISTING TAX EXEMPT DEBT ISSUANCES
 
   
EXHIBIT A
  FORM OF NOTE
EXHIBIT B
  FORM OF NOTICE OF BORROWING
EXHIBIT C
  FORM OF ASSIGNMENT AND ACCEPTANCE
EXHIBIT D-1
  FORM OF OPINION OF COUNSEL FOR EXELON AND PECO
EXHIBIT E
  FORM OF ANNUAL AND QUARTERLY COMPLIANCE
 
  CERTIFICATE

 -iii-

 



--------------------------------------------------------------------------------



 



FIVE YEAR CREDIT AGREEMENT
dated as of July 16, 2004
EXELON CORPORATION, PECO ENERGY COMPANY, EXELON GENERATION COMPANY, LLC, the
banks listed on the signature pages hereof, JPMORGAN CHASE BANK, N.A., as
Administrative Agent, CITIBANK, N.A., WACHOVIA BANK, NATIONAL ASSOCIATION and
ABN AMRO BANK, N.V., as Co-Documentation Agents, and BARCLAYS BANK PLC, as
Syndication Agent, hereby agree as follows:
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
     SECTION 1.01 Certain Defined Terms. As used in this Agreement, each of the
following terms shall have the meaning set forth below (each such meaning to be
equally applicable to both the singular and plural forms of the term defined):
     “Adjusted Funds From Operations” means, for any Borrower for any period,
such Borrower’s Net Cash Flows From Operating Activities for such period minus
such Borrower’s Transitional Funding Instrument Revenue for such period plus
such Borrower’s Net Interest Expense for such period minus, in the case of
Exelon, the portion (but, not less than zero) of Exelon’s Net Cash Flows From
Operating Activities for such period attributable to ComEd Entities and Energy
Holdings Entities.
     “Administrative Agent” means JPMCB in its capacity as administrative agent
for the Lenders pursuant to Article VII, and not in its individual capacity as a
Lender, and any successor Administrative Agent appointed pursuant to
Section 7.06.
     “Administrative Questionnaire” means an administrative questionnaire,
substantially in the form supplied by the Administrative Agent, completed by a
Lender and furnished to the Administrative Agent in connection with this
Agreement.
     “Advance” means an advance by a Lender to a Borrower hereunder. An Advance
may be a Base Rate Advance or a Eurodollar Rate Advance, each of which shall be
a “Type” of Advance.
     “Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person.
     “Agents” means the Administrative Agent, the Co-Documentation Agents and
the Syndication Agent; and “Agent” means any one of the foregoing.
     “Applicable Lending Office” means, with respect to each Lender, such
Lender’s Domestic Lending Office in the case of a Base Rate Advance and such
Lender’s Eurodollar Lending Office in the case of a Eurodollar Rate Advance.

-1-



--------------------------------------------------------------------------------



 



     “Applicable Margin” — see Schedule I.
     “Assignment and Acceptance” means an assignment and acceptance entered into
by a Lender and an Eligible Assignee, and accepted by the Administrative Agent,
in substantially the form of Exhibit C.
     “Base Rate” means, for any period, a fluctuating interest rate per annum
which rate per annum shall at all times be equal to the higher of:
     (a) the Prime Rate; and
     (b) the sum of 0.5% per annum plus the Federal Funds Rate in effect from
time to time.
     “Base Rate Advance” means an Advance that bears interest as provided in
Section 2.06(a).
     “Borrowers” means Exelon, PECO and Genco; and “Borrower” means any one of
the foregoing.
     “Borrowing” means a group of Advances to the same Borrower of the same Type
made, continued or converted on the same day by the Lenders ratably according to
their Pro Rata Shares and, in the case of a Borrowing of Eurodollar Rate
Advances, having the same Interest Period.
     “Business Day” means a day on which banks are not required or authorized to
close in Philadelphia, Pennsylvania, Chicago, Illinois or New York, New York,
and, if the applicable Business Day relates to any Eurodollar Rate Advances, on
which dealings are carried on in the London interbank market.
     “Closing Date” shall mean the date on which all conditions precedent to the
initial Credit Extension have been satisfied.
     “Code” means the Internal Revenue Code of 1986, and the regulations
promulgated thereunder, in each case as amended, reformed or otherwise modified
from time to time.
     “Co-Documentation Agent” means each of Citibank, N.A., Wachovia Bank,
National Association and ABN AMRO Bank, N.V. in its capacity as a
co-documentation agent hereunder.
     “Co-Lead Arranger” means each of J.P. Morgan Securities Inc. and Barclays
Capital in its capacity as a Co-Lead Arranger.
     “ComEd” means Commonwealth Edison Company, an Illinois corporation, or any
successor thereof.

-2-



--------------------------------------------------------------------------------



 



     “ComEd Debt” means Debt of any ComEd Entity for which none of the Borrowers
nor any of their Subsidiaries (other than another ComEd Entity) has any
liability, contingent or otherwise.
     “ComEd Entity” means ComEd and each of its Subsidiaries.
     “Commitment” means, for any Lender, such Lender’s commitment to make
Advances and participate in Facility LCs for the account of each Borrower
hereunder.
     “Commitment Amount” means, for any Lender at any time, the amount set forth
opposite such Lender’s name on Schedule II attached hereto or, if such Lender
has entered into any Assignment and Acceptance, set forth for such Lender in the
Register maintained by the Administrative Agent pursuant to Section 8.07(c), as
such amount may be reduced pursuant to Section 2.04.
     “Commitment Termination Date” means, with respect to any Borrower, the
earlier of (i) July 16, 2009 or (ii) the date of termination of the Commitments
to such Borrower pursuant to Section 2.04 or 6.01.
     “Commodity Trading Obligations” mean, with respect to any Person, the
obligations of such Person under (i) any commodity swap agreement, commodity
future agreement, commodity option agreement, commodity cap agreement, commodity
floor agreement, commodity collar agreement, commodity hedge agreement,
commodity forward contract or derivative transaction and any put, call or other
agreement, arrangement or transaction, including natural gas, power and
emissions forward contracts, or any combination of any such arrangements,
agreements and/or transactions, employed in the ordinary course of such Person’s
business, including any such Person’s energy marketing, trading and asset
optimization business, or (ii) any commodity swap agreement, commodity future
agreement, commodity option agreement, commodity hedge agreement, and any put,
call or other agreement or arrangement, or combination thereof (including an
agreement or arrangement to hedge foreign exchange risks) in respect of
commodities entered into by such Person pursuant to asset optimization and risk
management policies and procedures adopted in good faith by the Board of
Directors of such Person. The term “commodities” shall include electric energy
and/or capacity, coal, petroleum, natural gas, emissions allowances, weather
derivatives and related products and by-products and ancillary services.
     “Controlled Group” means all members of a controlled group of corporations
and all trades or businesses (whether or not incorporated) under common control
that, together with Exelon or any Subsidiary, are treated as a single employer
under Section 414(b) or 414(c) of the Code.
     “Credit Extension” means the making of an Advance or the issuance or
modification of a Facility LC hereunder.
     “Debt” means (i) indebtedness for borrowed money, (ii) obligations
evidenced by bonds, debentures, notes or other similar instruments,
(iii) obligations to pay the deferred purchase price of property or services
(other than trade payables incurred in the ordinary course of business),
(iv) obligations as lessee under leases that shall have been or are required to
be, in accordance

-3-



--------------------------------------------------------------------------------



 



with GAAP, recorded as capital leases, (v) obligations (contingent or otherwise)
under reimbursement or similar agreements with respect to the issuance of
letters of credit (other than obligations in respect of documentary letters of
credit opened to provide for the payment of goods or services purchased in the
ordinary course of business) and (vi) obligations under direct or indirect
guaranties in respect of, and obligations (contingent or otherwise) to purchase
or otherwise acquire, or otherwise to assure a creditor against loss in respect
of, indebtedness or obligations of others of the kinds referred to in clauses
(i) through (v) above.
     “Domestic Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Domestic Lending Office” in its Administrative
Questionnaire or in the Assignment and Acceptance pursuant to which it became a
Lender, or such other office of such Lender as such Lender may from time to time
specify to the Borrowers and the Administrative Agent.
     “Eligible Assignee” means (i) a commercial bank organized under the laws of
the United States, or any State thereof; (ii) a commercial bank organized under
the laws of any other country that is a member of the OECD or has concluded
special lending arrangements with the International Monetary Fund associated
with its General Arrangements to Borrow, or a political subdivision of any such
country, provided that such bank is acting through a branch or agency located in
the United States; (iii) a finance company, insurance company or other financial
institution or fund (whether a corporation, partnership or other entity) engaged
generally in making, purchasing or otherwise investing in commercial loans in
the ordinary course of its business; (iv) the central bank of any country that
is a member of the OECD; (v) any Lender; or (v) any Affiliate of a Lender;
provided that, unless otherwise agreed by Exelon and the Administrative Agent in
their sole discretion, (A) any Person described in clause (i), (ii) or (iii)
above shall also (x) have outstanding unsecured long-term debt that is rated
BBB- or better by S&P and Baa3 or better by Moody’s (or an equivalent rating by
another nationally recognized credit rating agency of similar standing if either
such corporation is no longer in the business of rating unsecured indebtedness
of entities engaged in such businesses) and (y) have combined capital and
surplus (as established in its most recent report of condition to its primary
regulator) of not less than $100,000,000 (or its equivalent in foreign
currency), and (B) any Person described in clause (ii), (iii), (iv) or (v) above
shall, on the date on which it is to become a Lender hereunder, be entitled to
receive payments hereunder without deduction or withholding of any United States
Federal income taxes (as contemplated by Section 2.14(e)).
     “Eligible Successor” means a Person which (i) is a corporation, limited
liability company or business trust duly incorporated or organized, validly
existing and in good standing under the laws of one of the states of the United
States or the District of Columbia, (ii) as a result of a contemplated
acquisition, consolidation or merger, will succeed to all or substantially all
of the consolidated business and assets of a Borrower and its Subsidiaries,
(iii) upon giving effect to such contemplated acquisition, consolidation or
merger, will have all or substantially all of its consolidated business and
assets conducted and located in the United States and (iv) is acceptable to the
Majority Lenders as a credit matter.
     “Energy Holdings” means PSEG Energy Holdings L.L.C., a New Jersey limited
liability company.

-4-



--------------------------------------------------------------------------------



 



     “Energy Holdings Debt” means Debt of any Energy Holdings Entity for which
none of the Borrowers nor any of their Subsidiaries (other than another Energy
Holdings Entity) has any liability, contingent or otherwise.
     “Energy Holdings Entity” means Energy Holdings and each of its
Subsidiaries.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and rulings issued
thereunder, each as amended and modified from time to time.
     “Eurocurrency Liabilities” has the meaning assigned to that term in
Regulation D of the Board of Governors of the Federal Reserve System, as in
effect from time to time.
     “Eurodollar Lending Office” means, with respect to any Lender, the office
of such Lender specified as its “Eurodollar Lending Office” in its
Administrative Questionnaire or in the Assignment and Acceptance pursuant to
which it became a Lender (or, if no such office is specified, its Domestic
Lending Office), or such other office of such Lender as such Lender may from
time to time specify to the Borrowers and the Administrative Agent.
     “Eurodollar Rate” means, for each Interest Period for each Eurodollar Rate
Advance made as part of a Borrowing, the applicable British Bankers’ Association
LIBOR rate for deposits in U.S. dollars having a maturity equal to such Interest
Period, as reported by any generally recognized financial information service as
of 11:00 A.M. (London time) two Business Days prior to the first day of such
Interest Period; provided that if no such British Bankers’ Association LIBOR
rate is available to the Administrative Agent, the Eurodollar Rate for such
Interest Period shall instead be the rate determined by the Administrative Agent
to be the rate at which JPMCB or one of its Affiliate banks offers to place
deposits in U.S. dollars with first-class banks in the London interbank market
at approximately 11:00 A.M. (London time) two Business Days prior to the first
day of such Interest Period, in the approximate amount of JPMCB’s relevant
Eurodollar Rate Advance and having a maturity equal to such Interest Period.
     “Eurodollar Rate Advance” means any Advance that bears interest as provided
in Section 2.06(b).
     “Eurodollar Rate Reserve Percentage” of any Lender for any Interest Period
means the reserve percentage applicable during such Interest Period (or if more
than one such percentage shall be so applicable, the daily average of such
percentages for those days in such Interest Period during which any such
percentage shall be so applicable) under regulations issued from time to time by
the Board of Governors of the Federal Reserve System (or any successor) for
determining the maximum reserve requirement (including any emergency,
supplemental or other marginal reserve requirement) for such Lender with respect
to liabilities or assets consisting of or including Eurocurrency Liabilities
having a term equal to such Interest Period.
     “Event of Default” — see Section 6.01.
     “Exchange Act” means the Securities Exchange Act of 1934, as amended and
modified from time to time.

-5-



--------------------------------------------------------------------------------



 



     “Exelon” means Exelon Corporation, a Pennsylvania corporation, or any
Eligible Successor thereof.
     “Exelon Sublimit” means $100,000,000, subject to adjustment as provided in
Section 2.04(c)
     “Existing Agreement” means the 364-Day Credit Agreement dated as of
October 31, 2003 among the Borrowers, various financial institutions and Bank
One, NA, as Administrative Agent.
     “Existing Letter of Credit” means each letter of credit listed on
Schedule III.
     “Facility Fee Rate” — see Schedule I.
     “Facility LC” means any letter of credit issued pursuant to Section 2.16
and any Existing Letter of Credit.
     “Facility LC Application” — see Section 2.16.3.
     “Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day which
is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.
     “GAAP” — see Section 1.03.
     “Genco” means Exelon Generation Company, LLC, a Pennsylvania limited
liability company, or any Eligible Successor thereof.
     “Genco Sublimit” means $650,000,000, subject to adjustment as provided in
Section 2.04(c)
     “Granting Bank” — see Section 8.07(h).
     “Hedging Obligations” mean, with respect to any Person, the obligations of
such Person under any interest rate or currency swap agreement, interest rate or
currency future agreement, interest rate collar agreement, interest rate or
currency hedge agreement, and any put, call or other agreement or arrangement
designed to protect such Person against fluctuations in interest rates or
currency exchange rates.
     “Interest Coverage Ratio” means, with respect to any Borrower for any
period of four consecutive fiscal quarters, the ratio of such Borrower’s
Adjusted Funds From Operations for such period to such Borrower’s Net Interest
Expense for such period.

-6-



--------------------------------------------------------------------------------



 



     “Interest Expense” means, for any Borrower for any period, “interest
expense” as shown on a consolidated statement of income of such Borrower for
such period prepared in accordance with GAAP.
     “Interest Expense to Affiliates” means, for any period, in the case of
Exelon and PECO, “Interest Expense to Affiliates” as shown on a consolidated
statement of income of Exelon or PECO, as applicable, for such period.
     “Interest Period” means, for each Eurodollar Rate Advance, the period
commencing on the date of such Eurodollar Rate Advance is made or is converted
from a Base Rate Advance and ending on the last day of the period selected by
the applicable Borrower pursuant to the provisions below and, thereafter, each
subsequent period commencing on the last day of the immediately preceding
Interest Period and ending on the last day of the period selected by such
Borrower pursuant to the provisions below. The duration of each such Interest
Period shall be 1, 2, 3 or 6 months, as the applicable Borrower may select in
accordance with Section 2.02 or 2.09; provided that:
     (i) no Borrower may select any Interest Period that ends after the
scheduled Maturity Date for such Borrower;
     (ii) Interest Periods commencing on the same date for Advances made as part
of the same Borrowing shall be of the same duration;
     (iii) whenever the last day of any Interest Period would otherwise occur on
a day other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, unless such extension
would cause the last day of such Interest Period to occur in the next following
calendar month, in which case the last day of such Interest Period shall occur
on the next preceding Business Day; and
     (iv) if there is no day in the appropriate calendar month at the end of
such Interest Period numerically corresponding to the first day of such Interest
Period, then such Interest Period shall end on the last Business Day of such
appropriate calendar month.
     “JPMCB” means JPMorgan Chase Bank, N.A., a national banking association.
     “LC Fee Rate” — see Schedule I.
     “LC Issuer” means JPMCB in its capacity as issuer of Facility LCs
hereunder.
     “LC Obligations” means, with respect to any Borrower at any time, the sum,
without duplication, of (i) the aggregate undrawn stated amount under all
Facility LCs issued for the account of such Borrower outstanding at such time
plus (ii) the aggregate unpaid amount at such time of all Reimbursement
Obligations of such Borrower.
     “LC Payment Date” — see Section 2.16.5.

-7-



--------------------------------------------------------------------------------



 



     “Lenders” means each of the financial institutions listed on the signature
pages hereof and each Eligible Assignee that shall become a party hereto
pursuant to Section 8.07.
     “Letter of Credit Sublimit” means $800,000,000.
     “Lien” means any lien (statutory or other), mortgage, pledge, security
interest or other charge or encumbrance, or any other type of preferential
arrangement (including the interest of a vendor or lessor under any conditional
sale, capitalized lease or other title retention agreement).
     “Majority Lenders” means Lenders having Pro Rata Shares of more than 50%
(provided that, for purposes of this definition, no Borrower nor any Affiliate
of a Borrower, if a Lender, shall be included in calculating the amount of any
Lender’s Pro Rata Share or the amount of the Commitment Amounts or Outstanding
Credit Extensions, as applicable, required to constitute more than 50% of the
Pro Rata Shares).
     “Material Adverse Change” and “Material Adverse Effect” each means,
relative to any occurrence, fact or circumstances of whatsoever nature
(including any determination in any litigation, arbitration or governmental
investigation or proceeding) with respect to any Borrower, (i) any materially
adverse change in, or materially adverse effect on, the financial condition,
operations, assets or business of such Borrower and its consolidated
Subsidiaries (other than ComEd Entities and Energy Holdings Entities), taken as
a whole, provided that, except as otherwise expressly provided herein, neither
(a) changes or effects relating to the investment of such Borrower or any of its
Subsidiaries in ComEd Entities or Energy Holdings Entities nor (b) the assertion
against such Borrower or any of its Subsidiaries of liability for any obligation
arising under ERISA for which such Borrower or any of its Subsidiaries bore
joint and several liability with any ComEd Entity, or the payment by such
Borrower or any of its Subsidiaries of any such obligation, shall be considered
in determining whether a Material Adverse Change or Material Adverse Effect has
occurred); or (ii) any materially adverse effect on the validity or
enforceability against such Borrower of this Agreement or any applicable Note.
     “Material Subsidiary” means, with respect to Exelon, each of PECO, Genco
and, on and after the PSEG Merger Date, PSE&G, and any holding company for any
of the foregoing.
     “Maturity Date” means, with respect to any Borrower, the earlier of
(i) July 16, 2009 or (ii) the date on which all obligations of such Borrower
become due and payable (pursuant to Section 6.01 or otherwise).
     “Modify” and “Modification” — see Section 2.16.1.
     “Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
     “Moody’s Rating” means, at any time for any Borrower, the rating issued by
Moody’s and then in effect with respect to such Borrower’s senior unsecured
long-term public debt securities without third-party credit enhancement (it
being understood that if such Borrower does not have any outstanding debt
securities of the type described above but has an indicative rating from Moody’s
for debt securities of such type, then such indicative rating shall be used for
determining the “Moody’s Rating”).

-8-



--------------------------------------------------------------------------------



 



     “Multiemployer Plan” means a Plan maintained pursuant to a collective
bargaining agreement or any other arrangement to which Exelon or any other
member of the Controlled Group is a party to which more than one employer is
obligated to make contributions.
     “Net Cash Flows From Operating Activities” means, for any Borrower for any
period, “Net Cash Flows provided by Operating Activities” as shown on a
consolidated statement of cash flows of such Borrower for such period prepared
in accordance with GAAP, excluding any “working capital changes” (as shown on
such statement of cash flows) taken into account in determining such Net Cash
Flows provided by Operating Activities.
     “Net Interest Expense” means, for any Borrower for any period, the total of
(a) such Borrower’s Interest Expense for such period minus (b) to the extent
that Interest Expense to Affiliates is included in such Interest Expense and
relates to (i) interest payments on debt obligations that are subordinated to
the obligations of such Borrower under this Agreement, (ii) such Borrower’s
Interest Expense to Affiliates for such period or (iii) such Borrower’s or such
Borrower’s Subsidiaries’ Transitional Funding Instrument Interest for such
period minus (c) in the case of Exelon, interest on ComEd Debt and Energy
Holdings Debt for such period.
     “Nonrecourse Indebtedness” means any Debt that finances the acquisition,
development, ownership or operation of an asset in respect of which the Person
to which such Debt is owed has no recourse whatsoever to any Borrower or any of
their respective Affiliates other than:
     (i) recourse to the named obligor with respect to such Debt (the “Debtor”)
for amounts limited to the cash flow or net cash flow (other than historic cash
flow) from the asset;
     (ii) recourse to the Debtor for the purpose only of enabling amounts to be
claimed in respect of such Debt in an enforcement of any security interest or
lien given by the Debtor over the asset or the income, cash flow or other
proceeds deriving from the asset (or given by any shareholder or the like in the
Debtor over its shares or like interest in the capital of the Debtor) to secure
the Debt, but only if the extent of the recourse to the Debtor is limited solely
to the amount of any recoveries made on any such enforcement; and
     (iii) recourse to the Debtor generally or indirectly to any Affiliate of
the Debtor, under any form of assurance, undertaking or support, which recourse
is limited to a claim for damages (other than liquidated damages and damages
required to be calculated in a specified way) for a breach of an obligation
(other than a payment obligation or an obligation to comply or to procure
compliance by another with any financial ratios or other tests of financial
condition) by the Person against which such recourse is available.
     “Note” means a promissory note of a Borrower payable to the order of a
Lender, in substantially the form of Exhibit A, evidencing the aggregate
indebtedness of such Borrower to such Lender resulting from the Advances made by
such Lender to such Borrower.
     “Notice of Borrowing” — see Section 2.02(a).

-9-



--------------------------------------------------------------------------------



 



     “OECD” means the Organization for Economic Cooperation and Development.
     “Outstanding Credit Extensions” means, with respect to any Borrower, the
sum of the aggregate principal amount of all outstanding Advances to such
Borrower plus all LC Obligations of such Borrower.
     “PBGC” means the Pension Benefit Guaranty Corporation and any entity
succeeding to any or all of its functions under ERISA.
     “PECO” means PECO Energy Company, a Pennsylvania corporation, or any
Eligible Successor thereof.
     “PECO Mortgage” means the First and Refunding Mortgage, dated as of May 1,
1923, between The Counties Gas & Electric Company (to which PECO is successor)
and Fidelity Trust Company, Trustee (to which First Union National Bank is
successor), as amended, supplemented or refinanced from time to time, provided
that no effect shall be given to any amendment, supplement or refinancing after
the date of this Agreement that would broaden the definition of “excepted
encumbrances” as defined in the PECO Mortgage as constituted on the date of this
Agreement.
     “PECO Sublimit” means $250,000,000, subject to adjustment as provided in
Section 2.04(c)
     “Permitted Obligations” mean, with respect to Genco or any of its
Subsidiaries, (1) Hedging Obligations arising in the ordinary course of business
and in accordance with such Person’s established risk management policies that
are designed to protect such Person against, among other things, fluctuations in
interest rates or currency exchange rates and which in the case of agreements
relating to interest rates shall have a notional amount no greater than the
payments due with respect to the Obligations being hedged thereby and
(2) Commodity Trading Obligations.
     “Person” means an individual, partnership, corporation (including a
business trust), joint stock company, trust, unincorporated association, joint
venture, limited liability company or other entity, or a government or any
political subdivision or agency thereof.
     “Plan” means an employee pension benefit plan that is covered by Title IV
of ERISA or subject to the minimum funding standards under Section 412 of the
Code as to which Exelon or any other member of the Controlled Group may have any
liability.
     “Power” means PSEG Power LLC, a Delaware limited liability company.
     “Power Merger” means the proposed merger of Power into Genco subsequent to
the PSEG Merger.
     “Power Merger Date” means the date that the Power Merger is consummated.

-10-



--------------------------------------------------------------------------------



 



     “Prime Rate” means a rate per annum equal to the prime rate of interest
announced by JPMCB (which is not necessarily the lowest rate charged to any
customer), changing when and as said prime rate changes.
     “Principal Subsidiary” means, with respect to a Borrower, (a) each Utility
Subsidiary of such Borrower and (b) each other Subsidiary of such Borrower
(i) the consolidated assets of which, as of the date of any determination
thereof, constitute at least 10% of the consolidated assets of such Borrower or
(ii) the consolidated earnings before taxes of which constitute at least 10% of
the consolidated earnings before taxes of such Borrower for the most recently
completed fiscal year; provided that (x) no ComEd Entity shall be considered a
Principal Subsidiary of Exelon; and (y) on or after the PSEG Merger Date, no
Energy Holdings Entity shall be considered a Principal Subsidiary of Exelon.
     “Pro Rata Share” means, with respect to a Lender, a portion equal to a
fraction the numerator of which is such Lender’s Commitment Amount (plus, after
the Commitments have terminated with respect to any Borrower, the principal
amount of such Lender’s outstanding Advances to such Borrower plus the amount of
such Lender’s participation in all of such Borrower’s LC Obligations) and the
denominator of which is the aggregate amount of the Commitment Amounts (plus,
after the Commitments have terminated with respect to any Borrower, the
principal amount of all outstanding Advances to such Borrower plus all LC
Obligations of such Borrower).
     “PSE&G” means Public Service Electric and Gas Company, a New Jersey
corporation.
      “PSEG” means Public Service Enterprise Group Incorporated, a New Jersey
corporation.
     “PSEG Merger” means the merger of PSEG into Exelon substantially as
contemplated by the Agreement and Plan of Merger dated as of December 20, 2004
between PSEG and Exelon.
     “PSEG Merger Date” means the date that the PSEG Merger is consummated.
     “PSE&G Mortgage” means the Mortgage Indenture dated August 1, 1924, between
PSE&G and Wachovia Bank, National Association (formerly Fidelity Union Trust
Company), as trustee, as amended, supplemented or refinanced from time to time,
provided that no effect shall be given to any amendment, supplement or
refinancing after the date of this Agreement that would broaden the scope of
Liens permitted under the PSE&G Mortgage as constituted on the date of this
Agreement.
     “Register” — see Section 8.07(c)
     “Reimbursement Obligations” means, with respect to any Borrower at any
time, the aggregate of all obligations of such Borrower then outstanding under
Section 2.16 to reimburse the LC Issuer for amounts paid by the LC Issuer in
respect of any one or more drawings under Facility LCs.
     “Reportable Event” means a reportable event as defined in Section 4043 of
ERISA and regulations issued under such section with respect to a Plan,
excluding, however, such events as to which the PBGC by regulation waived the
requirement of Section 4043 (a) of ERISA that it be

-11-



--------------------------------------------------------------------------------



 



notified within 30 days of the occurrence of such event, provided that a failure
to meet the minimum funding standard of Section 412 of the Code and Section 302
of ERISA shall be a Reportable Event regardless of the issuance of any such
waivers in accordance with either Section 4043(a) of ERISA or Section 412(d) of
the Code.
     “S&P” means Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc. and any successor thereto.
     “S&P Rating” means, at any time for any Borrower, the rating issued by S&P
and then in effect with respect to such Borrower’s senior unsecured long-term
public debt securities without third-party credit enhancement (it being
understood that if such Borrower does not have any outstanding debt securities
of the type described above but has an indicative rating from S&P for debt
securities of such type, then such indicative rating shall be used for
determining the “S&P Rating”).
     “Single Employer Plan” means a Plan maintained by Exelon or any other
member of the Controlled Group for employees of Exelon or any other member of
the Controlled Group.
     “SPC” — see Section 8.07(h).
     “Special Purpose Subsidiary” means a direct or indirect wholly owned
corporate Subsidiary of PECO or, on and after the PSEG Merger Date, PSE&G,
substantially all of the assets of which are “intangible transition property”
(as defined in 66 Pa. Cons. Stat. Ann. ss.2812(g), as amended, or any successor
provision of similar import) or “bondable transition property” (as defined in
N.J.S.A. 48:3-51, as amended, or any successor provision of similar import), and
proceeds thereof, formed solely for the purpose of holding such assets and
issuing such Transitional Funding Instruments, and which complies with the
requirements customarily imposed on bankruptcy-remote corporations in
receivables securitizations.
     “Sublimit” means the Exelon Sublimit, the PECO Sublimit or the Genco
Sublimit.
     “Subsidiary” means, with respect to any Person, any corporation or
unincorporated entity of which more than 50% of the outstanding capital stock
(or comparable interest) having ordinary voting power (irrespective of whether
or not at the time capital stock, or comparable interests, of any other class or
classes of such corporation or entity shall or might have voting power upon the
occurrence of any contingency) is at the time directly or indirectly owned by
such Person (whether directly or through one or more other Subsidiaries).
     “Syndication Agent” means Barclays Bank PLC in its capacity as a
syndication agent hereunder.
     “Taxes” — see Section 2.14.
     “Transitional Funding Instrument” means any instruments, pass-through
certificates, notes, debentures, certificates of participation, bonds,
certificates of beneficial interest or other evidences of indebtedness or
instruments evidencing a beneficial interest which (i) in the case of PECO, are
“transition bonds” (as defined in 66 Pa. Cons. Stat. Ann. ss.2812(g), as
amended), representing a securitization of “intangible transition property” (as
defined in the foregoing

-12-



--------------------------------------------------------------------------------



 



statute), (ii) on and after the PSEG Merger Date, in the case of PSE&G are
“transition bonds” (as defined in N.J.S.A. 48:3-51, as amended), representing a
securitization of “bondable transition property” (as defined in the foregoing
statute) and (iii) in the case of each of PECO and, after the PSEG Merger Date,
PSE&G, (A) are issued pursuant to a financing order of a public utilities
commission at the request of an electric utility pursuant to state legislation
which is enacted to facilitate the recovery of certain specified costs by
electric utilities through non-bypassable cent per kilowatt hour charges and/or
demand charges authorized pursuant to such order to be applied and invoiced to
customers of such utility and (B) are secured by or otherwise payable solely
from such non-bypassable charges.
     “Transitional Funding Instrument Interest” means, for any Borrower for any
period, the portion of such Borrower’s Interest Expense for such period which
was payable in respect of Transitional Funding Instruments.
     “Transitional Funding Instrument Revenue” means, for any Borrower for any
period, the portion of such Borrower’s (or, in the case of Exelon, its
Subsidiaries’) consolidated revenue for such period attributable to charges
invoiced to customers in respect of Transitional Funding Instruments.
     “Type” — see the definition of Advance.
     “Unfunded Liabilities” means, (i) in the case of any Single Employer Plan,
the amount (if any) by which the present value of all vested nonforfeitable
benefits under such Plan exceeds the fair market value of all Plan assets
allocable to such benefits, all determined as of the then most recent evaluation
date for such Plan, and (ii) in the case of any Multiemployer Plan, the
withdrawal liability that would be incurred by the Controlled Group if all
members of the Controlled Group completely withdrew from such Multiemployer
Plan.
     “Unmatured Event of Default” means any event which (if it continues
uncured) will, with lapse of time or notice or both, become an Event of Default.
     “Utility Subsidiary” means, with respect to a Borrower, each Subsidiary of
such Borrower that is engaged principally in the transmission, or distribution
of electricity or gas and is subject to rate regulation as a public utility by
federal or state regulatory authorities; provided that, (i) no ComEd Entity
shall be considered a Utility Subsidiary of Exelon and (ii) on or after the PSEG
Merger Date, no Energy Holdings Entity shall be considered a Utility Subsidiary
of Exelon.
     “Utilization Fee Rate” — see Schedule I.
     SECTION 1.02 Other Interpretive Provisions. In this Agreement, (a) in the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including” and the words “to” and “until” each
means “to but excluding”; (b) unless otherwise indicated, any reference to an
Article, Section, Exhibit or Schedule means an Article or Section hereof or an
Exhibit or Schedule hereto; and (c) the term “including” means “including
without limitation”.

-13-



--------------------------------------------------------------------------------



 



     SECTION 1.03 Accounting Principles. (a) As used in this Agreement, “GAAP”
shall mean generally accepted accounting principles in the United States,
applied on a basis consistent with the principles used in preparing Exelon’s
audited consolidated financial statements as of December 31, 2004 and for the
fiscal year then ended, as such principles may be revised as a result of changes
in GAAP implemented by a Borrower subsequent to such date. In this Agreement,
except to the extent, if any, otherwise provided herein, all accounting and
financial terms shall have the meanings ascribed to such terms by GAAP, and all
computations and determinations as to accounting and financial matters shall be
made in accordance with GAAP. In the event that the financial statements
generally prepared by any Borrower apply accounting principles other than GAAP
(including as a result of any event described in Section 1.03(b)), the
compliance certificate delivered pursuant to Section 5.01(b)(iv) accompanying
such financial statements shall include information in reasonable detail
reconciling such financial statements to GAAP to the extent relevant to the
calculations set forth in such compliance certificate.
          (b) If at any time any change in GAAP would affect the computation of
any financial ratio or requirement set forth herein and the applicable Borrower
or the Majority Lenders shall so request, the Administrative Agent, the Lenders
and such Borrower shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change in
GAAP (subject to the approval of the Majority Lenders); provided that, until so
amended, such ratio or requirement shall continue to be computed in accordance
with GAAP prior to such change therein.
ARTICLE II
AMOUNTS AND TERMS OF THE COMMITMENTS
     SECTION 2.01 Commitments. Each Lender severally agrees, on the terms and
conditions hereinafter set forth, to (a) make Advances to any Borrower and
(b) to participate in Facility LCs issued upon the request of any Borrower, in
each case from time to time during the period from the date hereof to the
Commitment Termination Date for such Borrower, in an aggregate amount not to
exceed such Lender’s Commitment Amount as in effect from time to time; provided
that (i) the aggregate principal amount of all Advances by such Lender to any
Borrower shall not exceed such Lender’s Pro Rata Share of the aggregate
principal amount of all Advances to such Borrower; (ii) such Lender’s
participation in Facility LCs issued for the account of any Borrower shall not
exceed such Lender’s Pro Rata Share of all LC Obligations of such Borrower;
(iii) the Outstanding Credit Extensions to Exelon shall not at any time exceed
the Exelon Sublimit; (iv) the Outstanding Credit Extensions to PECO shall not at
any time exceed the PECO Sublimit; (v) the Outstanding Credit Extensions to
Genco shall not at any time exceed the Genco Sublimit; and (vi) the LC
Obligations of all Borrowers collectively shall not at any time exceed the
Letter of Credit Sublimit. Within the foregoing limits, each Borrower may from
time to time borrow, prepay pursuant to Section 2.10 and reborrow hereunder
prior to the Commitment Termination Date for such Borrower.
     SECTION 2.02 Procedures for Advances; Limitations on Borrowings.
          (a) Any Borrower may request Advances hereunder by giving notice (a
“Notice of Borrowing”) to the Administrative Agent (which shall promptly advise
each Lender of its receipt

-14-



--------------------------------------------------------------------------------



 



thereof) not later than 10:00 A.M. (Chicago time) on the third Business Day
prior to the date of any proposed borrowing of Eurodollar Rate Advances and on
the date of any proposed borrowing of Base Rate Advances. Each Notice of
Borrowing shall be sent by telecopier, confirmed immediately in writing, and
shall be in substantially the form of Exhibit B, specifying therein the Borrower
which is requesting Advances and the requested (i) date of borrowing (which
shall be a Business Day), (ii) Type of Advances to be borrowed, (iii) the
aggregate amount of such Advances, and (iv) in the case of a borrowing of
Eurodollar Rate Advances, the initial Interest Period therefor. Each Lender
shall, before 12:00 noon (Chicago time) on the date of such borrowing, make
available for the account of its Applicable Lending Office to the Administrative
Agent at its address referred to in Section 8.02, in same day funds, such
Lender’s ratable portion of the requested borrowing. After the Administrative
Agent’s receipt of such funds and upon fulfillment of the applicable conditions
set forth in Article III, the Administrative Agent will make such funds
available to the applicable Borrower at the Administrative Agent’s aforesaid
address.
          (b) Each Notice of Borrowing shall be irrevocable and binding on the
applicable Borrower. If a Notice of Borrowing requests Eurodollar Rate Advances,
the applicable Borrower shall indemnify each Lender against any loss, cost or
expense incurred by such Lender as a result of any failure to fulfill on or
before the requested borrowing date the applicable conditions set forth in
Article III, including any loss, cost or expense incurred by reason of the
liquidation or reemployment of deposits or other funds acquired by such Lender
to fund the requested Advance to be made by such Lender.
          (c) Unless the Administrative Agent shall have received notice from a
Lender prior to the date of any requested borrowing (or, in the case of a
borrowing of Base Rate Advances to be made on the same Business Day as the
Administrative Agent’s receipt of the relevant Notice of Borrowing, prior to
10:30 A.M., Chicago time, on such Business Day) that such Lender will not make
available to the Administrative Agent such Lender’s ratable portion of such
borrowing, the Administrative Agent may assume that such Lender has made such
portion available to the Administrative Agent on the requested borrowing date in
accordance with Section 2.02(a) and the Administrative Agent may, in reliance
upon such assumption, make available to the applicable Borrower on such date a
corresponding amount. If and to the extent that such Lender shall not have so
made such ratable portion available to the Administrative Agent, such Lender and
such Borrower severally agree to repay to the Administrative Agent forthwith on
demand such corresponding amount together with interest thereon, for each day
from the date such amount is made available to such Borrower until the date such
amount is repaid to the Administrative Agent, at (i) in the case of such
Borrower, the interest rate applicable at the time to Advances made in
connection with such borrowing and (ii) in the case of such Lender, the Federal
Funds Rate. If such Lender shall repay to the Administrative Agent such
corresponding amount, such amount so repaid shall constitute such Lender’s
Advance as part of such Borrowing for purposes of this Agreement.
          (d) The failure of any Lender to make the Advance to be made by it on
any borrowing date shall not relieve any other Lender of its obligation, if any,
hereunder to make its Advance on such date, but no Lender shall be responsible
for the failure of any other Lender to make any Advance to be made by such other
Lender.

-15-



--------------------------------------------------------------------------------



 



          (e) Each Borrowing of Base Rate Advances shall at all times be in an
aggregate amount of $5,000,000 or a higher integral multiple of $1,000,000; and
each Borrowing of Eurodollar Rate Advances shall at all times be in an aggregate
amount of $10,000,000 or a higher integral multiple of $1,000,000.
Notwithstanding anything to the contrary contained herein, the Borrowers
collectively may not have more than 25 Borrowings of Eurodollar Rate Advances
outstanding at any time.
     SECTION 2.03 Facility and Utilization Fees.
          (a) Each Borrower agrees to pay to the Administrative Agent, for the
account of the Lenders according to their Pro Rata Shares, a facility fee for
the period from the Closing Date to the Commitment Termination Date for such
Borrower (or, if later, the date on which all Outstanding Credit Extensions to
such Borrower have been paid in full) in an amount equal to the Facility Fee
Rate for such Borrower multiplied by such Borrower’s Sublimit (or, after the
Commitment Termination Date for such Borrower, the principal amount of all
Outstanding Credit Extensions to such Borrower), payable on the last day of each
March, June, September and December and on the Final Termination Date for such
Borrower (and, if applicable, thereafter on demand).
          (b) Utilization Fee. Each Borrower agrees to pay to the Administrative
Agent, for the account of the Lenders according to their Pro Rata Shares, a
utilization fee for each day on which either (i) the Outstanding Credit
Extensions to all Borrowers exceed 50% of the aggregate amount of the Commitment
Amounts or (ii) such Borrower’s Outstanding Credit Extensions exceed 50% of such
Borrower’s Sublimit, in each case in an amount equal to the Utilization Fee Rate
for such Borrower multiplied by such Borrower’s Outstanding Credit Extensions on
such day, payable on the last day of each March, June, September and December
and on the Commitment Termination Date for such Borrower.
     SECTION 2.04 Reduction of Commitment Amounts; Adjustment of Sublimits.
(a) Each Borrower shall have the right, upon at least two Business Days’ notice
to the Administrative Agent, to ratably reduce the respective Commitment Amounts
of the Lenders in accordance with their Pro Rata Shares; provided that no
Borrower may reduce the Commitment Amounts by an aggregate amount that is
greater than the remainder of the amount of such Borrower’s Sublimit minus the
Outstanding Credit Extensions to such Borrower; and provided, further, that each
partial reduction of the Commitment Amounts shall be in the aggregate amount of
$10,000,000 or an integral multiple thereof. Once reduced pursuant to this
Section 2.04, the Commitment Amounts may not be increased.
          (b) Any Borrower shall have the right at any time such Borrower’s
Sublimit has been reduced to zero, upon at least two Business Days’ notice to
the Administrative Agent, to terminate the Commitment of each Lender with
respect to such Borrower in its entirety (but only if such Borrower concurrently
pays all of its obligations hereunder). Upon any such termination, such Borrower
shall cease to be a party hereto and shall no longer have any rights or
obligations hereunder (except under provisions hereof which by their terms would
survive any termination hereof).

-16-



--------------------------------------------------------------------------------



 



          (c) The Borrowers may from time to time so long as no Event of Default
or Unmatured Event of Default exists with respect to any Borrower, upon not less
than five Business Days’ notice to the Administrative Agent (which shall
promptly notify each Lender), change their respective Sublimits; provided that
(i) the sum of the Sublimits shall at all times be equal to the aggregate amount
of the Commitment Amounts; and (ii) after giving effect to any adjustment of the
Sublimits, (A) each Sublimit shall be an integral multiple of $50,000,000
(except that one Sublimit may not be such an integral multiple if the aggregate
amount of the Commitment Amounts is not an integral multiple of $50,000,000);
(B) no Borrower’s Sublimit shall exceed $750,000,000; (C) the Outstanding Credit
Extensions to Exelon shall not exceed the Exelon Sublimit; (D) the Outstanding
Credit Extensions to Genco shall not exceed the Genco Sublimit and (E) the
Outstanding Credit Extensions to PECO shall not exceed the PECO Sublimit.
     SECTION 2.05 Repayment of Advances. Each Borrower shall repay the principal
amount of all Advances made to it on or before the Maturity Date for such
Borrower.
     SECTION 2.06 Interest on Advances. Each Borrower shall pay interest on the
unpaid principal amount of each Advance made to it from the date of such Advance
until such principal amount shall be paid in full, at the following rates per
annum:
          (a) At all times such Advance is a Base Rate Advance, a rate per annum
equal to the Base Rate in effect from time to time, payable quarterly on the
last day of each March, June, September and December and on the date such Base
Rate Advance is converted to a Eurodollar Rate Advance or paid in full.
          (b) Subject to Section 2.07, at all times such Advance is a Eurodollar
Rate Advance, a rate per annum equal to the sum of the Eurodollar Rate for each
applicable Interest Period plus the Applicable Margin in effect from time to
time for such Borrower, payable on the last day of each Interest Period for such
Eurodollar Rate Advance (and, if any Interest Period for such Advance is six
months, on the day that is three months after the first day of such Interest
Period) or, if earlier, on the date such Eurodollar Rate Advance is converted to
a Base Rate Advance or paid in full.
     SECTION 2.07 Additional Interest on Eurodollar Advances. Each Borrower
shall pay to each Lender, so long as such Lender shall be required under
regulations of the Board of Governors of the Federal Reserve System to maintain
reserves with respect to liabilities or assets consisting of or including
Eurocurrency Liabilities, additional interest on the unpaid principal amount of
each Eurodollar Rate Advance of such Lender made to such Borrower, from the date
of such Advance until such principal amount is paid in full or converted to a
Base Rate Advance, at an interest rate per annum equal to the remainder obtained
by subtracting (i) the Eurodollar Rate for each Interest Period for such Advance
from (ii) the rate obtained by dividing such Eurodollar Rate by a percentage
equal to 100% minus the Eurodollar Rate Reserve Percentage of such Lender for
such Interest Period, payable on each date on which interest is payable on such
Advance; provided that no Lender shall be entitled to demand such additional
interest more than 90 days following the last day of the Interest Period in
respect of which such demand is made; provided, further, that the foregoing
proviso shall in no way limit the right of any Lender to demand or receive such
additional interest to the extent that such additional interest relates to the

-17-



--------------------------------------------------------------------------------



 



retroactive application of the reserve requirements described above if such
demand is made within 90 days after the implementation of such retroactive
reserve requirements. Such additional interest shall be determined by the
applicable Lender and notified to the applicable Borrower through the
Administrative Agent, and such determination shall be conclusive and binding for
all purposes, absent manifest error.
     SECTION 2.08 Interest Rate Determination. (a) The Administrative Agent
shall give prompt notice to the applicable Borrower and the Lenders of each
applicable interest rate determined by the Administrative Agent for purposes of
Section 2.06(a) or (b).
          (b) If, with respect to any Eurodollar Rate Advances, the Majority
Lenders notify the Administrative Agent that the Eurodollar Rate for any
Interest Period for such Advances will not adequately reflect the cost to such
Majority Lenders of making, funding or maintaining their respective Eurodollar
Rate Advances for such Interest Period, the Administrative Agent shall forthwith
so notify the applicable Borrower and the Lenders, whereupon
     (i) each Eurodollar Rate Advance will automatically, on the last day of the
then existing Interest Period therefor (unless prepaid or converted to a Base
Rate Advance prior to such day), convert into a Base Rate Advance, and
     (ii) the obligation of the Lenders to make, continue or convert into
Eurodollar Rate Advances shall be suspended until the Administrative Agent shall
notify the applicable Borrower and the Lenders that the circumstances causing
such suspension no longer exist.
     SECTION 2.09 Continuation and Conversion of Advances. (a) Any Borrower may
on any Business Day, upon notice given to the Administrative Agent not later
than 10:00 A.M. (Chicago time) on the third Business Day prior to the date of
any proposed continuation of or conversion into Eurodollar Rate Advances, and on
the date of any proposed conversion into Base Rate Advances, and subject to the
provisions of Sections 2.08 and 2.12, continue Eurodollar Rate Advances for a
new Interest Period or convert a Borrowing of Advances of one Type into Advances
of the other Type; provided that any continuation of Eurodollar Rate Advances or
conversion of Eurodollar Rate Advances into Base Rate Advances shall be made on,
and only on, the last day of an Interest Period for such Eurodollar Rate
Advances, unless, in the case of such a conversion, such Borrower shall also
reimburse the Lenders pursuant to Section 8.04(b) on the date of such
conversion. Each such notice of a continuation or conversion shall, within the
restrictions specified above, specify (i) the date of such continuation or
conversion, (ii) the Advances to be continued or converted, and (iii) in the
case of continuation of or conversion into Eurodollar Rate Advances, the
duration of the Interest Period for such Advances.
          (b) If a Borrower shall fail to select the Type of any Advance or the
duration of any Interest Period for any Borrowing of Eurodollar Rate Advances in
accordance with the provisions contained in the definition of “Interest Period”
in Section 1.01 and Section 2.09(a), the Administrative Agent will forthwith so
notify such Borrower and the Lenders and such Advances will automatically, on
the last day of the then existing Interest Period therefor, convert into Base
Rate Advances.

-18-



--------------------------------------------------------------------------------



 



     SECTION 2.10 Prepayments. Any Borrower may, upon notice to the
Administrative Agent at least three Business Days prior to any prepayment of
Eurodollar Rate Advances, or one Business Day’s notice prior to any prepayment
of Base Rate Advances, in each case stating the proposed date and aggregate
principal amount of the prepayment, and if such notice is given that Borrower
shall, prepay the outstanding principal amounts of the Advances made as part of
the same Borrowing in whole or ratably in part, together with accrued interest
to the date of such prepayment on the principal amount prepaid; provided that
(i) each partial prepayment shall be in an aggregate principal amount not less
than $10,000,000 or a higher integral multiple of $1,000,000 in the case of any
prepayment of Eurodollar Rate Advances and $5,000,000 or a higher integral
multiple of $1,000,000 in the case of any prepayment of Base Rate Advances, and
(ii) in the case of any such prepayment of a Eurodollar Rate Advance, such
Borrower shall be obligated to reimburse the Lenders pursuant to Section 8.04(b)
on the date of such prepayment.
     SECTION 2.11 Increased Costs. (a) If on or after the date of this
Agreement, any Lender or the LC Issuer determines that (i) the introduction of
or any change (other than, in the case of Eurodollar Rate Advances, any change
by way of imposition or increase of reserve requirements, included in the
Eurodollar Rate Reserve Percentage) in or in the interpretation of any law or
regulation or (ii) the compliance with any guideline or request from any central
bank or other governmental authority (whether or not having the force of law)
shall increase the cost to such Lender or the LC Issuer, as the case may be, of
agreeing to make or making, funding or maintaining Eurodollar Rate Advances or
of issuing or participating in any Facility LC, then the applicable Borrower
shall from time to time, upon demand by such Lender (with a copy of such demand
to the Administrative Agent) or the LC Issuer, as applicable, pay to the
Administrative Agent for the account of such Lender additional amounts (without
duplication of any amount payable pursuant to Section 2.14) sufficient to
compensate such Lender or the LC Issuer, as applicable, for such increased cost;
provided that no Lender shall be entitled to demand such compensation more than
90 days following the last day of the Interest Period in respect of which such
demand is made and the LC Issuer shall not be entitled to demand such
compensation more than 90 days following the expiration or termination (by a
drawing or otherwise) of the Facility LC in respect of which such demand is
made; provided, further, that the foregoing proviso shall in no way limit the
right of any Lender or the LC Issuer to demand or receive such compensation to
the extent that such compensation relates to the retroactive application of any
law, regulation, guideline or request described in clause (i) or (ii) above if
such demand is made within 90 days after the implementation of such retroactive
law, interpretation, guideline or request. A certificate as to the amount of
such increased cost, submitted to the applicable Borrower and the Administrative
Agent by a Lender or the LC Issuer, shall be conclusive and binding for all
purposes, absent manifest error.
          (b) If any Lender or the LC Issuer determines that, after the date of
this Agreement, compliance with any law or regulation or any guideline or
request from any central bank or other governmental authority (whether or not
having the force of law) regarding capital adequacy requirements affects or
would affect the amount of capital required or expected to be maintained by such
Lender or the LC Issuer or any Person controlling such Lender or the LC Issuer
(including, in any event, any determination after the date of this Agreement by
any such governmental authority or central bank that, for purposes of capital
adequacy requirements, any Lender’s Commitment to a Borrower or the LC Issuer’s
commitment to issue Facility LCs for the account of such Borrower as the case
may be does not constitute a commitment with an

-19-



--------------------------------------------------------------------------------



 



original maturity of less than one year) and that the amount of such capital is
increased by or based upon the existence of such Lender’s Commitment to such
Borrower or the LC Issuer’s commitment to issue Facility LCs for the account of
such Borrower, as applicable, or the Advances made by such Lender to such
Borrower or Reimbursement Obligations owed to the LC Issuer by such Borrower, as
the case may be, then, upon demand by such Lender (with a copy of such demand to
the Administrative Agent) or the LC Issuer, as applicable, such Borrower shall
immediately pay to the Administrative Agent for the account of such Lender or LC
Issuer, as applicable, from time to time as specified by such Lender or the LC
Issuer, as applicable, additional amounts sufficient to compensate such Lender,
the LC Issuer or such controlling Person, as applicable, in the light of such
circumstances, to the extent that such Lender determines such increase in
capital to be allocable to the existence of such Lender’s Commitment to such
Borrower or the Advances made by such Lender to such Borrower or the LC Issuer
determines such increase in capital to be allocable to the LC Issuer’s
commitment to issue Facility LCs for the account of such Borrower or the
Reimbursement Obligations owed by such Borrower to the LC Issuer; provided that
no Lender or the LC Issuer shall be entitled to demand such compensation more
than one year following the payment to or for the account of such Lender of all
other amounts payable hereunder by such Borrower and under any Note of such
Borrower held by such Lender and the termination of such Lender’s Commitment to
such Borrower and the LC Issuer shall not be entitled to demand such
compensation more than one year after the expiration or termination (by drawing
or otherwise) of all Facility LCs issued for the account of such Borrower and
the termination of the LC Issuer’s commitment to issue Facility LCs for the
account of such Borrower; provided, further, that the foregoing proviso shall in
no way limit the right of any Lender or the LC Issuer to demand or receive such
compensation to the extent that such compensation relates to the retroactive
application of any law, regulation, guideline or request described above if such
demand is made within one year after the implementation of such retroactive law,
interpretation, guideline or request. A certificate as to such amounts submitted
to the applicable Borrower and the Administrative Agent by the applicable Lender
or the LC Issuer shall be conclusive and binding, for all purposes, absent
manifest error.
          (c) Any Lender claiming compensation pursuant to this Section 2.11
shall use its best efforts (consistent with its internal policy and legal and
regulatory restrictions) to change the jurisdiction of its Applicable Lending
Office if the making of such a change would avoid the need for, or reduce the
amount of, any such compensation that may thereafter accrue and would not, in
the reasonable judgment of such Lender, be otherwise disadvantageous to such
Lender.
     SECTION 2.12 Illegality. Notwithstanding any other provision of this
Agreement, if any Lender shall notify the Administrative Agent that the
introduction of or any change in or in the interpretation of any law or
regulation makes it unlawful, or any central bank or other governmental
authority asserts that it is unlawful, for such Lender or its Eurodollar Lending
Office to perform its obligations hereunder to make Eurodollar Rate Advances or
to fund or maintain Eurodollar Rate Advances hereunder, (i) the obligation of
such Lender to make, continue or convert Advances into Eurodollar Rate Advances
shall be suspended (subject to the following paragraph of this Section 2.12)
until the Administrative Agent shall notify the applicable Borrower and the
Lenders that the circumstances causing such suspension no longer exist and
(ii) all Eurodollar Rate Advances of such Lender then outstanding shall, on the
last day of the then applicable Interest Period (or such earlier date as such
Lender shall designate upon

-20-



--------------------------------------------------------------------------------



 



not less than five Business Days’ prior written notice to the Administrative
Agent), be automatically converted into Base Rate Advances.
     If the obligation of any Lender to make, continue or convert into
Eurodollar Rate Advances has been suspended pursuant to the preceding paragraph,
then, unless and until the Administrative Agent shall notify the applicable
Borrower and the Lenders that the circumstances causing such suspension no
longer exist, (i) all Advances that would otherwise be made by such Lender as
Eurodollar Rate Advances shall instead be made as Base Rate Advances and (ii) to
the extent that Eurodollar Rate Advances of such Lender have been converted into
Base Rate Advances pursuant to the preceding paragraph or made instead as Base
Rate Advances pursuant to the preceding clause (i), all payments and prepayments
of principal that would have otherwise been applied to such Eurodollar Rate
Advances of such Lender shall be applied instead to such Base Rate Advances of
such Lender.
     SECTION 2.13 Payments and Computations. (a) Each Borrower shall make each
payment hereunder and under any Note issued by such Borrower not later than
10:00 A.M. (Chicago time) on the day when due in U.S. dollars to the
Administrative Agent at its address referred to in Section 8.02 in same day
funds without setoff, counterclaim or other deduction. The Administrative Agent
will promptly thereafter cause to be distributed like funds relating to the
payment of principal, interest, facility fees, utilization fees and letter of
credit fees ratably (other than amounts payable pursuant to Section 2.02(b),
2.07, 2.11, 2.14 or 8.04(b)) to the Lenders for the account of their respective
Applicable Lending Offices, and like funds relating to the payment of any other
amount payable to any Lender to such Lender for the account of its Applicable
Lending Office, in each case to be applied in accordance with the terms of this
Agreement. Upon its acceptance of an Assignment and Acceptance and recording of
the information contained therein in the Register pursuant to Section 8.07(d),
from and after the effective date specified in such Assignment and Acceptance,
the Administrative Agent shall make all payments hereunder in respect of the
interest assigned thereby to the Lender assignee thereunder, and the parties to
such Assignment and Acceptance shall make all appropriate adjustments in such
payments for periods prior to such effective date directly between themselves.
          (b) Each Borrower hereby authorizes each Lender, if and to the extent
any payment owed to such Lender by such Borrower is not made when due hereunder,
to charge from time to time against any or all of such Borrower’s accounts with
such Lender any amount so due.
          (c) All computations of interest based on the Prime Rate shall be made
by the Administrative Agent on the basis of a year of 365 or 366 days, as the
case may be, and all computations of interest based on the Eurodollar Rate or
the Federal Funds Rate and of fees shall be made by the Administrative Agent,
and all computations of interest pursuant to Section 2.07 shall be made by a
Lender, on the basis of a year of 360 days, in each case for the actual number
of days (including the first day but excluding the last day) occurring in the
period for which such interest or fees are payable. Each determination by the
Administrative Agent (or, in the case of Section 2.07, by a Lender) of an
interest rate hereunder shall be conclusive and binding for all purposes, absent
manifest error.

-21-



--------------------------------------------------------------------------------



 



          (d) Whenever any payment hereunder shall be stated to be due on a day
other than a Business Day, such payment shall be made on the next succeeding
Business Day, and such extension of time shall in such case be included in the
computation of any interest or fees, as the case may be; provided that if such
extension would cause payment of interest on or principal of a Eurodollar Rate
Advance to be made in the next following calendar month, such payment shall be
made on the next preceding Business Day.
          (e) Unless the Administrative Agent shall have received notice from a
Borrower prior to the date on which any payment is due by such Borrower to the
Lenders hereunder that such Borrower will not make such payment in full, the
Administrative Agent may assume that such Borrower has made such payment in full
to the Administrative Agent on such date and the Administrative Agent may, in
reliance upon such assumption, cause to be distributed to each Lender on such
due date an amount equal to the amount then due such Lender. If and to the
extent that such Borrower shall not have so made such payment in full to the
Administrative Agent, each Lender shall repay to the Administrative Agent
forthwith on demand such amount distributed to such Lender together with
interest thereon, for each day from the date such amount is distributed to such
Lender until the date such Lender repays such amount to the Administrative
Agent, at the Federal Funds Rate.
          (f) Notwithstanding anything to the contrary contained herein, any
amount payable by a Borrower hereunder that is not paid when due (whether at
stated maturity, by acceleration or otherwise) shall (to the fullest extent
permitted by law) bear interest from the date when due until paid in full at a
rate per annum equal at all times to the Base Rate plus 2%, payable upon demand.
     SECTION 2.14 Taxes. (a) Any and all payments by any Borrower hereunder or
under any Note issued by such Borrower shall be made, in accordance with
Section 2.13, free and clear of and without deduction for any and all present or
future taxes, levies, imposts, deductions, charges or withholdings, and all
liabilities with respect thereto, excluding, in the case of each Lender, the LC
Issuer and the Administrative Agent, taxes imposed on its income, and franchise
taxes imposed on it, by the jurisdiction under the laws of which such Lender,
the LC Issuer or the Administrative Agent (as the case may be) is organized or
any political subdivision thereof and, in the case of each Lender, taxes imposed
on its income, and franchise taxes imposed on it, by the jurisdiction of such
Lender’s Applicable Lending Office or any political subdivision thereof (all
such non-excluded taxes, levies, imposts, deductions, charges, withholdings and
liabilities being hereinafter referred to as “Taxes”). If a Borrower shall be
required by law to deduct any Taxes from or in respect of any sum payable
hereunder or under any Note issued by such Borrower to any Lender, the LC Issuer
or the Administrative Agent, (i) the sum payable shall be increased as may be
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section 2.14) such Lender, the
LC Issuer or the Administrative Agent (as the case may be) receives an amount
equal to the sum it would have received had no such deductions been made,
(ii) such Borrower shall make such deductions and (iii) such Borrower shall pay
the full amount deducted to the relevant taxation authority or other authority
in accordance with applicable law.
          (b) In addition, each Borrower severally agrees to pay any present or
future stamp or documentary taxes or any other excise or property taxes, charges
or similar levies to the extent

-22-



--------------------------------------------------------------------------------



 



arising from the execution, delivery or registration of this Agreement or any
Note (hereinafter referred to as “Other Taxes”), in each case to the extent
attributable to such Borrower; it being understood that to the extent any Other
Taxes so payable are not attributable to any particular Borrower, each Borrower
shall pay its proportionate share thereof according to the amounts of the
Borrowers’ respective Sublimits at the time such Other Taxes arose.
          (c) No Lender may claim or demand payment or reimbursement in respect
of any Taxes or Other Taxes pursuant to this Section 2.14 if such Taxes or Other
Taxes, as the case may be, were imposed solely as the result of a voluntary
change in the location of the jurisdiction of such Lender’s Applicable Lending
Office.
          (d) Each Borrower will indemnify each Lender, the LC Issuer and the
Administrative Agent for the full amount of Taxes or Other Taxes (including any
Taxes or Other Taxes imposed by any jurisdiction on amounts payable under this
Section 2.14) paid by such Lender, the LC Issuer or the Administrative Agent (as
the case may be) and any liability (including penalties, interest and expenses)
arising therefrom or with respect thereto, whether or not such Taxes or Other
Taxes were correctly or legally asserted, in each case to the extent
attributable to such Borrower; it being understood that to the extent any Taxes,
Other Taxes or other liabilities described above are not attributable to a
particular Borrower, each Borrower shall pay its proportionate share thereof
according to the amounts of the Borrowers’ respective Sublimits at the time such
Taxes, Other Taxes or other liability arose. This indemnification shall be made
within 30 days from the date such Lender, the LC Issuer or the Administrative
Agent (as the case may be) makes written demand therefor.
          (e) Prior to the date of an initial borrowing hereunder in the case of
each Lender listed on the signature pages hereof, and on the date of the
Assignment and Acceptance pursuant to which it became a Lender in the case of
each other Lender, and from time to time thereafter within 30 days from the date
of request if requested by any Borrower or the Administrative Agent, each Lender
organized under the laws of a jurisdiction outside the United States shall
provide the Administrative Agent and each Borrower with the forms prescribed by
the Internal Revenue Service of the United States certifying that such Lender is
exempt from United States withholding taxes with respect to all payments to be
made to such Lender hereunder and under any Note. If for any reason during the
term of this Agreement, any Lender becomes unable to submit the forms referred
to above or the information or representations contained therein are no longer
accurate in any material respect, such Lender shall notify the Administrative
Agent and the Borrowers in writing to that effect. Unless the Borrowers and the
Administrative Agent have received forms or other documents satisfactory to them
indicating that payments hereunder or under any Note are not subject to United
States withholding tax, the Borrowers or the Administrative Agent shall withhold
taxes from such payments at the applicable statutory rate in the case of
payments to or for any Lender organized under the laws of a jurisdiction outside
the United States and no Lender may claim or demand payment or reimbursement for
such withheld taxes pursuant to this Section 2.14.
          (f) Any Lender claiming any additional amounts payable pursuant to
this Section 2.14 shall use its best efforts (consistent with its internal
policy and legal and regulatory restrictions) to change the jurisdiction of its
Applicable Lending Office if the making of such a change would avoid the need
for, or reduce the amount of, any such additional amounts which

-23-



--------------------------------------------------------------------------------



 



may thereafter accrue and would not, in the reasonable judgment of such Lender,
be otherwise disadvantageous to such Lender.
          (g) If a Borrower makes any additional payment to any Lender pursuant
to this Section 2.14 in respect of any Taxes or Other Taxes, and such Lender
determines that it has received (i) a refund of such Taxes or Other Taxes or
(ii) a credit against or relief or remission for, or a reduction in the amount
of, any tax or other governmental charge attributable solely to any deduction or
credit for any Taxes or Other Taxes with respect to which it has received
payments under this Section 2.14, such Lender shall, to the extent that it can
do so without prejudice to the retention of such refund, credit, relief,
remission or reduction, pay to such Borrower such amount as such Lender shall
have determined to be attributable to the deduction or withholding of such Taxes
or Other Taxes. If, within one year after the payment of any such amount to such
Borrower, such Lender determines that it was not entitled to such refund,
credit, relief, remission or reduction to the full extent of any payment made
pursuant to the first sentence of this Section 2.14(g), such Borrower shall upon
notice and demand of such Lender promptly repay the amount of such overpayment.
Any determination made by a Lender pursuant to this Section 2.14(g) shall in the
absence of bad faith or manifest error be conclusive, and nothing in this
Section 2.14(g) shall be construed as requiring any Lender to conduct its
business or to arrange or alter in any respect its tax or financial affairs
(except as required by Section 2.14(f)) so that it is entitled to receive such a
refund, credit or reduction or as allowing any Person to inspect any records,
including tax returns, of such Lender.
          (h) Without prejudice to the survival of any other agreement of any
Borrower or any Lender hereunder, the agreements and obligations of the
Borrowers and the Lenders contained in this Section 2.14 shall survive the
payment in full of principal and interest hereunder and the termination of this
Agreement; provided that no Lender shall be entitled to demand any payment from
a Borrower under this Section 2.14 more than one year following the payment to
or for the account of such Lender of all other amounts payable by such Borrower
hereunder and under any Note issued by such Borrower to such Lender and the
termination of such Lender’s Commitment to such Borrower; provided, further,
that the foregoing proviso shall in no way limit the right of any Lender to
demand or receive any payment under this Section 2.14 to the extent that such
payment relates to the retroactive application of any Taxes or Other Taxes if
such demand is made within one year after the implementation of such Taxes or
Other Taxes.
     SECTION 2.15 Sharing of Payments, Etc. If any Lender shall obtain any
payment (whether voluntary, involuntary, through the exercise of any right of
set-off, or otherwise) on account of the Advances made by it to any Borrower or
its participation interest in any Facility LC issued for the account of any
Borrower (other than pursuant to Section 2.02(b), 2.07, 2.11, 2.14 or 8.04(b))
in excess of its ratable share of payments on account of the Advances to such
Borrower and Facility LCs issued for the account of such Borrower obtained by
all Lenders, such Lender shall forthwith purchase from the other Lenders such
participations in the Advances made by them to such Borrower and/or LC
Obligations of such Borrower as shall be necessary to cause such purchasing
Lender to share the excess payment ratably with each of them, provided that if
all or any portion of such excess payment is thereafter recovered from such
purchasing Lender, such purchase from each Lender shall be rescinded and such
Lender shall repay to the purchasing Lender the purchase price to the extent of
such recovery together with an amount

-24-



--------------------------------------------------------------------------------



 



equal to such Lender’s ratable share (according to the proportion of (i) the
amount of such Lender’s required repayment to (ii) the total amount so recovered
from the purchasing Lender) of any interest or other amount paid or payable by
the purchasing Lender in respect of the total amount so recovered. The Borrowers
agree that any Lender so purchasing a participation from another Lender pursuant
to this Section 2.15 may, to the fullest extent permitted by law, exercise all
its rights of payment (including the right of set-off) with respect to such
participation as fully as if such Lender were the direct creditor of the
applicable Borrower in the amount of such participation.
     SECTION 2.16 Facility LCs.
     SECTION 2.16.1 Issuance. The LC Issuer hereby agrees, on the terms and
conditions set forth in this Agreement (including the limitations set forth in
Section 2.01), upon the request of any Borrower, to issue standby letters of
credit and to renew, extend, increase or otherwise modify Facility LCs
(“Modify,” and each such action a “Modification”) for such Borrower, from time
to time from and including the date of this Agreement and prior to the
Commitment Termination Date for such Borrower. Facility LCs may be issued, at
any Borrower’s request, for any proper corporate or limited liability company
purpose, as applicable, including for the provision of credit enhancement and/or
liquidity support for any existing or future tax-exempt or taxable debt issuance
(including the existing tax-exempt debt issuances listed on Schedule IV). No
Facility LC shall have an expiry date later than 5 Business Days prior to the
scheduled Commitment Termination Date. By their execution of this Agreement, the
parties hereto agree that on the Closing Date (without any further action by any
Person), each Existing Letter of Credit shall be deemed to have been issued
under this Agreement and the rights and obligations of the issuer and the
account party thereunder shall be subject to the terms hereof.
     SECTION 2.16.2 Participations. Upon the issuance or Modification by the LC
Issuer of a Facility LC in accordance with this Section 2.16 (or, in this case
of the Existing Letters of Credit, on the Closing Date), the LC Issuer shall be
deemed, without further action by any party hereto, to have unconditionally and
irrevocably sold to each Lender, and each Lender shall be deemed, without
further action by any party hereto, to have unconditionally and irrevocably
purchased from the LC Issuer, a participation in such Facility LC (and each
Modification thereof) and the related LC Obligations in proportion to its Pro
Rata Share.
     SECTION 2.16.3 Notice. Subject to Section 2.16.1, the applicable Borrower
shall give the LC Issuer notice prior to 10:00 A.M. (Chicago time) at least five
Business Days prior to the proposed date of issuance or Modification of each
Facility LC, specifying the beneficiary, the proposed date of issuance (or
Modification) and the expiry date of such Facility LC, and describing the
proposed terms of such Facility LC and the nature of the transactions proposed
to be supported thereby. Upon receipt of such notice, the LC Issuer shall
promptly notify the Administrative Agent, and the Administrative Agent shall
promptly notify each Lender, of the contents thereof and of the amount of such
Lender’s participation in such proposed Facility LC. The issuance or
Modification by the LC Issuer of any Facility LC shall, in addition to the
applicable conditions

-25-



--------------------------------------------------------------------------------



 



precedent set forth in Article III (the satisfaction of which the LC Issuer
shall have no duty to ascertain; provided that the LC Issuer shall not issue any
Facility LC if the LC Issuer shall have received written notice (which has not
been rescinded) from the Administrative Agent or any Lender that any applicable
condition precedent to the issuance or modification of such Facility LC has not
been satisfied and, in fact, such condition precedent is not satisfied at the
requested time of issuance), be subject to the conditions precedent that such
Facility LC shall be satisfactory to the LC Issuer and that the applicable
Borrower shall have executed and delivered such application agreement and/or
such other instruments and agreements relating to such Facility LC as the LC
Issuer shall have reasonably requested (each a “Facility LC Application”). In
the event of any conflict between the terms of this Agreement and the terms of
any Facility LC Application, the terms of this Agreement shall control.
     SECTION 2.16.4 LC Fees. Each Borrower shall pay to the Agent, for the
account of the Lenders ratably in accordance with their respective Pro Rata
Shares, with respect to each Facility LC issued for the account of such
Borrower, a letter of credit fee at a per annum rate equal to the LC Fee Rate to
such Borrower in effect from time to time on the average daily undrawn stated
amount under such Facility LC, such fee to be payable in arrears on the last day
of each March, June, September and December and on the Maturity Date for such
Borrower (and thereafter on demand). Each Borrower shall also pay to the LC
Issuer for its own account (x) a fronting fee in an amount and at the times
agreed upon between the LC Issuer and such Borrower and (y) documentary and
processing charges in connection with the issuance or Modification of and draws
under Facility LCs in accordance with the LC Issuer’s standard schedule for such
charges as in effect from time to time.
     SECTION 2.16.5 Administration; Reimbursement by Lenders. Upon receipt from
the beneficiary of any Facility LC of any demand for payment under such Facility
LC, the LC Issuer shall notify the Administrative Agent and the Administrative
Agent shall promptly notify the applicable Borrower and each Lender as to the
amount to be paid by the LC Issuer as a result of such demand and the proposed
payment date (the “LC Payment Date”). The responsibility of the LC Issuer to the
applicable Borrower and each Lender shall be only to determine that the
documents (including each demand for payment) delivered under each Facility LC
in connection with such presentment shall be in conformity in all material
respects with such Facility LC. The LC Issuer shall endeavor to exercise the
same care in the issuance and administration of the Facility LCs as it does with
respect to letters of credit in which no participations are granted, it being
understood that in the absence of any gross negligence or willful misconduct by
the LC Issuer, each Lender shall be unconditionally and irrevocably liable,
without regard to the occurrence of the Commitment Termination Date, the
occurrence of any Event of Default or Unmatured Event of Default or any
condition precedent whatsoever, to reimburse the LC Issuer on demand for
(i) such Lender’s Pro Rata Share of the amount of each payment made by the LC
Issuer under each Facility LC to the extent such amount is not reimbursed by the
applicable Borrower pursuant to Section 2.16.6, plus (ii) interest on the
foregoing amount to be reimbursed by such Lender, for each day from the date of
the LC Issuer’s demand for such reimbursement (or, if such demand is made after
11:00 A.M. (Chicago time) on such day, from the next succeeding Business Day) to
the date on

-26-



--------------------------------------------------------------------------------



 



which such Lender pays the amount to be reimbursed by it, at a rate of interest
per annum equal to the Federal Funds Rate for the first three days and,
thereafter, at the Base Rate.
     SECTION 2.16.6 Reimbursement by Borrowers. Each Borrower shall be
irrevocably and unconditionally obligated to reimburse the LC Issuer on or
before the applicable LC Payment Date for any amount to be paid by the LC Issuer
upon any drawing under any Facility LC issued for the account of such Borrower,
without presentment, demand, protest or other formalities of any kind; provided
that neither the applicable Borrower nor any Lender shall hereby be precluded
from asserting any claim for direct (but not consequential) damages suffered by
such Borrower or such Lender to the extent, but only to the extent, caused by
(i) the willful misconduct or gross negligence of the LC Issuer in determining
whether a request presented under any Facility LC complied with the terms of
such Facility LC or (ii) the LC Issuer’s failure to pay under any Facility LC
after the presentation to it of a request strictly complying with the terms and
conditions of such Facility LC. All such amounts paid by the LC Issuer and
remaining unpaid by the applicable Borrower shall bear interest, payable on
demand, for each day until paid at a rate per annum equal to the Base Rate plus
2%. The LC Issuer will pay to each Lender ratably in accordance with its Pro
Rata Share all amounts received by it from any Borrower for application in
payment, in whole or in part, of the Reimbursement Obligation in respect of any
Facility LC issued by the LC Issuer, but only to the extent such Lender has made
payment to the LC Issuer in respect of such Facility LC pursuant to
Section 2.16.5. So long as the Commitment Termination Date has not occurred with
respect to a Borrower, but subject to the terms and conditions of this Agreement
(including the submission of a Notice of Borrowing in compliance with
Section 2.02 and the satisfaction of the applicable conditions precedent set
forth in Article III), such Borrower may request Advances hereunder for the
purpose of satisfying any Reimbursement Obligation.
     SECTION 2.16.7 Obligations Absolute. Each Borrower’s obligations under this
Section 2.16 shall be absolute and unconditional under any and all circumstances
and irrespective of any setoff, counterclaim or defense to payment which such
Borrower may have against the LC Issuer, any Lender or any beneficiary of a
Facility LC. Each Borrower agrees with the LC Issuer and the Lenders that the LC
Issuer and the Lenders shall not be responsible for, and such Borrower’s
Reimbursement Obligation in respect of any Facility LC issued for its account
shall not be affected by, among other things, the validity or genuineness of
documents or of any endorsements thereon, even if such documents should in fact
prove to be in any or all respects invalid, fraudulent or forged, or any dispute
between or among such Borrower, any of its Affiliates, the beneficiary of any
Facility LC or any financing institution or other party to whom any Facility LC
may be transferred or any claims or defenses whatsoever of such Borrower or of
any of its Affiliates against the beneficiary of any Facility LC or any such
transferee. The LC Issuer shall not be liable for any error, omission,
interruption or delay in transmission, dispatch or delivery of any message or
advice, however transmitted, in connection with any Facility LC. Each Borrower
agrees that any action taken or omitted by the LC Issuer or any Lender under or
in connection with any Facility LC issued for the account of such Borrower and
the related drafts and documents, if done without gross negligence or willful
misconduct, shall be binding upon such Borrower and shall not put the LC Issuer

-27-



--------------------------------------------------------------------------------



 



or any Lender under any liability to such Borrower. Nothing in this
Section 2.16.7 is intended to limit the right of any Borrower to make a claim
against the LC Issuer for damages as contemplated by the proviso to the first
sentence of Section 2.16.6.
     SECTION 2.16.8 Actions of LC Issuer. The LC Issuer shall be entitled to
rely, and shall be fully protected in relying, upon any Facility LC, draft,
writing, resolution, notice, consent, certificate, affidavit, letter, cablegram,
telegram, telecopy, telex or teletype message, statement, order or other
document believed by it to be genuine and correct and to have been signed, sent
or made by the proper Person or Persons, and upon advice and statements of legal
counsel, independent accountants and other experts selected by the LC Issuer.
The LC Issuer shall be fully justified in failing or refusing to take any action
under this Agreement unless it shall first have received such advice or
concurrence of the Majority Lenders as it reasonably deems appropriate or it
shall first be indemnified to its reasonable satisfaction by the Lenders against
any and all liability and expense which may be incurred by it by reason of
taking or continuing to take any such action. Notwithstanding any other
provision of this Section 2.16, the LC Issuer shall in all cases be fully
protected in acting, or in refraining from acting, under this Agreement in
accordance with a request of the Majority Lenders, and such request and any
action taken or failure to act pursuant thereto shall be binding upon the
Lenders and any future holder of a participation in any Facility LC.
     SECTION 2.16.9 Indemnification. Each Borrower hereby agrees to indemnify
and hold harmless each Lender, the LC Issuer and the Agent, and their respective
directors, officers, agents and employees, from and against any and all claims
and damages, losses, liabilities, costs or expenses which such Lender, the LC
Issuer or the Agent may incur (or which may be claimed against such Lender, the
LC Issuer or the Agent by any Person whatsoever) by reason of or in connection
with the issuance, execution and delivery or transfer of or payment or failure
to pay under any Facility LC issued for the account of such Borrower or any
actual or proposed use of any such Facility LC, including any claims, damages,
losses, liabilities, costs or expenses which the LC Issuer may incur by reason
of or in connection with (i) the failure of any other Lender to fulfill or
comply with its obligations to the LC Issuer hereunder (but nothing herein
contained shall affect any right such Borrower may have against any defaulting
Lender) or (ii) by reason of or on account of the LC Issuer issuing any such
Facility LC which specifies that the term “Beneficiary” included therein
includes any successor by operation of law of the named Beneficiary, but which
Facility LC does not require that any drawing by any such successor Beneficiary
be accompanied by a copy of a legal document, satisfactory to the LC Issuer,
evidencing the appointment of such successor Beneficiary; provided that no
Borrower shall be required to indemnify any Lender, the LC Issuer or the Agent
for any claims, damages, losses, liabilities, costs or expenses to the extent,
but only to the extent, caused by (x) the willful misconduct or gross negligence
of the LC Issuer in determining whether a request presented under any Facility
LC complied with the terms of such Facility LC or (y) the LC Issuer’s failure to
pay under any Facility LC after the presentation to it of a request strictly
complying with the terms and conditions of such Facility LC. Nothing in this
Section 2.16.9 is intended to limit the obligations of any Borrower under any
other provision of this Agreement.

-28-



--------------------------------------------------------------------------------



 



     SECTION 2.16.10 Lenders’ Indemnification. Each Lender shall, ratably in
accordance with its Pro Rata Share, indemnify the LC Issuer, its affiliates and
their respective directors, officers, agents and employees (to the extent not
reimbursed by the Borrower) against any cost, expense (including reasonable
counsel fees and disbursements), claim, demand, action, loss or liability
(except such as result from such indemnitees’ gross negligence or willful
misconduct or the LC Issuer’s failure to pay under any Facility LC after the
presentation to it of a request strictly complying with the terms and conditions
of the Facility LC) that such indemnitees may suffer or incur in connection with
this Section 2.16 or any action taken or omitted by such indemnitees hereunder.
     SECTION 2.16.11 Rights as a Lender. In its capacity as a Lender, the LC
Issuer shall have the same rights and obligations as any other Lender.
ARTICLE III
CONDITIONS TO CREDIT EXTENSIONS
     SECTION 3.01 Conditions Precedent to Initial Credit Extensions. No Lender
shall be obligated to make any Advance, and the LC Issuer shall not be obligated
to issue any Facility LC, unless the Administrative Agent shall have received
(a) evidence, satisfactory to the Administrative Agent, that the Borrowers have
paid (or will pay with the proceeds of the initial Credit Extensions) all
amounts then payable under the Existing Agreement and that all “Commitments”
under and as defined in the Existing Agreement have been (or concurrently with
the initial Advances will be) terminated, (b) evidence, satisfactory to the
Administrative Agent, that the “Commitments” under and as defined in the Three
Year Credit Agreement dated as of October 31, 2003 among the Borrowers, various
financial institutions and Bank One, NA, as agent, have been reduced by
$250,000,000 and that the maximum available “Sublimit” for any Borrower
thereunder has been reduced to $250,000,000 and (c) each of the following
documents, each dated the date of the initial Credit Extension (or an earlier
date satisfactory to the Administrative Agent, in form and substance
satisfactory to the Administrative Agent and each (except for any Note) in
sufficient copies to provide one for each Lender:
     (i) Notes issued by each Borrower in favor of each Lender that has
requested a Note to evidence its Advances;
     (ii) Certified copies of resolutions of the Board of Directors or
equivalent managing body of each Borrower approving the transactions
contemplated by this Agreement and of all documents evidencing other necessary
organizational action of such Borrower with respect to this Agreement and the
documents contemplated hereby;
     (iii) A certificate of the Secretary or an Assistant Secretary of each
Borrower certifying (A) the names and true signatures of the officers of such
Borrower authorized to sign this Agreement and the other documents to be
delivered hereunder; (B) that attached thereto are true and correct copies of
the articles or certificate of incorporation and by-laws, or equivalent
organizational

-29-



--------------------------------------------------------------------------------



 



documents, of such Borrower, in each case in effect on such date; and (C) that
attached thereto are true and correct copies of all governmental and regulatory
authorizations and approvals required for the due execution, delivery and
performance by such Borrower of this Agreement and the documents contemplated
hereby;
     (iv) A certificate signed by either the chief financial officer, principal
accounting officer or treasurer of each Borrower stating that (A) the
representations and warranties contained in Section 4.01 are correct on and as
of the date of such certificate as though made on and as of such date and (B) no
Event of Default or Unmatured Event of Default has occurred and is continuing on
the date of such certificate; and
     (v) A favorable opinion of Ballard Spahr Andrews & Ingersoll LLC, counsel
for the Borrowers, substantially in the form of Exhibit D.
     SECTION 3.02 Conditions Precedent to All Credit Extensions. The obligation
of each Lender to make any Advance to any Borrower and of the LC Issuer to issue
or modify any Facility LC for the account of any Borrower shall be subject to
the further conditions precedent that on the date of such Credit Extension the
following statements shall be true, and (a) the giving of the applicable Notice
of Borrowing and the acceptance by the applicable Borrower of the proceeds of
Advances pursuant thereto and (b) the request by a Borrower for the issuance or
Modification of a Facility LC shall, in each case, constitute a representation
and warranty by such Borrower that on the date of the making of such Advances or
the issuance or Modification of such Facility LC such statements are true:
     (A) The representations and warranties of such Borrower contained in
Section 4.01 are correct on and as of the date of such Credit Extension, before
and after giving effect to such Credit Extension and, in the case of the making
of Advances, the application of the proceeds therefrom, as though made on and as
of such date; provided that this Section 3.02(A) shall not apply to the
representations and warranties set forth in Sections 4.01(e)(i)(B),
4.01(e)(ii)(B) and 4.01(e)(iii)(B) and the first sentence of Section 4.01(f)
with respect to a Borrowing if the proceeds of such Borrowing will be used
exclusively to repay such Borrower’s commercial paper (and, in the event of any
such Borrowing, the Administrative Agent may require the applicable Borrower to
deliver information sufficient to disburse the proceeds of such Borrowing
directly to the holders of such commercial paper or a paying agent therefor);
and
     (B) No event has occurred and is continuing, or would result from such
Credit Extension or, in the case of the making of Advances, from the application
of the proceeds therefrom, that constitutes an Event of Default or Unmatured
Event of Default with respect to such Borrower.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES

-30-



--------------------------------------------------------------------------------



 



     SECTION 4.01 Representations and Warranties of the Borrowers. Each Borrower
represents and warrants as follows:
              (a) Such Borrower is a corporation or limited liability company
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation or organization.
              (b) The execution, delivery and performance by such Borrower of
this Agreement and any Note issued by such Borrower are within such Borrower’s
powers, have been duly authorized by all necessary organizational action on the
part of such Borrower, and do not and will not contravene (i) the articles or
certificate of incorporation, by-laws or the organizational documents of such
Borrower, (ii) applicable law or (iii) any contractual or legal restriction
binding on or affecting the properties of such Borrower or any of its
Subsidiaries.
              (c) No authorization or approval or other action by, and no notice
to or filing with, any governmental authority or regulatory body is required for
the due execution, delivery and performance by such Borrower of this Agreement
or any applicable Note, except an appropriate order or orders of (i) the
Securities and Exchange Commission under the Public Utility Holding Company Act
of 1935, if applicable, (ii) the Federal Energy Regulatory Commission, if
applicable, and (iii) in the case of PECO, the Pennsylvania Public Utility
Commission under the Pennsylvania Public Utility Code, which order or orders
have been duly obtained and are (x) in full force and effect and (y) sufficient
for the purposes hereof.
              (d) This Agreement is, and each applicable Note when delivered
hereunder will be, legal, valid and binding obligations of such Borrower,
enforceable against such Borrower in accordance with their respective terms,
except as the enforceability thereof may be limited by equitable principles or
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally.
(e) (i) In the case of PECO, (A) the consolidated balance sheet of PECO and its
Subsidiaries as at December 31, 2004, and the related statements of income and
retained earnings and of cash flows of PECO and its Subsidiaries for the fiscal
year then ended, certified by Pricewaterhouse Coopers LLP, and the unaudited
consolidated balance sheet of PECO and its Subsidiaries as at September 30,
2005, and the related unaudited statements of income for the nine-month period
then ended, copies of which have been furnished to each Lender, fairly present
in all material respects (subject, in the case of such balance sheet and
statement of income for the period ended September 30, 2005, to year-end
adjustments) the consolidated financial condition of PECO and its Subsidiaries
as at such dates and the consolidated results of the operations of PECO and its
Subsidiaries for the periods ended on such dates, all in accordance with GAAP;
and (B) since December 31, 2004 there has been no Material Adverse Change with
respect to PECO.
     (ii) In the case of Exelon, (A) the consolidated balance sheet of Exelon
and its Subsidiaries as at December 31, 2004 and the related consolidated
statements of income, retained earnings and cash flows of Exelon for the fiscal

-31-



--------------------------------------------------------------------------------



 



year then ended, certified by Pricewaterhouse Coopers LLP, and the unaudited
consolidated balance sheet of Exelon and its Subsidiaries as of September 30,
2005 and the related unaudited statement of income for the nine-month period
then ended, copies of which have been furnished to each Lender, fairly present
in all material respects (subject, in the case of such balance sheet and
statement of income for the period ended September 30, 2005, to year-end
adjustments) the consolidated financial condition of Exelon and its Subsidiaries
as at such dates and the consolidated results of the operations of Exelon and
its Subsidiaries for the periods ended on such dates in accordance with GAAP;
and (B) since December 31, 2004 there has been no Material Adverse Change with
respect to Exelon.
     (iii) In the case of Genco, (A) the consolidated balance sheet of Genco and
its Subsidiaries as at December 31, 2004 and the related consolidated statements
of income, retained earnings and cash flows of Genco for the fiscal year then
ended, certified by Pricewaterhouse Coopers LLP, and the unaudited consolidated
balance sheet of Genco and its Subsidiaries as of September 30, 2005 and the
related unaudited statement of income for the nine-month period then ended,
copies of which have been furnished to each Lender, fairly present in all
material respects (subject, in the case of such balance sheet and statement of
income for the period ended September 30, 2005, to year-end adjustments) the
consolidated financial condition of Genco and its Subsidiaries as at such dates
and the consolidated results of the operations of Genco and its Subsidiaries for
the periods ended on such dates in accordance with GAAP; and (B) since
December 31, 2004 there has been no Material Adverse Change with respect to
Genco.
            (f) Except as disclosed in such Borrower’s Annual, Quarterly or
Current Reports, each as filed with the Securities and Exchange Commission and
delivered to the Lenders prior to the date of execution and delivery of this
Agreement and, in the case of Exelon, on and after the PSEG Merger Date, as
disclosed in any Annual, Quarterly or Current Report of PSEG or any Subsidiary
thereof filed with the Securities and Exchange Commission prior to October 25,
2005, and, in the case of Genco, on and after the Power Merger Date, as
disclosed in any Annual, Quarterly or Current Report of Power filed with the
Securities and Exchange Commission prior to October 25, 2005, there is no
pending or threatened action, investigation or proceeding affecting such
Borrower or any of its Subsidiaries before any court, governmental agency or
arbitrator that may reasonably be anticipated to have a Material Adverse Effect
with respect to such Borrower. There is no pending or threatened action or
proceeding against such Borrower or any of its Subsidiaries that purports to
affect the legality, validity, binding effect or enforceability against such
Borrower of this Agreement or any Note issued by such Borrower.
            (g) No proceeds of any Advance to such Borrower have been or will be
used directly or indirectly in connection with the acquisition of in excess of
5% of any class of equity securities that is registered pursuant to Section 12
of the Exchange Act or any transaction subject to the requirements of Section 13
or 14 of the Exchange Act.
            (h) Such Borrower is not engaged in the business of extending credit
for the purpose of purchasing or carrying margin stock (within the meaning of
Regulation U issued by

-32-



--------------------------------------------------------------------------------



 



the Board of Governors of the Federal Reserve System), and no proceeds of any
Advance to such Borrower will be used to purchase or carry any margin stock or
to extend credit to others for the purpose of purchasing or carrying any margin
stock. Not more than 25% of the value of the assets of such Borrower and its
Subsidiaries is represented by margin stock.
          (i) Such Borrower is not an “investment company” or a company
“controlled” by an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.
          (j) During the twelve consecutive month period prior to the date of
the execution and delivery of this Agreement and prior to the date of any
borrowing of Advances by such Borrower or the issuance or modification of any
Facility LC for the account of such Borrower, no steps have been taken to
terminate any Plan (excluding any termination arising out of the institution by
or against any ComEd Entity of any bankruptcy, insolvency or similar proceeding
so long as such termination will not constitute an Event of Default or Unmatured
Event of Default under Section 6.01(g))., and there is no “accumulated funding
deficiency” (as defined in Section 412 of the Code or Section 302 of ERISA) with
respect to any Plan. No condition exists or event or transaction has occurred
with respect to any Plan (including any Multiemployer Plan) which might result
in the incurrence by such Borrower or any other member of the Controlled Group
of any material liability (other than to make contributions, pay annual PBGC
premiums or pay out benefits in the ordinary course of business), fine or
penalty (excluding any condition, event or transaction arising out of the
institution by or against any ComEd Entity of any bankruptcy, insolvency or
similar proceeding so long as such condition, event or transaction does not
constitute an Event of Default or Unmatured Event of Default under
Section 6.01(g)).
ARTICLE V
COVENANTS OF THE BORROWERS
     SECTION 5.01 Affirmative Covenants. Each Borrower agrees that so long as
any amount payable by such Borrower hereunder remains unpaid, any Facility LC
issued for the account of such Borrower remains outstanding or the Commitments
to such Borrower have not been irrevocably terminated, such Borrower will, and,
in the case of Section 5.01(a), will cause its Principal Subsidiaries to, unless
the Majority Lenders shall otherwise consent in writing:
          (a) Keep Books; Existence; Maintenance of Properties; Compliance with
Laws; Insurance; Taxes.
     (i) keep proper books of record and account, all in accordance with
generally accepted accounting principles in the United States, consistently
applied;
     (ii) subject to Section 5.02(b), preserve and keep in full force and effect
its existence;

-33-



--------------------------------------------------------------------------------



 



     (iii) maintain and preserve all of its properties (except such properties
the failure of which to maintain or preserve would not have, individually or in
the aggregate, a Material Adverse Effect on such Borrower) which are used or
useful in the conduct of its business in good working order and condition,
ordinary wear and tear excepted;
     (iv) comply in all material respects with the requirements of all
applicable laws, rules, regulations and orders (including those of any
governmental authority and including with respect to environmental matters) to
the extent the failure to so comply, individually or in the aggregate, would
have a Material Adverse Effect on such Borrower;
     (v) maintain insurance with responsible and reputable insurance companies
or associations, or self-insure, as the case may be, in each case in such
amounts and covering such contingencies, casualties and risks as is customarily
carried by or self-insured against by companies engaged in similar businesses
and owning similar properties in the same general areas in which such Borrower
and its Principal Subsidiaries operate;
     (vi) at any reasonable time and from time to time, pursuant to prior notice
delivered to such Borrower, permit any Lender, or any agent or representative of
any thereof, to examine and, at such Lender’s expense, make copies of, and
abstracts from the records and books of account of, and visit the properties of,
such Borrower and any of its Principal Subsidiaries and to discuss the affairs,
finances and accounts of such Borrower and any of its Principal Subsidiaries
with any of their respective officers; provided that any non-public information
(which has been identified as such by such Borrower or the applicable Principal
Subsidiary) obtained by any Lender or any of its agents or representatives
pursuant to this clause (vi) shall be treated confidentially by such Person;
provided, further, that such Person may disclose such information to any other
party to this Agreement, its examiners, affiliates, outside auditors, counsel or
other professional advisors in connection with the Agreement or if otherwise
required to do so by law or regulatory process;
     (vii) use the proceeds of the Advances to it for general corporate or
limited liability company purposes, as the case may be (including the
refinancing of its commercial paper and the making of acquisitions), but in no
event for any purpose which would be contrary to Section 4.01(g) or 4.01(h); and
     (viii) pay, prior to delinquency, all of its federal income taxes and other
material taxes and governmental charges, except to the extent that (a) such
taxes or charges are being contested in good faith and by proper proceedings and
against which adequate reserves are being maintained or (b) failure to pay such
taxes or charges would not reasonably be expected to have a Material Adverse
Effect.
(b) Reporting Requirements. Furnish to the Lenders:

-34-



--------------------------------------------------------------------------------



 



     (i) as soon as possible, and in any event within five Business Days after
the occurrence of any Event of Default or Unmatured Event of Default with
respect to such Borrower continuing on the date of such statement, a statement
of an authorized officer of such Borrower setting forth details of such Event of
Default or Unmatured Event of Default and the action which such Borrower
proposes to take with respect thereto;
     (ii) as soon as available and in any event within 60 days after the end of
each of the first three quarters of each fiscal year of such Borrower
(commencing with the quarter ending June 30, 2004), a copy of such Borrower’s
Quarterly Report on Form 10-Q filed with the Securities and Exchange Commission
with respect to such quarter (or, if such Borrower is not required to file a
Quarterly Report on Form 10-Q, copies of an unaudited consolidated balance sheet
of such Borrower as of the end of such quarter and the related consolidated
statement of income of such Borrower for the portion of such Borrower’s fiscal
year ending on the last day of such quarter, in each case prepared in accordance
with GAAP, subject to the absence of footnotes and to year-end adjustments),
together with a certificate of an authorized officer of such Borrower stating
that no Event of Default or Unmatured Event of Default with respect to such
Borrower has occurred and is continuing or, if any such Event of Default or
Unmatured Event of Default has occurred and is continuing, a statement as to the
nature thereof and the action which such Borrower proposes to take with respect
thereto;
     (iii) as soon as available and in any event within 105 days after the end
of each fiscal year of such Borrower, a copy of such Borrower’s Annual Report on
Form 10-K filed with the Securities and Exchange Commission with respect to such
fiscal year (or, if such Borrower is not required to file an Annual Report on
Form 10-K, the consolidated balance sheet of such Borrower and its subsidiaries
as of the last day of such fiscal year and the related consolidated statements
of income, retained earnings (if applicable) and cash flows of such Borrower for
such fiscal year, certified by Pricewaterhouse Coopers LLP or other certified
public accountants of recognized national standing), together with a certificate
of an authorized officer of such Borrower stating that no Event of Default or
Unmatured Event of Default with respect to such Borrower has occurred and is
continuing or, if any such Event of Default or Unmatured Event of Default has
occurred and is continuing, a statement as to the nature thereof and the action
which such Borrower proposes to take with respect thereto;
     (iv) concurrently with the delivery of the annual and quarterly reports
referred to in Sections 5.01(b)(ii) and 5.01(b)(iii), a compliance certificate
in substantially the form set forth in Exhibit E, duly completed and signed by
the Chief Financial Officer, Treasurer or an Assistant Treasurer of such
Borrower;
     (v) except as otherwise provided in clause (ii) or (iii) above, promptly
after the sending or filing thereof, copies of all reports that such Borrower
sends to any of its security holders, and copies of all Reports on Form 10-K,
10-Q or

-35-



--------------------------------------------------------------------------------



 



8-K, and registration statements and prospectuses that such Borrower or any of
its Subsidiaries files with the Securities and Exchange Commission or any
national securities exchange (except to the extent that any such registration
statement or prospectus relates solely to the issuance of securities pursuant to
employee purchase, benefit or dividend reinvestment plans of such Borrower or
such Subsidiary);
     (vi) promptly upon becoming aware of the institution of any steps by such
Borrower or any other Person to terminate any Plan, or the failure to make a
required contribution to any Plan if such failure is sufficient to give rise to
a lien under section 302(f) of ERISA, or the taking of any action with respect
to a Plan which could result in the requirement that such Borrower furnish a
bond or other security to the PBGC or such Plan, or the occurrence of any event
with respect to any Plan which could result in the incurrence by such Borrower
or any other member of the Controlled Group of any material liability, fine or
penalty, notice thereof and a statement as to the action such Borrower proposes
to take with respect thereto;
     (vii) promptly upon becoming aware thereof, notice of any change in the
Moody’s Rating or the S&P Rating for such Borrower; and
     (viii) such other information respecting the condition, operations,
business or prospects, financial or otherwise, of such Borrower or any of its
Subsidiaries as any Lender, through the Administrative Agent, may from time to
time reasonably request.
Each Borrower may provide information, documents and other materials that it is
obligated to furnish to the Administrative Agent pursuant to this
Section 5.01(b) and all other notices, requests, financial statements, financial
and other reports, certificates and other information materials, but excluding
any communication that (i) relates to a request for a Credit Extension,
(ii) relates to the payment of any amount due under this Agreement prior to the
scheduled date therefor or any reduction of the Commitments, (iii) provides
notice of any Event of Default or Unmatured Event of Default or (iv) is required
to be delivered to satisfy any condition precedent to the effectiveness of this
Agreement or any Credit Extension hereunder (any non-excluded communication
described above, a “Communication”), electronically (including by posting such
documents, or providing a link thereto, on Exelon’s Internet website).
Notwithstanding the foregoing, each Borrower agrees that, to the extent
requested by the Administrative Agent, it will continue to provide “hard copies”
of Communications to the Administrative Agent.
Each Borrower further agrees that the Administrative Agent may make
Communications available to the Lenders by posting such Communications on
Intralinks or a substantially similar electronic transmission system (the
“Platform”).
THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”. THE ADMINISTRATIVE AGENT
DOES NOT WARRANT THE ACCURACY OR COMPLETENESS OF ANY COMMUNICATION OR THE
ADEQUACY OF THE PLATFORM AND EXPRESSLY DISCLAIMS LIABILITY FOR ERRORS OR
OMISSIONS IN ANY COMMUNICATION. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR

-36-



--------------------------------------------------------------------------------



 



STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER
CODE DEFECTS, IS MADE BY THE ADMINISTRATIVE AGENT IN CONNECTION WITH ANY
COMMUNICATION OR THE PLATFORM. IN NO EVENT SHALL THE ADMINISTRATIVE AGENT HAVE
ANY LIABILITY TO ANY BORROWER, ANY LENDER OR ANY OTHER PERSON FOR DAMAGES,
LOSSES OR EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF ANY
BORROWER’S OR THE ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH
THE INTERNET, EXCEPT TO THE EXTENT SUCH DAMAGES ARE FOUND IN A FINAL
NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED
FROM SUCH PERSON’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT. WITHOUT LIMITING THE
FOREGOING, UNDER NO CIRCUMSTANCES SHALL THE ADMINISTRATIVE AGENT BE LIABLE FOR
ANY INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES ARISING OUT OF THE
USE OF THE PLATFORM OR ANY BORROWER’S OR THE ADMINISTRATIVE AGENT’S TRANSMISSION
OF COMMUNICATIONS THROUGH THE INTERNET.
Each Lender agrees that notice to it (as provided in the next sentence)
specifying that a Communication has been posted to the Platform shall constitute
effective delivery of such Communication to such Lender for purposes of this
Agreement. Each Lender agrees (i) to notify the Administrative Agent from time
to time of the e-mail address to which the foregoing notice may be sent and
(ii) that such notice may be sent to such e-mail address.
     SECTION 5.02 Negative Covenants. Each Borrower agrees that so long as any
amount payable by such Borrower hereunder remains unpaid, any Facility LC issued
for the account of such Borrower remains outstanding or the Commitments to such
Borrower have not been irrevocably terminated (except with respect to
Section 5.02(a), which shall be applicable only as of the date hereof and at any
time any Advance to such Borrower or Facility LC issued for the account of such
Borrower is outstanding or is to be made or issued, as applicable), such
Borrower will not, without the written consent of the Majority Lenders:
          (a) Limitation on Liens. Create, incur, assume or suffer to exist, or,
in the case of Exelon, permit any of its Material Subsidiaries to create, incur,
assume or suffer to exist, any Lien on its respective property, revenues or
assets, whether now owned or hereafter acquired except (i) Liens imposed by law,
such as carriers’, warehousemen’s and mechanics’ Liens and other similar Liens
arising in the ordinary course of business; (ii) Liens on the capital stock of
or any other equity interest in any of its Subsidiaries (excluding, in the case
of Exelon, the stock of PECO, Genco and, on and after the PSEG Merger Date,
PSE&G, and any holding company for any of the foregoing) or any such
Subsidiary’s assets to secure Nonrecourse Indebtedness; (iii) Liens upon or in
any property acquired in the ordinary course of business to secure the purchase
price of such property or to secure any obligation incurred solely for the
purpose of financing the acquisition of such property; (iv) Liens existing on
such property at the time of its acquisition (other than any such Lien created
in contemplation of such acquisition unless permitted by the preceding clause
(iii)); (v) Liens on the property, revenues and/or assets of any Person that
exist at the time such Person becomes a Subsidiary and the continuation of such
Liens in connection with any refinancing or restructuring of the obligations
secured by such Liens; (vi) Liens granted

-37-



--------------------------------------------------------------------------------



 



in connection with any financing arrangement for the purchase of nuclear fuel or
the financing of pollution control facilities, limited to the fuel or facilities
so purchased or acquired; (vii) Liens arising in connection with sales or
transfers of, or financing secured by, accounts receivable or related contracts;
provided that any such sale, transfer or financing shall be on arms’ length
terms; (viii) Liens granted by a Special Purpose Subsidiary to secure
Transitional Funding Instruments of such Special Purpose Subsidiary; (ix) in the
case of PECO, (A) Liens granted under the PECO Mortgage and “excepted
encumbrances” as defined in the PECO Mortgage, and (B) Liens securing PECO’s
notes collateralized solely by mortgage bonds of PECO issued under the terms of
the PECO Mortgage; (x) in the case of Exelon (on and after the PSEG Merger
Date), (A) Liens granted under the PSE&G Mortgage and Liens permitted under the
PSE&G Mortgage, and (B) Liens securing PSE&G’s notes collateralized solely by
mortgage bonds of PSE&G issued under the terms of the PSE&G Mortgage, (xi) in
the case of PECO and Genco, Liens arising in connection with sale and leaseback
transactions entered into by such Borrower or a Subsidiary thereof, but only to
the extent (I) in the case of PECO or any Subsidiary thereof, the proceeds
received from such sale shall immediately be applied to retire mortgage bonds of
PECO issued under the terms of the PECO Mortgage, or (II) the aggregate purchase
price of assets sold pursuant to such sale and leaseback transactions where such
proceeds are not applied as provided in clause (I) shall not exceed, in the
aggregate for PECO, Genco and their Subsidiaries, $1,000,000,000; (xii) in the
case of Exelon (on and after the PSEG Merger Date), Liens arising in connection
with sale and leaseback transactions entered into by PSE&G or a Subsidiary
thereof, but only to the extent (I) the proceeds received from such sale shall
immediately be applied to retire mortgage bonds of PSE&G issued under the terms
of the PSE&G Mortgage, or (II) the aggregate purchase price of assets sold
pursuant to such sale and leaseback transactions where such proceeds are not
applied as provided in clause (I) shall not exceed, in the aggregate for PSE&G
and its Subsidiaries, $50,000,000, (xiii) Liens securing Permitted Obligations;
and (xiv) Liens, other than those described in clauses (i) through (xiii) of
this Section 5.02(a), granted by such Borrower or, in the case of Exelon, any of
its Material Subsidiaries in the ordinary course of business securing Debt of
such Borrower and, if applicable, such Material Subsidiaries; provided that the
aggregate amount of all Debt secured by Liens permitted by clause (xiv) of this
Section 5.02(a) shall not exceed in the aggregate at any one time outstanding
(I) in the case of Exelon and its Material Subsidiaries, $100,000,000, (II) in
the case of Genco, $50,000,000 (prior to the Power Merger Date) and $75,000,000
(on and after the Power Merger Date), and (III) in the case of PECO,
$50,000,000.
          (b) Mergers and Consolidations; Disposition of Assets. Merge with or
into or consolidate with or into, or sell, assign, lease or otherwise dispose of
(whether in one transaction or in a series of transactions) all or substantially
all of its assets (whether now owned or hereafter acquired) to any Person or
permit any Principal Subsidiary to do so, except that (i) any of its Principal
Subsidiaries may merge with or into or consolidate with or transfer assets to
any other Principal Subsidiary of such Borrower, (ii) any of its Principal
Subsidiaries may merge with or into or consolidate with or transfer assets to
such Borrower and (iii) such Borrower or any of its Principal Subsidiaries may
merge with or into or consolidate with or transfer assets to any other Person;
provided that, in each case, immediately before and after giving effect thereto,
no Event of Default or Unmatured Event of Default with respect to such Borrower
shall have occurred and be continuing and (A) in the case of any such merger,
consolidation or transfer of assets to which a Borrower is a party, either
(x) such Borrower shall be the surviving entity or (y) the surviving entity
shall be an Eligible Successor and shall have assumed all of the obligations of
such

-38-



--------------------------------------------------------------------------------



 



Borrower under this Agreement and the Notes issued by such Borrower and the
Facility LCs issued for the account of such Borrower pursuant to a written
instrument in form and substance satisfactory to the Administrative Agent,
(B) subject to clause (A) above, in the case of any such merger, consolidation
or transfer of assets to which any of its Principal Subsidiaries is a party, a
Principal Subsidiary of such Borrower shall be the surviving entity and
(C) subject to clause (A) above, in the case of any such merger, consolidation
or transfer of assets to which a Material Subsidiary of Exelon is a party, a
Material Subsidiary of Exelon shall be the surviving entity.
          (c) Interest Coverage Ratio. Permit its Interest Coverage Ratio as of
the last day of any fiscal quarter to be less than (i) in the case of Exelon,
2.65 to 1.0; (ii) in the case of PECO, 2.25 to 1.0; and (iii) in the case of
Genco, 3.25 to 1.0.
          (d) Continuation of Businesses. Engage in, or permit any of its
Subsidiaries (other than any ComEd Entity or, on or after the PSEG Merger Date,
Energy Holdings Entity) to engage in, any line of business which is material to
Exelon and its Subsidiaries, taken as a whole, other than businesses engaged in
by such Borrower and its Subsidiaries as of the date hereof and reasonable
extensions thereof.
          (e) Capital Structure. In the case of Exelon, fail at any time to own,
free and clear of all Liens, 100% of the issued and outstanding common shares or
other common ownership interests of each of PECO and, on and after the PSEG
Merger Date, PSE&G and 100% of the issued and outstanding membership interests
of Genco (or, in any such case, 100% of a holding company which owns, free and
clear of all Liens, at least 100% of the issued and outstanding common shares or
other common ownership interests of PECO or, on and after the PSEG Merger Date,
PSE&G, as applicable, or 100% of the issued and outstanding membership interests
of Genco).
          (f) Restrictive Agreements. In the case of Exelon, permit Genco, PECO
or, on and after the PSEG Merger Date, PSE&G, or any holding company for any of
the foregoing described in the parenthetical clause at the end of
Section 5.02(e), to, directly or indirectly, enter into, incur or permit to
exist any agreement or other arrangement that prohibits, restricts or imposes
any condition upon the ability of such entity to declare or pay dividends to
Exelon (or, if applicable, to its holding company), except for existing
restrictions on (i) PECO relating to (A) the priority of payments on its
subordinated debentures contained in the Indenture dated as of July 1, 1994
between PECO and Wachovia Bank, National Association (f/k/a First Union National
Bank), as trustee, as amended and supplemented to the date hereof, or any other
indenture that has terms substantially similar to such Indenture and that
relates to the issuance of trust preferred securities, and (B) the priority
payment of quarterly dividends on its preferred stock contained in its Amended
and Restated Articles of Incorporation as in effect on the date hereof; and
(ii) PSE&G relating to the priority payment of dividends on any outstanding
shares of its prior preferred stock and preference stock as set forth in its
Restated Certificate of Incorporation, as in effect on the date hereof.
ARTICLE VI
EVENTS OF DEFAULT

-39-



--------------------------------------------------------------------------------



 



     SECTION 6.01 Events of Default. If any of the following events shall occur
and be continuing with respect to a Borrower (any such event an “Event of
Default” with respect to such Borrower):
          (a) Such Borrower shall fail to pay (i) any principal of any Advance
to such Borrower when the same becomes due and payable, (ii) any Reimbursement
Obligation of such Borrower within one Business Day after the same becomes due
and payable or (iii) any interest on any Advance to such Borrower or any other
amount payable by such Borrower under this Agreement or any Note issued by such
Borrower within three Business Days after the same becomes due and payable; or
          (b) Any representation or warranty made by such Borrower herein or by
such Borrower (or any of its officers) pursuant to the terms of this Agreement
shall prove to have been incorrect or misleading in any material respect when
made; or
          (c) Such Borrower shall fail to perform or observe (i) any term,
covenant or agreement contained in Section 5.01(a)(vii), Section 5.01(b)(i) or
Section 5.02, in each case to the extent applicable to such Borrower, or
(ii) any other term, covenant or agreement contained in this Agreement on its
part to be performed or observed if the failure to perform or observe such other
term, covenant or agreement shall remain unremedied for 30 days after written
notice thereof shall have been given to such Borrower by the Administrative
Agent (which notice shall be given by the Administrative Agent at the written
request of any Lender); or
          (d) Such Borrower or any Principal Subsidiary thereof shall fail to
pay any principal of or premium or interest on any Debt that is outstanding in a
principal amount in excess of $50,000,000 in the aggregate (but excluding Debt
hereunder, Nonrecourse Indebtedness and Transitional Funding Instruments) of
such Borrower or such Principal Subsidiary (as the case may be) when the same
becomes due and payable (whether by scheduled maturity, required prepayment,
acceleration, demand or otherwise), and such failure shall continue after the
applicable grace period, if any, specified in the agreement or instrument
relating to such Debt; or any other event shall occur or condition shall exist
under any agreement or instrument relating to any such Debt and shall continue
after the applicable grace period, if any, specified in such agreement or
instrument, if the effect of such event or condition is to accelerate, or to
permit the acceleration of, the maturity of such Debt; or any such Debt shall be
declared to be due and payable, or required to be prepaid (other than by a
regularly scheduled required prepayment), prior to the stated maturity thereof,
other than any acceleration of any Debt secured by equipment leases or fuel
leases of such Borrower or a Principal Subsidiary thereof as a result of the
occurrence of any event requiring a prepayment (whether or not characterized as
such) thereunder, which prepayment will not result in a Material Adverse Change
with respect to such Borrower; or
          (e) Such Borrower or any Principal Subsidiary thereof (other than a
Special Purpose Subsidiary) shall generally not pay its debts as such debts
become due, or shall admit in writing its inability to pay its debts generally,
or shall make a general assignment for the benefit of creditors; or any
proceeding shall be instituted by or against such Borrower or any Principal
Subsidiary thereof (other than a Special Purpose Subsidiary) seeking to
adjudicate it as bankrupt or insolvent, or seeking liquidation, winding up,
reorganization, arrangement, adjustment,

-40-



--------------------------------------------------------------------------------



 



protection, relief, or composition of it or its debts under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors, or seeking the
entry of an order for relief or the appointment of a receiver, trustee,
custodian or other similar official for it or for any substantial part of its
property and, in the case of any such proceeding instituted against it (but not
instituted by it), either such proceeding shall remain undismissed or unstayed
for a period of 60 days, or any of the actions sought in such proceeding
(including the entry of an order for relief against, or the appointment of a
receiver, trustee, custodian or other similar official for, it or for any
substantial part of its property,) shall occur; or such Borrower or any
Principal Subsidiary thereof (other than a Special Purpose Subsidiary) shall
take any action to authorize or to consent to any of the actions set forth above
in this Section 6.01(e); or
          (f) One or more judgments or orders for the payment of money in an
aggregate amount exceeding $50,000,000 (excluding any such judgments or orders
which are fully covered by insurance, subject to any customary deductible, and
under which the applicable insurance carrier has acknowledged such full coverage
in writing) shall be rendered against such Borrower or any Principal Subsidiary
thereof and either (i) enforcement proceedings shall have been commenced by any
creditor upon such judgment or order or (ii) there shall be any period of 30
consecutive days during which a stay of enforcement of such judgment or order,
by reason of a pending appeal or otherwise, shall not be in effect; or
          (g) (i) Any Reportable Event that the Majority Lenders determine in
good faith is reasonably likely to result in the termination of any Plan or in
the appointment by the appropriate United States District Court of a trustee to
administer a Plan shall have occurred and be continuing 60 days after written
notice to such effect shall have been given to such Borrower by the
Administrative Agent; (ii) any Plan shall be terminated; (iii) a Trustee shall
be appointed by an appropriate United States District Court to administer any
Plan; (iv) the PBGC shall institute proceedings to terminate any Plan or to
appoint a trustee to administer any Plan; or (v) any Borrower or any member of
the Controlled Group withdraws from any Multiemployer Plan; provided that on the
date of any event described in clauses (i) through (v) above, the Unfunded
Liabilities of the applicable Plan exceed $100,000,000; and provided, further,
that no event described in this Section 6.01(g) that arises out of the
institution by or against any ComEd Entity of any bankruptcy, insolvency or
similar proceeding shall constitute an Event of Default with respect to any
Borrower unless 15 days shall have elapsed after the Majority Lenders have
reasonably determined, and notified the Borrower in writing, that such event has
had or is reasonably likely to have a Material Adverse Effect (disregarding,
solely for purposes of this Section 6.01(g), subclause (b) of the proviso to
clause (i) of the definition of Material Adverse Effect) on such Borrower; or
          (h) In the case of PECO, Exelon (or a wholly owned Subsidiary of
Exelon) shall fail to own, free and clear of all Liens, 100% of its issued and
outstanding common shares or other common ownership interests; or
          (i) In the case of Genco, Exelon (or a wholly owned Subsidiary of
Exelon) shall fail to own, free and clear of all Liens, 100% of the membership
interests of Genco;
then, and in any such event, the Administrative Agent shall at the request, or
may with the consent, of the Majority Lenders, by notice to such Borrower,
(i) declare the respective

-41-



--------------------------------------------------------------------------------



 



Commitments of the Lenders to such Borrower and the commitment of the LC Issuer
to issue Facility LCs for the account of such Borrower to be terminated,
whereupon the same shall forthwith terminate, and/or (ii) declare the
outstanding principal amount of the Advances to such Borrower, all interest
thereon and all other amounts payable under this Agreement by such Borrower
(including all contingent LC Obligations) to be forthwith due and payable,
whereupon the outstanding principal amount of such Advances, all such interest
and all such other amounts shall become and be forthwith due and payable,
without presentment, demand, protest or further notice of any kind, all of which
are hereby expressly waived by such Borrower; provided that in the event of an
Event of Default under Section 6.01(e), (A) the obligation of each Lender to
make any Advance to such Borrower and the obligation of the LC Issuer to issue
Facility LCs for the account of such Borrower shall automatically be terminated
and (B) the outstanding principal amount of all Advances to such Borrower, all
interest thereon and all other amounts payable by such Borrower hereunder
(including all contingent LC Obligations of such Borrower) shall automatically
and immediately become due and payable, without presentment, demand, protest or
any notice of any kind, all of which are hereby expressly waived by such
Borrower.
ARTICLE VII
THE AGENTS
     SECTION 7.01 Authorization and Action. Each Lender hereby appoints and
authorizes the Administrative Agent to take such action as administrative agent
on its behalf and to exercise such powers under this Agreement as are delegated
to the Administrative Agent by the terms hereof, together with such powers as
are reasonably incidental thereto. As to any matters not expressly provided for
by this Agreement (including enforcement or collection of the Notes), the
Administrative Agent shall not be required to exercise any discretion or take
any action, but shall be required to act or to refrain from acting (and shall be
fully protected in so acting or refraining from acting) upon the instructions of
the Majority Lenders, and such instructions shall be binding upon all Lenders
and all holders of Notes; provided that the Administrative Agent shall not be
required to take any action which exposes the Administrative Agent to personal
liability or which is contrary to this Agreement or applicable law. The
Administrative Agent agrees to give to each Lender prompt notice of each notice
given to it by a Borrower pursuant to the terms of this Agreement.
     SECTION 7.02 Agents’ Reliance, Etc. Neither the Administrative Agent nor
any of its directors, officers, agents or employees shall be liable for any
action taken or omitted to be taken by it or them under or in connection with
this Agreement, except for its or their respective own gross negligence or
willful misconduct. Without limiting the generality of the foregoing: (i) the
Administrative Agent may treat the payee of any Note as the holder thereof until
the Administrative Agent receives and accepts an Assignment and Acceptance
entered into by the Lender which is the payee of such Note, as assignor, and an
Eligible Assignee, as assignee, as provided in Section 8.07; (ii) the
Administrative Agent may consult with legal counsel (including counsel for a
Borrower), independent public accountants and other experts selected by it and
shall not be liable for any action taken or omitted to be taken in good faith by
it in accordance with the advice of such counsel, accountants or experts;
(iii) the Administrative Agent makes no warranty or representation to any Lender
and shall not be responsible to any Lender for any statements, warranties or
representations (whether written or oral) made in or in connection with

-42-



--------------------------------------------------------------------------------



 



this Agreement; (iv) the Administrative Agent shall not have any duty to
ascertain or to inquire as to the performance or observance of any of the terms,
covenants or conditions of this Agreement on the part of any Borrower or to
inspect the property (including the books and records) of any Borrower; (v) the
Administrative Agent shall not be responsible to any Lender for the due
execution, legality, validity, enforceability, genuineness, sufficiency or value
of this Agreement or any other instrument or document furnished pursuant hereto;
and (vi) the Administrative Agent shall not incur any liability under or in
respect of this Agreement by acting upon any notice, consent, certificate or
other instrument or writing (which may be by telecopier, telegram, cable or
telex) believed by it to be genuine and signed or sent by the proper party or
parties.
     SECTION 7.03 Agents and Affiliates. With respect to its Commitment,
Advances and Notes, JPMCB shall have the same rights and powers under this
Agreement as any other Lender and may exercise the same as though it were not an
Agent; and the term “Lender” or “Lenders” shall, unless otherwise expressly
indicated, include JPMCB in its individual capacity. JPMCB and its affiliates
may accept deposits from, lend money to, act as trustee under indentures of, and
generally engage in any kind of business with, any Borrower, any subsidiary of
any Borrower and any Person who may do business with or own securities of any
Borrower or any such subsidiary, all as if it were not an Agent and without any
duty to account therefor to the Lenders.
     SECTION 7.04 Lender Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on the financial statements referred to in Section 4.01(e) and
such other documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement.
     SECTION 7.05 Indemnification. The Lenders agree to indemnify each Agent (to
the extent not reimbursed by a Borrower), ratably according to their respective
Pro Rata Shares, from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever which may be imposed on, incurred by, or
asserted against any such Agent in any way relating to or arising out of this
Agreement or any action taken or omitted by any such Agent under this Agreement,
provided that no Lender shall be liable for any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements resulting from such Agent’s gross negligence or
willful misconduct. Without limiting the foregoing, each Lender agrees to
reimburse each such Agent promptly upon demand for its Pro Rata Share of any
out-of-pocket expenses (including reasonable counsel fees) incurred by such
Agent in connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement, to the extent that such expenses are
reimbursable by a Borrower but for which such Agent is not reimbursed by such
Borrower.
     SECTION 7.06 Successor Administrative Agent. The Administrative Agent may
resign at any time by giving written notice thereof to the Lenders and the
Borrowers and may be

-43-



--------------------------------------------------------------------------------



 



removed at any time with or without cause by the Majority Lenders. Upon any such
resignation or removal, the Majority Lenders shall have the right to appoint a
successor Administrative Agent. If no successor Administrative Agent shall have
been so appointed by the Majority Lenders, and shall have accepted such
appointment, within 30 days after the retiring Administrative Agent’s giving of
notice of resignation or the Majority Lenders’ removal of the retiring
Administrative Agent, then the retiring Administrative Agent may, on behalf of
the Lenders, appoint a successor Administrative Agent, which shall be a
commercial bank described in clause (i) or (ii) of the definition of “Eligible
Assignee” and having a combined capital and surplus of at least $150,000,000.
Upon the acceptance of any appointment as Administrative Agent hereunder by a
successor Administrative Agent, such successor Administrative Agent shall
thereupon succeed to and become vested with all the rights, powers, privileges
and duties of the retiring Administrative Agent, and the retiring Administrative
Agent shall be discharged from its duties and obligations under this Agreement.
After any retiring Administrative Agent’s resignation or removal hereunder as
Administrative Agent, the provisions of this Article VII shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent under this Agreement. Notwithstanding the foregoing, if no
Event of Default or Unmatured Event of Default shall have occurred and be
continuing, then no successor Administrative Agent shall be appointed under this
Section 7.06 without the prior written consent of the Borrowers, which consent
shall not be unreasonably withheld or delayed.
     SECTION 7.07 Co-Documentation Agents, Syndication Agent and Co-Lead
Arranger. The titles “Co-Documentation Agent,” “Syndication Agent” and “Co-Lead
Arranger” are purely honorific, and no Person designated as a “Co-Documentation
Agent,” the “Syndication Agent” or a “Co-Lead Arranger” shall have any duties or
responsibilities in such capacity.
ARTICLE VIII
MISCELLANEOUS
     SECTION 8.01 Amendments, Etc. No amendment or waiver of any provision of
this Agreement or the Notes, nor consent to any departure by any Borrower
therefrom, shall in any event be effective unless the same shall be in writing
and signed by the Majority Lenders and, in the case of an amendment, the
Borrowers, and then such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given; provided that no
amendment, waiver or consent shall, unless in writing and signed by all the
Lenders (other than any Lender that is a Borrower or an Affiliate of a
Borrower), do any of the following: (a) waive any of the conditions specified in
Section 3.01 or 3.02, (b) increase or extend the Commitments of the Lenders,
increase any Borrower’s Sublimit to an amount greater than the amount specified
in Section 2.04(c)(ii)(B) or subject the Lenders to any additional obligations,
(c) reduce the principal of, or interest on, the Notes or any fees or other
amounts payable hereunder, (d) postpone any date fixed for any payment of
principal of, or interest on, the Notes or any fees or other amounts payable
hereunder, (e) change the percentage of the Commitments or of the aggregate
unpaid principal amount of the Notes, or the number of Lenders, that shall be
required for the Lenders or any of them to take any action hereunder, or
(f) amend this Section 8.01; provided, further, that (i) no amendment, waiver or
consent shall, unless in writing and signed by the Administrative Agent, in
addition to the Lenders required above to take such action, affect the rights or
duties of the Administrative Agent under this Agreement or any Note; and (ii) no

-44-



--------------------------------------------------------------------------------



 



amendment, waiver or consent shall, unless in writing and signed by the LC
Issuer, in addition to the Lenders required above to take such action, affect
the rights or duties of the LC Issuer under this Agreement.
     SECTION 8.02 Notices, Etc. All notices and other communications provided
for hereunder shall be in writing (including telecopier, telegraphic, telex or
cable communication) and mailed, telecopied, telegraphed, telexed, cabled or
delivered, if to any Borrower, at 10 S. Dearborn, 37th Floor, Chicago, IL 60603,
Attention: Michael R. Metzner, Telecopy: (312) 394-5215; if to any Lender, at
its Domestic Lending Office specified in its Administrative Questionnaire or in
the Assignment and Acceptance pursuant to which it became a Lender; and if to
the Administrative Agent, at its address at 1 Chase Plaza, Mail Suite IL1-0010,
Chicago, Illinois 60670, Attention: Mr. Ron Cromey, Telecopy: (312) 385-7096 or,
as to each party, at such other address as shall be designated by such party in
a written notice to the other parties. All such notices and communications
shall, when mailed, telecopied, telegraphed, telexed or cabled, be effective
when deposited in the mails, telecopied, delivered to the telegraph company,
confirmed by telex answerback or delivered to the cable company, respectively,
except that notices and communications to the Administrative Agent pursuant to
Article II or VII shall not be effective until received by the Administrative
Agent.
     SECTION 8.03 No Waiver; Remedies. No failure on the part of any Lender, the
LC Issuer or the Administrative Agent to exercise, and no delay in exercising,
any right hereunder or under any Note shall operate as a waiver thereof; nor
shall any single or partial exercise of any such right preclude any other or
further exercise thereof or the exercise of any other right. The remedies herein
provided are cumulative and not exclusive of any remedies provided by law.
     SECTION 8.04 Costs and Expenses; Indemnification. (a) Each Borrower
severally agrees to pay on demand all costs and expenses incurred by the
Administrative Agent, the LC Issuer and the Co-Lead Arrangers in connection with
the preparation, execution, delivery, administration, syndication, modification
and amendment of this Agreement, the Notes and the other documents to be
delivered hereunder, including the reasonable fees, internal charges and
out-of-pocket expenses of counsel (including in-house counsel) for the
Administrative Agent, the LC Issuer and the Co-Lead Arrangers with respect
thereto and with respect to advising the Administrative Agent, the LC Issuer and
the Co-Lead Arrangers as to their respective rights and responsibilities under
this Agreement, in each case to the extent attributable to such Borrower; it
being understood that to the extent any such costs and expenses are not
attributable to a particular Borrower, each Borrower shall pay its proportionate
share thereof according to the Borrowers’ respective Sublimits at the time such
costs and expenses were incurred. Each Borrower further severally agrees to pay
on demand all costs and expenses, if any (including counsel fees and expenses of
outside counsel and of internal counsel), incurred by the Agent, the LC Issuer
or any Lender in connection with the collection and enforcement (whether through
negotiations, legal proceedings or otherwise) of such Borrower’s obligations
this Agreement, any Note issued by such Borrower and the other documents to be
delivered by such Borrower hereunder, including reasonable counsel fees and
expenses in connection with the enforcement of rights under this
Section 8.04(a), in each case to the extent attributable to such Borrower; it
being understood that to the extent any such costs and expenses are not
attributable to a particular Borrower, each Borrower shall pay its proportionate
share thereof according to the Borrowers’ respective Sublimits at the time such
costs and expenses were incurred.

-45-



--------------------------------------------------------------------------------



 



          (b) If any payment of principal of, or any conversion of, any
Eurodollar Rate Advance is made other than on the last day of the Interest
Period for such Advance, as a result of a payment or conversion pursuant to
Section 2.09 or 2.12 or acceleration of the maturity of the Advances pursuant to
Section 6.01 or for any other reason, the applicable Borrower shall, upon demand
by any Lender (with a copy of such demand to the Administrative Agent), pay to
the Administrative Agent for the account of such Lender any amount required to
compensate such Lender for any additional losses, costs or expenses which it may
reasonably incur as a result of such payment or conversion, including any loss,
cost or expense incurred by reason of the liquidation or reemployment of
deposits or other funds acquired by any Lender to fund or maintain such Advance.
          (c) Each Borrower hereby severally agrees to indemnify and hold each
Lender, the LC Issuer, each Agent and each of their respective Affiliates,
officers, directors and employees (each, an “Indemnified Person”) harmless from
and against any and all claims, damages, losses, liabilities, costs or expenses
(including reasonable attorney’s fees and expenses, whether or not such
Indemnified Person is named as a party to any proceeding or is otherwise
subjected to judicial or legal process arising from any such proceeding) that
any of them may pay or incur arising out of or relating to this Agreement, any
Note issued by such Borrower or the transactions contemplated hereby, or the use
by such Borrowers or any of its Subsidiaries of the proceeds of any Advance to
such Borrower, in each case to the extent such claims damages, losses,
liabilities, costs or expenses are attributable to such Borrower, it being
understood that to the extent any such claims, damages, losses, liabilities,
costs or expenses are not attributable to a particular Borrower, each Borrower
shall pay its proportionate share thereof according to the Borrowers’ respective
Sublimits at the time such claims, damages, losses, liabilities, costs or
expenses arose; provided that no Borrower shall be liable for any portion of
such claims, damages, losses, liabilities, costs or expenses resulting from such
Indemnified Person’s gross negligence or willful misconduct. Each Borrower’s
obligations under this Section 8.04(c) shall survive the repayment of all
amounts owing by such Borrower to the Lenders and the Administrative Agent under
this Agreement and any Note issued by such Borrower and the termination of the
Commitments to such Borrower. If and to the extent that the obligations of a
Borrower under this Section 8.04(c) are unenforceable for any reason, such
Borrower agrees to make the maximum contribution to the payment and satisfaction
thereof which is permissible under applicable law.
     SECTION 8.05 Right of Set-off. Upon (i) the occurrence and during the
continuance of any Event of Default with respect to a Borrower and (ii) the
making of the request or the granting of the consent specified by Section 6.01
to authorize the Administrative Agent to declare the Advances to such Borrower
due and payable pursuant to the provisions of Section 6.01, each Lender is
hereby authorized at any time and from time to time, to the fullest extent
permitted by law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held and other indebtedness at
any time owing by such Lender to or for the credit or the account of such
Borrower against any and all of the obligations of such Borrower now or
hereafter existing under this Agreement and any Note of such Borrower held by
such Lender, whether or not such Lender shall have made any demand under this
Agreement or such Note and although such obligations may be unmatured. Each
Lender agrees promptly to notify the applicable Borrower after any such set-off
and application made by such Lender, provided that the failure to give such
notice shall not affect the validity of such set-off and application.

-46-



--------------------------------------------------------------------------------



 



The rights of each Lender under this Section 8.05 are in addition to other
rights and remedies (including other rights of set-off) that such Lender may
have.
     SECTION 8.06 Binding Effect. This Agreement shall become effective when
counterparts hereof shall have been executed by the Borrowers and the Agents and
when the Administrative Agent shall have been notified by each Lender that such
Lender has executed a counterpart hereof and thereafter shall be binding upon
and inure to the benefit of the Borrowers, the Agents and each Lender and their
respective successors and assigns, provided that (except as permitted by
Section 5.02(b)(iii)) no Borrower shall have the right to assign rights
hereunder or any interest herein without the prior written consent of all
Lenders.
     SECTION 8.07 Assignments and Participations. (a) Each Lender may, with the
prior written consent of Exelon, the LC Issuer and the Administrative Agent
(which consents shall not be unreasonably withheld or delayed), and if demanded
by a Borrower pursuant to Section 8.07(g) shall to the extent required by such
Section, assign to one or more banks or other entities all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment, the Advances owing to it, its participation in Facility LCs and any
Note or Notes held by it); provided that (i) each such assignment shall be of a
constant, and not a varying, percentage of all of the assigning Lender’s rights
and obligations under this Agreement, (ii) the Commitment Amount of the
assigning Lender being assigned pursuant to each such assignment (determined as
of the date of the Assignment and Acceptance with respect to such assignment)
shall in no event be less than $5,000,000 or, if less, the entire amount of such
Lender’s Commitment, and shall be an integral multiple of $1,000,000 or such
Lender’s entire Commitment, (iii) each such assignment shall be to an Eligible
Assignee, (iv) the parties to each such assignment shall execute and deliver to
the Administrative Agent, for its acceptance and recording in the Register, an
Assignment and Acceptance, together with any Note or Notes subject to such
assignment and a processing and recordation fee of $4,000 (which shall be
payable by one or more of the parties to the Assignment and Acceptance, and not
by any Borrower, and shall not be payable if the assignee is a Federal Reserve
Bank), and (v) the consent of Exelon shall not be required after the occurrence
and during the continuance of any Event of Default. Upon such execution,
delivery, acceptance and recording, from and after the effective date specified
in each Assignment and Acceptance, (x) the assignee thereunder shall be a party
hereto and, to the extent that rights and obligations hereunder have been
assigned to it pursuant to such Assignment and Acceptance, have the rights and
obligations of a Lender hereunder and (y) the Lender assignor thereunder shall,
to the extent that rights and obligations hereunder have been assigned by it
pursuant to such Assignment and Acceptance, relinquish its rights and be
released from its obligations under this Agreement and, in the case of an
Assignment and Acceptance covering all or the remaining portion of an assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto (although an assigning Lender shall continue to be entitled to
indemnification pursuant to Section 8.04(c)). Notwithstanding anything contained
in this Section 8.07(a) to the contrary, (A) the consent of Exelon, the LC
Issuer and the Administrative Agent shall not be required with respect to any
assignment by any Lender to an Affiliate of such Lender or to another Lender and
(B) any Lender may at any time, without the consent of Exelon, the LC Issuer or
the Administrative Agent, and without any requirement to have an Assignment and
Acceptance executed, assign all or any part of its rights under this Agreement
and any Note to a Federal

-47-



--------------------------------------------------------------------------------



 



Reserve Bank, provided that no such assignment shall release the transferor
Lender from any of its obligations hereunder.
          (b) By executing and delivering an Assignment and Acceptance, the
Lender assignor thereunder and the assignee thereunder confirm to and agree with
each other and the other parties hereto as follows: (i) other than as provided
in such Assignment and Acceptance, such assigning Lender makes no representation
or warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any other instrument or document furnished pursuant
hereto; (ii) such assigning Lender makes no representation or warranty and
assumes no responsibility with respect to the financial condition of any
Borrower or the performance or observance by any Borrower of any of its
obligations under this Agreement or any other instrument or document furnished
pursuant hereto; (iii) such assignee confirms that it has received a copy of
this Agreement, together with copies of the financial statements referred to in
Section 4.01(e) and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into such
Assignment and Acceptance; (iv) such assignee will, independently and without
reliance upon the Administrative Agent, such assigning Lender or any other
Lender and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under this Agreement; (v) such assignee confirms that it is an Eligible
Assignee; (vi) such assignee appoints and authorizes the Administrative Agent to
take such action as agent on its behalf and to exercise such powers under this
Agreement as are delegated to the Administrative Agent by the terms hereof,
together with such powers as are reasonably incidental thereto; and (vii) such
assignee agrees that it will perform in accordance with their terms all of the
obligations which by the terms of this Agreement are required to be performed by
it as a Lender.
          (c) The Administrative Agent shall maintain at its address referred to
in Section 8.02 a copy of each Assignment and Acceptance delivered to and
accepted by it and a register for the recordation of the names and addresses of
the Lenders and the Commitment Amount of, and principal amount of the Advances
owing by each Borrower to, each Lender from time to time (the “Register”). The
entries in the Register shall be conclusive and binding for all purposes, absent
manifest error, and each Borrower, the Administrative Agent and the Lenders may
treat each Person whose name is recorded in the Register as a Lender hereunder
for all purposes of this Agreement. The Register shall be available for
inspection by any Borrower or any Lender at any reasonable time and from time to
time upon reasonable prior notice.
          (d) Upon its receipt of an Assignment and Acceptance executed by an
assigning Lender and an assignee representing that it is an Eligible Assignee,
together with all Notes, if any, subject to such assignment, the Administrative
Agent shall, if such Assignment and Acceptance has been completed and is in
substantially the form of Exhibit C, (i) accept such Assignment and Acceptance,
(ii) record the information contained therein in the Register and (iii) give
prompt notice thereof to the Borrowers.
          (e) Each Lender may sell participations to one or more banks or other
entities (each, a “Participant”) in or to all or a portion of its rights and/or
obligations under this Agreement (including all or a portion of its Commitment,
the Advances owing to it, its

-48-



--------------------------------------------------------------------------------



 



participation in Facility LCs and any Note or Notes held by it); provided that
(i) such Lender’s obligations under this Agreement shall remain unchanged,
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations, (iii) such Lender shall remain the holder
of any such Note for all purposes of this Agreement, (iv) the Borrowers, the
Administrative Agent and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement and (v) such Lender shall retain the sole right
to approve, without the consent of any Participant, any amendment, modification
or waiver of any provision of this Agreement or any Note held by such Lender,
other than any such amendment, modification or waiver with respect to any
Advance or Commitment in which such Participant has an interest that forgives
principal, interest or fees or reduces the interest rate or fees payable with
respect to any such Advance or Commitment, postpones any date fixed for any
regularly scheduled payment of principal of, or interest or fees on, any such
Advance or Commitment, extends any Commitment, releases any guarantor of any
such Advance or releases any substantial portion of collateral, if any, securing
any such Advance.
          (f) Any Lender may, in connection with any assignment or participation
or proposed assignment or participation pursuant to this Section 8.07, disclose
to the assignee or participant or proposed assignee or participant, any
information relating to the Borrowers furnished to such Lender by or on behalf
of the Borrowers; provided that, prior to any such disclosure, the assignee or
participant or proposed assignee or participant shall agree to preserve the
confidentiality of any confidential information relating to the Borrowers
received by it from such Lender (subject to customary exceptions regarding
regulatory requirements, compliance with legal process and other requirements of
law).
          (g) If (i) any Lender shall make demand for payment under
Section 2.11(a), 2.11(b) or 2.14, or (ii) shall deliver any notice to the
Administrative Agent pursuant to Section 2.12 resulting in the suspension of
certain obligations of the Lenders with respect to Eurodollar Rate Advances,
then (in the case of clause (i)) within 60 days after such demand (if, but only
if, such payment demanded under Section 2.11(a), 2.11(b) or 2.14 has been made
by the applicable Borrower) or (in the case of clause (ii)) within 60 days after
such notice (if such suspension is still in effect), as the case may be, the
Borrowers may demand that such Lender assign in accordance with this
Section 8.07 to one or more Eligible Assignees designated by the Borrowers and
reasonably acceptable to the Administrative Agent all (but not less than all) of
such Lender’s Commitment, the Advances owing to it and its participation in the
Facility LCs within the next succeeding 30 days. If any such Eligible Assignee
designated by the Borrowers shall fail to consummate such assignment on terms
acceptable to such Lender, or if the Borrowers shall fail to designate any such
Eligible Assignee for all of such Lender’s Commitment, Advances and
participation in Facility LCs, then such Lender may (but shall not be required
to) assign such Commitment and Advances to any other Eligible Assignee in
accordance with this Section 8.07 during such period.
          (h) Notwithstanding anything to the contrary contained herein, any
Lender (a “Granting Bank”) may grant to a special purpose funding vehicle (an
“SPC”), identified as such in writing from time to time by the Granting Bank to
the Administrative Agent and the Borrowers, the option to provide to any
Borrower all or any part of any Advance that such Granting Bank would otherwise
be obligated to make to such Borrower pursuant to this

-49-



--------------------------------------------------------------------------------



 



Agreement; provided that (i) nothing herein shall constitute a commitment by any
SPC to make any Advance, (ii) if an SPC elects not to exercise such option or
otherwise fails to provide all or any part of such Advance, the Granting Bank
shall be obligated to make such Advance pursuant to the terms hereof. The making
of an Advance by an SPC hereunder shall utilize the Commitment of the Granting
Bank to the same extent, and as if, such Advance were made by such Granting
Bank. Each party hereto hereby agrees that no SPC shall be liable for any
indemnity or similar payment obligation under this Agreement (all liability for
which shall remain with the Granting Bank). In furtherance of the foregoing,
each party hereto hereby agrees (which agreement shall survive the termination
of this Agreement) that, prior to the date that is one year and one day after
the payment in full of all outstanding commercial paper or other senior
indebtedness of any SPC, it will not institute against, or join any other person
in instituting against, such SPC any bankruptcy, reorganization, arrangement,
insolvency or liquidation proceedings under the laws of the United States or any
State thereof. In addition, notwithstanding anything to the contrary contained
in this Section 8.07, any SPC may (i) with notice to, but without the prior
written consent of, the Borrower and the Administrative Agent and without paying
any processing fee therefor, assign all or a portion of its interests in any
Advances to the Granting Bank or to any financial institutions (consented to by
such Borrower and Administrative Agent, neither of which consents shall be
unreasonably withheld or delayed) providing liquidity and/or credit support to
or for the account of such SPC to support the funding or maintenance of Advances
and (ii) disclose on a confidential basis any non-public information relating to
its Advances to any rating agency, commercial paper dealer or provider of any
surety, guarantee or credit or liquidity enhancement to such SPC. This
Section 8.07(h) may not be amended in any manner which adversely affects a
Granting Bank or an SPC without the written consent of such Granting Bank or
SPC.
     SECTION 8.08 Governing Law. THIS AGREEMENT AND ALL NOTES SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE COMMONWEALTH OF
PENNSYLVANIA.
     SECTION 8.09 Consent to Jurisdiction; Certain Waivers. (a) THE BORROWERS
HEREBY IRREVOCABLY SUBMIT TO THE NON-EXCLUSIVE JURISDICTION OF THE COURTS OF THE
COMMONWEALTH OF PENNSYLVANIA AND ANY UNITED STATES DISTRICT COURT SITTING IN THE
COMMONWEALTH OF PENNSYLVANIA IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY NOTE AND THE BORROWERS HEREBY IRREVOCABLY
AGREE THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVE ANY OBJECTION THEY MAY NOW OR
HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN
SUCH A COURT OR THAT SUCH COURT IS AN INCONVENIENT FORUM. NOTHING HEREIN SHALL
LIMIT THE RIGHT OF THE ADMINISTRATIVE AGENT OR ANY LENDER TO BRING PROCEEDINGS
AGAINST ANY BORROWER IN THE COURTS OF ANY OTHER JURISDICTION.
     (b) EXCEPT AS PROHIBITED BY LAW, EACH PARTY HERETO HEREBY WAIVES ANY RIGHT
IT MAY HAVE TO CLAIM OR RECOVER IN ANY LITIGATION ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR ANY

-50-



--------------------------------------------------------------------------------



 



NOTE ANY SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES OR ANY DAMAGES
OTHER THAN, OR IN ADDITION TO, ACTUAL DAMAGES.
     SECTION 8.10 Execution in Counterparts; Integration. This Agreement may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
agreement. This Agreement constitutes the entire agreement and understanding
among the parties hereto and supersedes all prior and contemporaneous agreements
and understandings, oral or written, relating to the subject matter hereof.
     SECTION 8.11 Liability Several. No Borrower shall be liable for the
obligations of any other Borrower hereunder.
     SECTION 8.12 USA PATRIOT ACT NOTIFICATION. The following notification is
provided to the Borrowers pursuant to Section 326 of the USA Patriot Act of
2001, 31 U.S.C. Section 5318:
IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING A NEW ACCOUNT. To help the
government fight the funding of terrorism and money laundering activities,
Federal law requires all financial institutions to obtain, verify, and record
information that identifies each person or entity that opens an account,
including any deposit account, treasury management account, loan, other
extension of credit, or other financial services product. What this means for a
Borrower: When any Borrower opens an account, if such Borrower is an individual,
the Administrative Agent and the Lenders will ask for such Borrower’s name,
residential address, tax identification number, date of birth, and other
information that will allow the Administrative Agent and the Lenders to identify
such Borrower, and, if such Borrower is not an individual, the Administrative
Agent and the Lenders will ask for such Borrower’s name, tax identification
number, business address, and other information that will allow the
Administrative Agent and the Lenders to identify such Borrower. The
Administrative Agent and the Lenders may also ask, if such Borrower is an
individual, to see such Borrower’s driver’s license or other identifying
documents, and, if such Borrower is not an individual, to see such Borrower’s
legal organizational documents or other identifying documents.
     SECTION 8.13 Termination of Existing Agreement. The Borrowers, the Lenders
which are parties to the Existing Agreement (which Lenders constitute the
“Majority Lenders” as defined in the Existing Agreement) and Bank One, NA, as
Administrative Agent under the Existing Agreement, agree that, on the Closing
Date, the commitments under the Existing Agreement shall terminate and be of no
further force or effect (without regard to any requirement in Section 2.04 of
the Existing Agreement for prior notice of termination of the commitments
thereunder).
[REMAINDER OF THE PAGE INTENTIONALLY LEFT BLANK]

-51-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed by their respective officers thereunto duly authorized, as of the date
first above written.

                  EXELON CORPORATION
 
           
 
  By:        
 
                Name:     Title:
 
                PECO ENERGY COMPANY
 
           
 
  By:        
 
                Name:     Title
 
                EXELON GENERATION COMPANY, LLC
 
           
 
  By:        
 
                Name:     Title

Five Year Credit Agreement

 



--------------------------------------------------------------------------------



 



THE LENDERS

                  BANK ONE, NA (Main Office Chicago), as
Administrative Agent, as LC Issuer and as a Lender
 
           
 
  By:        
 
                Name:     Title

Five Year Credit Agreement

 



--------------------------------------------------------------------------------



 



                  BARCLAYS BANK PLC, as Syndication Agent
and as a Lender
 
           
 
  By:        
 
                Name:     Title

Five Year Credit Agreement

 



--------------------------------------------------------------------------------



 



                  CITIBANK, N.A., as Co-Documentation Agent
and as a Lender
 
           
 
  By:        
 
                Name:     Title:

Five Year Credit Agreement

 



--------------------------------------------------------------------------------



 



                  WACHOVIA BANK, NATIONAL ASSOCIATION, as
Co-Documentation Agent and as a Lender
 
           
 
  By:        
 
                Name:     Title

Five Year Credit Agreement

 



--------------------------------------------------------------------------------



 



                  ABN AMRO BANK, N.V., as Co-Documentation
Agent and as a Lender
 
           
 
  By:        
 
                Name:     Title
 
           
 
  By:        
 
                Name:     Title

Five Year Credit Agreement

 



--------------------------------------------------------------------------------



 



                  DRESDNER BANK AG, NEW YORK AND
GRAND CAYMAN BRANCHES
 
           
 
  By:        
 
                Name:     Title
 
           
 
  By:        
 
                Name:     Title

Five Year Credit Agreement

 



--------------------------------------------------------------------------------



 



                  DEUTSCHE BANK AG NEW YORK BRANCH
 
           
 
  By:        
 
                Name:     Title
 
           
 
  By:        
 
                Name:     Title

Five Year Credit Agreement

 



--------------------------------------------------------------------------------



 



                  BANK OF AMERICA, N.A.
 
           
 
  By:        
 
                Name:     Title

Five Year Credit Agreement

 



--------------------------------------------------------------------------------



 



                  JPMORGAN CHASE BANK
 
           
 
  By:        
 
                Name:     Title

Five Year Credit Agreement

 



--------------------------------------------------------------------------------



 



                  KEYBANK NATIONAL ASSOCIATION
 
           
 
  By:        
 
                Name:     Title

Five Year Credit Agreement

 



--------------------------------------------------------------------------------



 



                  LEHMAN BROTHERS BANK, FSB
 
           
 
  By:        
 
                Name:     Title

Five Year Credit Agreement

 



--------------------------------------------------------------------------------



 



                  MORGAN STANLEY BANK
 
           
 
  By:        
 
                Name:     Title

Five Year Credit Agreement

 



--------------------------------------------------------------------------------



 



                  BNP PARIBAS
 
           
 
  By:        
 
                Name:     Title
 
           
 
  By:        
 
                Name:     Title

Five Year Credit Agreement

 



--------------------------------------------------------------------------------



 



                  MERRILL LYNCH BANK USA
 
           
 
  By:        
 
                Name:     Title

Five Year Credit Agreement

 



--------------------------------------------------------------------------------



 



                  THE BANK OF NOVA SCOTIA
 
           
 
  By:        
 
                Name:     Title

Five Year Credit Agreement

 



--------------------------------------------------------------------------------



 



                  UBS LOAN FINANCE LLC
 
           
 
  By:        
 
                Name:     Title
 
           
 
  By:        
 
                Name:     Title

Five Year Credit Agreement

 



--------------------------------------------------------------------------------



 



                  THE NORTHERN TRUST COMPANY
 
           
 
  By:        
 
                Name:     Title

Five Year Credit Agreement

 



--------------------------------------------------------------------------------



 



                  MELLON BANK, N.A.
 
           
 
  By:        
 
                Name:     Title

Five Year Credit Agreement

 



--------------------------------------------------------------------------------



 



                  CREDIT SUISSE FIRST BOSTON, CAYMAN ISLANDS BRANCH
 
           
 
  By:        
 
                Name:     Title
 
           
 
  By:        
 
                Name:     Title

Five Year Credit Agreement

 



--------------------------------------------------------------------------------



 



                  THE BANK OF NEW YORK
 
           
 
  By:        
 
                Name:     Title

Five Year Credit Agreement

 



--------------------------------------------------------------------------------



 



                  MIZUHO CORPORATE BANK, LTD.
 
           
 
  By:        
 
                Name:     Title

Five Year Credit Agreement

 



--------------------------------------------------------------------------------



 



                  U.S. BANK NATIONAL ASSOCIATION
 
           
 
  By:        
 
                Name:     Title

Five Year Credit Agreement

 



--------------------------------------------------------------------------------



 



                  WELLS FARGO BANK, N.A.
 
           
 
  By:        
 
                Name:     Title
 
           
 
  By:        
 
                Name:     Title

Five Year Credit Agreement

 



--------------------------------------------------------------------------------



 



                  FIFTH THIRD BANK
 
           
 
  By:        
 
                Name:     Title

Five Year Credit Agreement

 



--------------------------------------------------------------------------------



 



SCHEDULE I
PRICING SCHEDULE
     The “Applicable Margin,” the “Facility Fee Rate,” the “Utilization Fee
Rate” and the “LC Fee Rate” for any day are the respective percentages set forth
below in the applicable row under the column corresponding to the Status that
exists on such day:

                              Applicable             Margin and LC   Facility
Fee     Status   Fee Rate   Rate   Utilization Fee Rate
Level I
    0.300 %     0.100 %     0.100 %
Level II
    0.400 %     0.125 %     0.100 %
Level III
    0.475 %     0.150 %     0.125 %
Level IV
    0.575 %     0.175 %     0.125 %
Level V
    0.750 %     0.250 %     0.250 %
Level VI
    0.825 %     0.300 %     0.500 %

     The Applicable Margin, the Facility Fee Rate, the Utilization Fee Rate and
the LC Fee Rate shall be determined separately for each Borrower in accordance
with the table above based on the Status for such Borrower. The Status in effect
for any Borrower on any date for the purposes of this Pricing Schedule is based
on the Moody’s Rating and S&P Rating in effect at the close of business on such
date.
     For the purposes of the foregoing (but subject to the final paragraph of
this Pricing Schedule):
     “Level I Status” exists at any date for a Borrower if, on such date, such
Borrower’s Moody’s Rating is A2 or better or such Borrower’s S&P Rating is A or
better.
     “Level II Status” exists at any date for a Borrower if, on such date,
(i) Level I Status does not exist for such Borrower and (ii) such Borrower’s
Moody’s Rating is A3 or better or such Borrower’s S&P Rating is A- or better.
     “Level III Status” exists at any date for a Borrower if, on such date,
(i) neither Level I Status nor Level II Status exists for such Borrower and
(ii) such Borrower’s Moody’s Rating is Baa1 or better or such Borrower’s S&P
Rating is BBB+ or better.
     “Level IV Status” exists at any date for a Borrower if, on such date,
(i) none of Level I Status, Level II Status or Level III Status exists for such
Borrower and (ii) such Borrower’s Moody’s Rating is Baa2 or better or such
Borrower’s S&P Rating is BBB or better.

I-1



--------------------------------------------------------------------------------



 



     “Level V Status” exists at any date if, on such date, (i) none of Level I
Status, Level II Status, Level III Status or Level IV status exists for such
Borrower and (ii) such Borrower’s Moody’s Rating is Baa3 or better or such
Borrower’s S&P Rating is BBB- or better.
     “Level VI Status” exists at any date for a Borrower if, on such date, none
of Level I Status, Level II Status, Level III Status, Level IV Status or Level V
Status exists for such Borrower.
     “Status” means Level I Status, Level II Status, Level III Status, Level IV
Status, Level V Status or Level VI Status.
     If the S&P Rating and the Moody’s Rating for a Borrower create a
split-rated situation and the ratings differential is one level, the higher
rating will apply. If the differential is two levels or more, the intermediate
rating at the midpoint will apply. If there is no midpoint, the higher of the
two intermediate ratings will apply. If a Borrower has no Moody’s Rating or no
S&P Rating, Level VI Status shall exist for such Borrower.

I-2



--------------------------------------------------------------------------------



 



SCHEDULE II
COMMITMENTS

          LENDER   COMMITMENT  
JPMorgan Chase Bank, N.A.
  $ 55,000,000  
Barclays Bank PLC
  $ 55,000,000  
Citibank, N.A.
  $ 55,000,000  
Wachovia Bank, National Association
  $ 55,000,000  
Deutsche Bank
  $ 85,000,000  
Bank of America, N.A.
  $ 43,000,000  
Morgan Stanley Bank
  $ 43,000,000  
Merrill Lynch Bank USA
  $ 33,000,000  
The Bank of Nova Scotia
  $ 43,000,000  
Credit Suisse First Boston
  $ 43,000,000  
KeyBank National Association
  $ 43,000,000  
Lehman Brothers Bank, FSB
  $ 43,000,000  
UBS Loan Finance LLC
  $ 43,000,000  
BNP Paribas
  $ 43,000,000  
The Bank of New York
  $ 43,000,000  
Mellon Bank, N.A.
  $ 26,000,000  
ABN AMRO Bank, N.V.
  $ 55,000,000  
Dresdner Bank, AG New York and Grand Cayman Branches
  $ 55,000,000  
The Northern Trust Company
  $ 26,000,000  
U.S. Bank National Association
  $ 26,000,000  
Wells Fargo Bank, N.A.
  $ 26,000,000  
Mizuho Corporate Bank, Ltd.
  $ 25,000,000  
Fifth Third Bank
  $ 26,000,000  
Union Bank of California
  $ 10,000,000  
 
     
TOTAL
  $ 1,000,000,000  
 
     

II-1



--------------------------------------------------------------------------------



 



SCHEDULE III
EXISTING LETTERS OF CREDIT

                                                      Current   Original        
            Amount   Amount   Actual   Adjusted Number   Type   Borrower   (in
Dollars)   (in Dollars)   Expiration   Expiration
00325419
  Standby Letter of Credit   Exelon     1,001,725.00       2,155,500.00    
31-Oct-2004   19-Dec-2004
00326103
  Standby Letter of Credit   Exelon     2,884,188.00       12,500,000.00    
31-Dec-2004   19-Dec-2004
00330868
  Standby Letter of Credit   Exelon     1,000,000.00       1,000,000.00    
30-Jun-2004   30-Jun-2004
SLT325319
  Standby Letter of Credit   Exelon     220,000.00       200,000.00    
20-May-2005   20-Nov-2004
SLT325320
  Standby Letter of Credit   Exelon     1,587,411.62       1,587,411.62    
20-May-2005   20-Nov-2004
00326643
  Standby Letter of Credit   Exelon     5,500,000.00       5,500,000.00    
31-May-2005   31-May-2005
00326644
  Standby Letter of Credit   Exelon     1,000,000.00       1,000,000.00    
31-May-2005   31-May-2005
00325420
  Standby Letter of Credit   Exelon     87,669.00       87,669.00    
31-Jul-2004   31-Jul-2005
SLT326297
  Standby Letter of Credit   Exelon     60,600.00       60,600.00    
15-Nov-2004   15-Nov-2005
00325611
  Standby Letter of Credit   Exelon     3,400,000.00       3,400,000.00    
1-Oct-2004   19-Dec-2004
00325715
  Standby Letter of Credit   Exelon     20,000.00       20,000.00    
10-Oct-2004   10-Oct-2004
00326947
  Standby Letter of Credit   Exelon     1,700,000.00       1,700,000.00    
12-Aug-2004   12-Aug-2005
00330949
  Standby Letter of Credit   Exelon     185,000.00       185,000.00    
9-Feb-2005   9-Feb-2005
SLT751645
  Standby Letter of Credit   Exelon Generation     7,000,000.00      
10,000,000.00     21-Nov-2004   7-Oct-2004
SLT752101
  Standby Letter of Credit   Exelon Generation     1,150,000.00      
1,150,000.00     4-Dec-2004   4-Dec-2004
00325698
  Standby Letter of Credit   Exelon Generation     250,000.00       250,000.00  
  30-Sep-2004   30-Sep-2004
SLT332490
  Standby Letter of Credit   Exelon Generation     250,000.00       250,000.00  
  30-Sep-2004   30-Jun-2004
00325858
  Standby Letter of Credit   Exelon Generation     390,000.00       2,200,000.00
    30-Nov-2004   30-Nov-2004
00325446
  Standby Letter of Credit   Exelon Generation     50,000.00       45,000.00    
31-May-2005   31-May-2005
00330190
  Standby Letter of Credit   Exelon Generation     2,000,000.00      
2,000,000.00     30-Sep-2004   30-Sep-2004
00326663
  Standby Letter of Credit   Exelon Generation     635,000.00       575,000.00  
  31-May-2005   31-May-2005
00329840
  Standby Letter of Credit   Exelon Generation     335,000.00       1,400,000.00
    31-Mar-2005   31-Mar-2005
00330867
  Standby Letter of Credit   Exelon Generation     250,000.00       2,000,000.00
    31-Aug-2004   31-Aug-2005

III-1



--------------------------------------------------------------------------------



 



                                                      Current   Original        
            Amount   Amount   Actual   Adjusted Number   Type   Borrower   (in
Dollars)   (in Dollars)   Expiration   Expiration
00326414
  Standby Letter of Credit   Exelon Generation     100,000.00       2,000,000.00
    23-Apr-2005   24-Apr-2005
SLT751658
  Standby Letter of Credit   Exelon Generation     1,252,000.00       950,000.00
    5-Dec-2004   5-Dec-2004
00325638
  Standby Letter of Credit   Exelon Generation     1,700,000.00      
1,700,000.00     19-Dec-2004   19-Dec-2004
00330901
  Standby Letter of Credit   Exelon Generation     7,325,000.00      
6,125,000.00     1-Dec-2004   1-Dec-2004
00331843
  Standby Letter of Credit   Exelon Generation     3,500,000.00      
1,500,000.00     14-Apr-2005   14-Apr-2005
SLT330230
  Standby Letter of Credit   Exelon Generation     250,000.00       250,000.00  
  12/1/04   1-Dec-2004
SLT751677
  Standby Letter of Credit   Exelon Generation     1,700,000.00      
1,700,000.00     30-Jun-2005   30-Jun-2005
SLT751676
  Standby Letter of Credit   Exelon Generation     200,000.00       200,000.00  
  30-Jun-2005   30-Jun-2005
SLT751674
  Standby Letter of Credit   Exelon Generation     2,268,926.00      
1,211,426.00     30-Jun-2005   30-Jun-2005
SLT751678
  Standby Letter of Credit   Exelon Generation     2,300,000.00      
2,300,000.00     30-Jun-2005   30-Jun-2005
SLT751675
  Standby Letter of Credit   Exelon Generation     300,000.00       300,000.00  
  30-Jun-2005   30-Jun-2005
SLT751673
  Standby Letter of Credit   Exelon Generation     3,628,504.00      
2,335,904.00     30-Jun-2005   30-Jun-2005
SLT751670
  Standby Letter of Credit   Exelon Generation     45,000,000.00      
45,000,000.00     30-Jun-2005   30-Jun-2005
SLT752168
  Standby Letter of Credit   Exelon Generation     50,000,000.00      
50,000,000.00     25-Jan-2005   26-Jan-2005
SLT751672
  Standby Letter of Credit   Exelon Generation     250,000.00       250,000.00  
  30-Jun-2005   7-Jul-2004
SLT751679
  Standby Letter of Credit   Exelon Generation     590,000.00       575,000.00  
  30-Jun-2005   30-Jun-2005
SLT751667
  Standby Letter of Credit   Exelon Generation     325,000.00       315,000.00  
  30-Jun-2005   30-Jun-2005
SLT751684
  Standby Letter of Credit   Exelon Generation     4,050,000.00      
7,500,000.00     30-Jul-2004   30-Jul-2004
SLT751685
  Standby Letter of Credit   Exelon Generation     2,194,653.00      
2,194,653.00     30-Jun-2005   30-Jun-2005

III-2



--------------------------------------------------------------------------------



 



SCHEDULE IV
EXISTING TAX EXEMPT DEBT ISSUANCES
Exelon Corp. Tax-exempt Debt — As of 6/30/04
PECO

                                      Series   Rate   Issue Date   Maturity  
Call Date   Call Price   Principal     CUSIP  
Delaware Co. 1988 Ser. A
  Auction   4/1/93   12/1/12           $ 50,000,000       246015AV3  
Delaware Co. 1988 Ser. B
  Auction   4/1/93   12/1/12           $ 50,000,000       246015AW1  
Delaware Co. 1988 Ser. C
  Auction   4/1/93   12/1/12           $ 50,000,000       246015AX9  
Salem Co. 1988 Ser. A
  Auction   4/1/93   12/1/12           $ 4,200,000       794103AY7  
Delaware Co. 1999 Ser. A
  5.2% 5yrPUT   10/14/99   4/1/21   9/30/04   Par   $ 50,765,000       246015BE0
 
Montgomery Co. 1999 Ser. A
  5.2% 5yrPUT   10/14/99   10/1/30   9/30/04   Par   $ 91,775,000       6130RAB2
 
Montgomery Co. 1999 Ser. B
  5.3% 5yrPUT   10/14/99   10/1/34   9/30/04   Par   $ 13,880,000       6130RAC0
 
 
                                 
 
          Total           $ 310,620,000          
 
                                 

Genco

                                      Series   Rate   Issue Date   Maturity  
Call Date   Call Price   Principal     CUSIP  
Montgomery Co. 2001 Ser. B
  CP   9/5/01   10/1/30           $ 68,795,000       61360QAA6  
Delaware Co. 2001 Ser. A
  CP   4/25/01   4/1/21           $ 39,235,000       24601VAA2  
Montgomery Co. 2001 Ser. A
  CP   4/25/01   10/1/34           $ 13,150,000       61360RAD8  
Delaware Co. 1993 Ser. A
  CP   8/24/93   8/1/16           $ 24,125,000       24601TAJ8  
Salem Co. 1993 Ser. A
  CP   9/9/93   3/1/25           $ 23,000,000       79410QAX8  
Montgomery Co. 1994 Ser. A
  CP   2/14/95   6/1/29           $ 82,560,000       613609NX  
Montgomery Co. 1994 Ser. B
  CP   7/2/95   6/1/29           $ 13,340,000       613609NY  
York County 1993 Ser. A
  CP   8/24/93   8/1/16           $ 18,440,000       98640TAE6  
Montgomery Co. 1996 Ser. A
  CP   3/27/96   3/1/34           $ 34,000,000       61360RAA4  
Montgomery Co. 2002 Ser. A
  CP   7/24/02   12/1/29           $ 29,530,000       61360SAA2  
Indiana Co. 2003 A
  Weekly   6/3/03   6/1/27           $ 17,240,000       454695AJ6  
 
                                 
 
          Total           $ 363,415,000          
 
                                 

IV-1



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF NOTE
Dated: [           ], 20__
     FOR VALUE RECEIVED, the undersigned,                    , a
                     (the “Borrower”), HEREBY PROMISES TO PAY to the order of
                     (the “Lender”), for the account of its Applicable Lending
Office (such term and other capitalized terms herein being used as defined in
the Credit Agreement referred to below) on the Maturity Date, the aggregate
principal amount of all outstanding Advances made by the Lender to the Borrower
pursuant to the Credit Agreement.
     The Borrower further promises to pay interest on the unpaid principal
amount of each Advance from the date of such Advance until such principal amount
is paid in full, at such interest rates, and payable at such times, as are
specified in the Credit Agreement.
     Both principal and interest are payable in lawful money of the United
States of America to JPMorgan Chase Bank, N.A., as Administrative Agent, at 1
Chase Plaza, Chicago, Illinois 60670, in immediately available funds. Each
Advance made by the Lender to the Borrower pursuant to the Credit Agreement, and
all payments made on account of principal thereof, shall be recorded by the
Lender and, at the Lender’s option, endorsed on the grid attached hereto which
is part of this Promissory Note.
     This Promissory Note is one of the Notes referred to in, and is entitled to
the benefits of, the Five Year Credit Agreement dated as of July 16, 2004 among
the Borrower, [Exelon Corporation, PECO Energy Company, Exelon Generation
Company, LLC], various financial institutions and JPMorgan Chase Bank, N.A., as
Administrative Agent (as amended, modified or supplemented from time to time,
the “Credit Agreement”). The Credit Agreement, among other things, (i) provides
for the making of Advances by the Lender to the Borrower from time to time in an
aggregate amount not to exceed at any time outstanding the Lender’s Pro Rata
Share of the Borrower’s Sublimit at such time and (ii) contains provisions for
acceleration of the maturity hereof upon the happening of certain stated events
and also for prepayments on account of principal hereof prior to the maturity
hereof upon the terms and conditions therein specified.
     The Borrower hereby waives presentment, demand, protest and notice of any
kind. No failure to exercise, and no delay in exercising, any rights hereunder
on the part of the holder hereof shall operate as a waiver of such rights.

A-1



--------------------------------------------------------------------------------



 



     THIS PROMISSORY NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE COMMONWEALTH OF PENNSYLVANIA

            [EXELON CORPORATION]
[PECO ENERGY COMPANY]
[EXELON GENERATION COMPANY, LLC]
      By           Name:           Title:      

A-2



--------------------------------------------------------------------------------



 



         

ADVANCES AND PAYMENTS OF PRINCIPAL

                              Amount of             Principal   Unpaid        
Amount of   Paid or   Principal   Notation Date   Advance   Prepaid   Balance  
Made By  
 
                 
 
                 
 
                 
 
                 
 
                 
 
                 
 
                 
 
                 
 
                 
 
                 
 
                 
 
                 
 
                 
 
                 
 
                 
 
                 
 
                 

A-3



--------------------------------------------------------------------------------



 



EXHIBIT B
FORM OF NOTICE OF BORROWING
JPMorgan Chase Bank, N.A.,
as Administrative Agent,
and the Lenders that are parties to
the Credit Agreement referred to below
1 Chase Plaza
Chicago, Illinois 60670
[Date]
Attention: Utilities Department
North American Finance Group
Ladies and Gentlemen:
          The undersigned, [Exelon Corporation] [PECO Energy Company] [Exelon
Generation Company, LLC], refers to the Five Year Credit Agreement, dated as of
July 16, 2004, among Exelon Corporation, PECO Energy Company, Exelon Generation
Company, LLC, various financial institutions and JPMorgan Chase Bank, N.A., as
Administrative Agent (as amended, modified or supplemented from time to time,
the “Credit Agreement”), and hereby gives you notice, irrevocably, pursuant to
Section 2.02(a) of the Credit Agreement that the undersigned requests a
Borrowing under the Credit Agreement, and in that connection sets forth below
the information relating to such Borrowing (the “Proposed Borrowing”) as
required by Section 2.02(a) of the Credit Agreement:
     (i) The Business Day of the Proposed Borrowing is ___, 20___.
     (ii) The Type of Advances to be made in connection with the Proposed
Borrowing is [Base Rate Advances] [Eurodollar Rate Advances].
     (iii) The aggregate amount of the Proposed Borrowing is
$                    .
     (iv) The Interest Period for each Advance made as part of the Proposed
Borrowing is [___ month[s]].
          The undersigned hereby certifies that the following statements are
true on the date hereof, and will be true on the date of the Proposed Borrowing:
     (A) the representations and warranties of the undersigned contained in
Section 4.01 of the Credit Agreement (excluding, if the proceeds of the Proposed
Borrowing will be used exclusively to repay commercial paper issued by the
undersigned, the representations and warranties set forth in Section 4.01(e) and
the first sentence of Section 4.01(f) of the Credit Agreement) are correct,
before and after giving effect to the Proposed Borrowing and to the application
of the proceeds therefrom, as though made on and as of such date;

B-1



--------------------------------------------------------------------------------



 



     (B) no event has occurred and is continuing, or would result from such
Proposed Borrowing or from the application of the proceeds therefrom, that
constitutes an Event of Default or Unmatured Event of Default; and
     (C) after giving effect to the Proposed Borrowing, the undersigned will not
have exceeded any limitation on its ability to incur indebtedness (including any
limitation imposed by any governmental or regulatory authority).
Very truly yours,
[EXELON CORPORATION]
[PECO ENERGY COMPANY]
[EXELON GENERATION COMPANY, LLC]
By                                                            
     Name:
     Title:

B-2



--------------------------------------------------------------------------------



 



EXHIBIT C
FORM OF ASSIGNMENT AND ACCEPTANCE
     This Assignment and Assumption (the “Assignment and Assumption”) is dated
as of the Effective Date set forth below and is entered into by and between
[Insert name of Assignor] (the “Assignor”) and [ Insert name of Assignee ] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Second Amended and Restated Credit Agreement
identified below (as amended, the “Credit Agreement”), receipt of a copy of
which is hereby acknowledged by the Assignee. The Terms and Conditions set forth
in Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.
     For an agreed consideration, the Assignor hereby irrevocably sells and
assigns to the Assignee, and the Assignee hereby irrevocably purchases and
assumes from the Assignor, subject to and in accordance with the Standard Terms
and Conditions and the Credit Agreement, as of the Effective Date inserted by
the Agent as contemplated below, the interest in and to all of the Assignor’s
rights and obligations in its capacity as a Lender under the Credit Agreement
and any other documents or instruments delivered pursuant thereto that
represents the amount and percentage interest identified below of all of the
Assignor’s outstanding rights and obligations under the respective facilities
identified below (including without limitation any letters of credit, guaranties
and swingline loans included in such facilities and, to the extent permitted to
be assigned under applicable law, all claims (including without limitation
contract claims, tort claims, malpractice claims, statutory claims and all other
claims at law or in equity), suits, causes of action and any other right of the
Assignor against any Person whether known or unknown arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby) (the
“Assigned Interest”). Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by the Assignor.

1.   Assignor:                            2.  
Assignee:                          [and is an affiliate of Assignor]   3.  
Borrowers: Exelon Corporation, PECO Energy Company and Exelon Generation
Company, LLC   4.   Agent: JPMorgan Chase Bank, N.A.   5.   Credit Agreement:
Five Year Credit Agreement, dated as of July 16, 2004, among the Borrowers, the
Lenders party thereto, and the Agent.

C-1



--------------------------------------------------------------------------------



 



6.   Assigned Interest:

                              Aggregate Amount of             Commitment/      
      Outstanding Credit   Amount of Commitment/   Percentage Assigned of    
Exposure for all   Outstanding Credit Exposure   Commitment/ Outstanding
Facility Assigned   Lenders*   Assigned*   Credit Exposure1
                    
  $       $                              %
                    
  $       $                              %
                    
  $       $                              %

7. Trade Date:                                 
                                                                
                         2
Effective Date:                                                   , 20___ TO BE
INSERTED BY AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER BY THE AGENT.]
     The terms set forth in this Assignment and Assumption are hereby agreed to:

              ASSIGNOR     [NAME OF ASSIGNOR]
 
  By:    
 
     
 
                Title:     ASSIGNEE     [NAME OF ASSIGNEE]
 
  By:    
 
     
 
                Title:

[Consented to and]3 Accepted:
JPMORGAN CHASE BANK, N.A., as Agent
By:                                        
Title:
[Consented to:]4
[NAME OF RELEVANT PARTY]
By:                                        
Title:
 

*   Amount to be adjusted by the counterparties to take into account any
payments or prepayments made between the Trade Date and the Effective Date.   1
  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.   2   Insert if satisfaction of minimum amounts is to be
determined as of the Trade Date.   3   To be added only if the consent of the
Administrative Agent is required by the terms of the Credit Agreement.   4   To
be added only if the consent of the Borrowers and/or other parties (e.g. LC
Issuer) is required by the terms of the Credit Agreement.

C-2



--------------------------------------------------------------------------------



 



ANNEX 1
TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
     1. Representations and Warranties.
     1.1 Assignor. The Assignor represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby. Neither the Assignor nor any of its officers, directors,
employees, agents or attorneys shall be responsible for (i) any statements,
warranties or representations made in or in connection with the Credit Agreement
or any other Credit Document, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency, perfection, priority, collectibility,
or value of the Credit Documents or any collateral thereunder, (iii) the
financial condition of the Company, any of its Subsidiaries or Affiliates or any
other Person obligated in respect of any Credit Document, (iv) the performance
or observance by the Company, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Credit Document,
(v) inspecting any of the property, books or records of the Company, or any
guarantor, or (vi) any mistake, error of judgment, or action taken or omitted to
be taken in connection with the Credit Extensions or the Credit Documents.
     1.2. Assignee. The Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) from
and after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of the Assigned Interest,
shall have the obligations of a Lender thereunder, (iii) agrees that its payment
instructions and notice instructions are as set forth in Schedule 1 to this
Assignment and Assumption, (iv) confirms that none of the funds, monies, assets
or other consideration being used to make the purchase and assumption hereunder
are “plan assets” as defined under ERISA and that its rights, benefits and
interests in and under the Credit Documents will not be “plan assets” under
ERISA, (v) agrees to indemnify and hold the Assignor harmless against all
losses, costs and expenses (including, without limitation, reasonable attorneys’
fees) and liabilities incurred by the Assignor in connection with or arising in
any manner from the Assignee’s non-performance of the obligations assumed under
this Assignment and Assumption, (vi) it has received a copy of the Credit
Agreement, together with copies of financial statements and such other documents
and information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase the
Assigned Interest on the basis of which it has made such analysis and decision
independently and without reliance on the Agent or any other Lender, and
(vii) attached as Schedule 1 to this Assignment and Assumption is any
documentation required to be delivered by the Assignee with respect to its tax
status pursuant to the terms of the Credit Agreement, duly completed and
executed by the Assignee and (b) agrees that (i) it will, independently and
without reliance on the Agent, the Assignor or any other Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action

C-3



--------------------------------------------------------------------------------



 



under the Credit Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Credit Documents are
required to be performed by it as a Lender.
     2. Payments. The Assignee shall pay the Assignor, on the Effective Date,
the amount agreed to by the Assignor and the Assignee. From and after the
Effective Date, the Agent shall make all payments in respect of the Assigned
Interest (including payments of principal, interest, Reimbursement Obligations,
fees and other amounts) to the Assignor for amounts which have accrued to but
excluding the Effective Date and to the Assignee for amounts which have accrued
from and after the Effective Date.
     3. General Provisions. This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns. This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one instrument. Delivery
of an executed counterpart of a signature page of this Assignment and Assumption
by telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

C-4



--------------------------------------------------------------------------------



 



ADMINISTRATIVE QUESTIONNAIRE
(Schedule to be supplied by Closing Unit or Trading Documentation Unit)

C-5



--------------------------------------------------------------------------------



 



US AND NON-US TAX INFORMATION REPORTING REQUIREMENTS
(Schedule to be supplied by Closing Unit or Trading Documentation Unit)

C-6



--------------------------------------------------------------------------------



 



EXHIBIT D - 1
FORM OF OPINION OF BALLARD SPAHR ANDREWS & INGERSOLL
July 16, 2004
To each of the Agents and the Lenders which is a party to the Credit Agreement,
dated as of July 16, 2004, among Exelon Corporation, Commonwealth Edison
Company, PECO Energy Company and Exelon Generation Company, LLC, as Borrowers,
the various financial institutions named therein, as Lenders and Bank One, NA,
as Administrative Agent
          Re: $1,000,000,000 Five-Year Credit Agreement
Ladies and Gentlemen:
          This opinion letter is furnished to you pursuant to Section 3.01(v) of
the $1,000,000,000 Five-Year Credit Agreement, dated as of July 16, 2004(the
“Agreement”), among Exelon Corporation (“Exelon”), Commonwealth Edison Company
(“ComEd”), PECO Energy Company (“PECO”) and Exelon Generation Company, LLC
(“Genco”), as Borrowers, the various financial institutions named therein, as
Lenders and Bank One, NA, as Administrative Agent. Unless otherwise specified,
terms defined in the Agreement are used herein as therein defined.
          We have acted as counsel for Exelon, Genco and PECO (collectively, the
“Pennsylvania Borrowers”) in connection with the preparation, execution and
delivery of the Agreement and as local counsel for ComEd with respect to certain
matters of Pennsylvania law relating to the Agreement. In that capacity, we have
examined the following:
     (i) The Agreement, the Notes executed by Exelon (the “Exelon Notes”), the
Notes executed by PECO (the “PECO Notes”), the Notes executed by Genco (the
“Genco Notes”) and the Notes executed by ComEd (the “ComEd Notes” and, together
with the Exelon Notes, the PECO Notes and the Genco Notes, the “Notes”);
     (ii) The documents furnished by each of the Pennsylvania Borrowers pursuant
to Section 3.01 of the Agreement;
     (iii) The Articles of Incorporation of each of Exelon and PECO and all
amendments thereto (in each case, its “Charter”);
     (iv) The by-laws of each of Exelon and PECO and all amendments thereto (in
each case, its “By-laws”);
     (v) the Operating Agreement of Genco and all amendments thereto (the
“Operating Agreement”);

D-1-1



--------------------------------------------------------------------------------



 



     (vi) certificate from the Secretary of State of the Commonwealth of
Pennsylvania dated [ ], 2004 certifying as to the subsistence of Exelon in
Pennsylvania;
     (vii) certificate from the Secretary of State of the Commonwealth of
Pennsylvania dated [ ], 2004 certifying as to the subsistence of PECO in
Pennsylvania; and
     (viii) A certificate from the Secretary of State of the Commonwealth of
Pennsylvania dated [ ], 2004 certifying as to the subsistence of Genco in
Pennsylvania;
          We have also examined, and relied upon the accuracy of factual matters
contained in, originals or copies, certified or otherwise identified to our
satisfaction, of such other corporate or organizational records of the
Pennsylvania Borrowers, certificates or comparable documents of public officials
and of officers of the Pennsylvania Borrowers, and such other agreements,
instruments and documents and have made such examinations of law as we have
deemed necessary in connection with the opinions set forth below.
          We have assumed the legal capacity and competence of natural persons,
the genuineness of all signatures, the authenticity of all documents submitted
to us as originals and the conformity to original documents of documents
submitted to us as certified, conformed, photostatic, electronic or facsimile
copies. We have made no independent factual investigation other than as
described above, and as to other factual matters, we have relied exclusively on
the facts stated in the representations and warranties contained in the
Agreement and the Exhibits and Schedules to the Agreement (other than
representations and warranties constituting conclusions of law on matters on
which we opine). We have not examined any records of any court, administrative
tribunal or other similar entity in connection with our opinion.
          When an opinion or confirmation is given to our knowledge or with
reference to matters of which we are aware or which are known to us, or with
another similar qualification, the relevant knowledge or awareness is limited to
the actual contemporaneous knowledge or awareness of facts, without
investigation, by the lawyer who is the current primary contact for each of the
Pennsylvania Borrowers and the individual lawyers in this firm who have
participated in the specific transaction to which this opinion letter relates.
          We have also assumed, without verification, (i) that the parties to
the Agreement and the other agreements, instruments and documents executed in
connection therewith, other than the Borrowers, have the power (including,
without limitation, corporate power where applicable) and authority to enter
into and perform the Agreement and such other agreements, instruments and
documents, (ii) the due authorization, execution and delivery by such parties
other than the Borrowers of the Agreement and such other agreements, instruments
and documents, (iii) that the Agreement and such other agreements, instruments
and documents constitute legal, valid and binding obligations of each such party
other than the Borrowers, enforceable against each such other party in
accordance with their respective terms and (iv) the amount of a Borrower’s
borrowings outstanding under the Agreement and the $500,000,000 3-Year Credit
Agreement to which each Borrower is a party will not exceed the amount such
Borrower is authorized to borrow under any approval referred to in Paragraphs 4
and 8 below.

D-1-2



--------------------------------------------------------------------------------



 



       Based upon the foregoing and subject to the assumptions, exceptions,
limitations and qualifications set forth herein, we are of the opinion that:
     1. Each of Exelon and PECO is a corporation duly incorporated and presently
subsisting under the laws of the Commonwealth of Pennsylvania. Genco is a
limited liability company duly formed and presently subsisting under the laws of
the Commonwealth of Pennsylvania.
     2. The execution and delivery, and the performance of the obligations
thereunder, by the Pennsylvania Borrowers of the Agreement and the applicable
Notes (a) are within the Pennsylvania Borrowers’ corporate or limited liability
company powers, (b) have been duly authorized by all necessary corporate and
limited liability company action of each of the Pennsylvania Borrowers, (c) do
not (i) violate the Charter, By-laws or the Operating Agreement, as the case may
be, of each of the Pennsylvania Borrowers, (ii) violate any present statute,
rule or regulation promulgated by the United States or the Commonwealth of
Pennsylvania or (iii) to our knowledge, breach or result in a default under any
agreement or instrument to which any of the Pennsylvania Borrowers is a party or
by which any of the Pennsylvania Borrowers is bound and (d) to our knowledge, do
not result in the creation or imposition of any lien, security interest or other
charge or encumbrance upon or with respect to any of the properties of the
Pennsylvania Borrowers pursuant to such agreements or instruments referred to in
clause (c)(iii), except security interests and liens created under the
Agreement.
     3. The execution, delivery and performance by ComEd of the Agreement and
the ComEd Notes do not violate any present statute, rule or regulation
promulgated by the Commonwealth of Pennsylvania.
     4. No consent or approval of, or notice to or filing with, any federal or
state regulatory authority of the United States or the Commonwealth of
Pennsylvania is required by the Pennsylvania Borrowers in connection with the
execution or delivery by the Pennsylvania Borrowers of the Agreement or the
applicable Notes, except for, in the case of Exelon and Genco, the authorization
of the U.S. Securities and Exchange Commission under the Public Utility Holding
Company Act of 1935 and, in the case of PECO, approval from the Public Utility
Commission of the Commonwealth of Pennsylvania, which authorization and approval
have been received and are in full force and effect.
     5. The Agreement and the Exelon Notes have been duly executed and delivered
by Exelon, and the Agreement and the Exelon Notes constitute the legal, valid
and binding obligations of Exelon, enforceable against Exelon in accordance with
their respective terms.
     6. The Agreement and the PECO Notes have been duly executed and delivered
by PECO, and the Agreement and the PECO Notes constitute the legal, valid and
binding obligations of PECO, enforceable against PECO in accordance with their
respective terms.
     7. The Agreement and the Genco Notes have been duly executed and delivered
by Genco, and the Agreement and the Genco Notes constitute the legal,

D-1-3



--------------------------------------------------------------------------------



 



valid and binding obligations of Genco, enforceable against Genco in accordance
with their respective terms.
     8. Assuming that the execution, delivery and performance of the Agreement
and the ComEd Notes are within ComEd’s corporate power and the Agreement and the
ComEd Notes have been duly authorized, executed and delivered by ComEd after
receipt of all required governmental and regulatory approvals, the Agreement and
the ComEd Notes constitute the legal, valid and binding obligations of ComEd,
enforceable against ComEd in accordance with their respective terms.
     9. None of the Pennsylvania Borrowers is an “investment company” or a
company “controlled” by an “investment company” within the meaning of the
Investment Company Act of 1940, as amended.
        We do not have knowledge, after inquiry of each lawyer in this firm who
is the current primary contact for the Borrowers or who has devoted substantive
attention to matters on behalf of the Borrowers during the preceding twelve
months and who is still currently employed by or a member of this firm, except
as disclosed in Exelon’s Annual Report on Form 10-K for the year ended December
31, 2003 or Exelon’s Quarterly Report on Form 10-Q for the quarter ended
March 31, 2004, no litigation or governmental proceeding is pending or
threatened in writing against any Borrower (i) with respect to the Agreement or
the Notes, or (ii) which is likely to have a material adverse effect upon the
financial condition, business, properties or prospects of any Borrower and its
subsidiaries taken as a whole.
        The foregoing opinions are subject to the following exceptions,
limitations and qualifications:
     (a) Our opinions are subject to the effect of applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance, fraudulent
transfer marshalling or similar laws affecting creditors’ rights and remedies
generally; general principles of equity, including without limitation, concepts
of materiality, reasonableness, good faith and fair dealing (regardless of
whether such enforceability is considered in a proceeding in equity or at law);
and limitations on enforceability of rights to indemnification or contribution
by federal or state securities laws or regulations or by public policy.
     (b) We draw your attention to the provisions of Section 911(b) of the
Pennsylvania Crimes Code (the “Crimes Code”), 18 Pa. C.S.§ 911(b), in connection
with the fact that the Advances bear floating rates of interest. Section 911(b)
of the Crimes Codes makes it unlawful to use or invest income derived from a
pattern of “racketeering activity” in the establishment or operation of any
enterprise. “Racketeering activity,” as defined in the Crimes Code, includes the
collection of money or other property in full or partial satisfaction of a debt
which arose as the result of the lending of money or other property at a rate of
interest exceeding 25% per annum where not otherwise authorized by law.
     (c) We express no opinion as to the application or requirements of federal
or state securities (except with respect to the opinion in paragraph 9),

D-1-4



--------------------------------------------------------------------------------



 



patent, trademark, copyright, antitrust and unfair competition, pension or
employee benefit, labor, environmental health and safety or tax laws in respect
of the transactions contemplated by or referred to in the Agreement.
     (d) We express no opinion as to the validity or enforceability of any
provision of the Agreement or the Notes which (i) permits the Lenders to
increase the rate of interest or to collect a late charge in the event of
delinquency or default to the extent deemed to be penalties or forfeitures;
(ii) purports to be a waiver by any Borrower of any right or benefit except to
the extent permitted by applicable law; (iii) purports to require that waivers
must be in writing to the extent that an oral agreement or implied agreement by
trade practice or course of conduct modifying provisions of the Agreement or the
Notes has been made; (iv) purports to exculpate any party from its own negligent
acts; or (v) purports to authorize any Participant to set off and apply any
deposits at any time held, and any other indebtedness at any time owing, by such
Participant to or for the account of any Borrower.
      We express no opinion as to the law of any jurisdiction other than the law
of the Commonwealth of Pennsylvania and the federal law of the United States.
      A copy of this opinion may be delivered by you to each financial
institution that may become a Lender under the Agreement, and such persons may
rely on this opinion as if it were addressed to them and had been delivered to
them on the date hereof. This opinion may be relied on by you and such persons
to whom you may deliver copies as provided in the preceding sentence only in
connection with the consummation of the transactions described herein and may
not be used or relied upon by you or any other person for any other purpose,
without in each instance our prior written consent.
      This opinion is limited to the matters expressly stated herein. No implied
opinion may be inferred to extend this opinion beyond the matters expressly
stated herein. We do not undertake to advise you or anyone else of any changes
in the opinions expressed herein resulting from changes in law, changes in facts
or any other matters that hereafter might occur or be brought to our attention.
Very truly yours,
BALLARD SPAHR ANDREWS & INGERSOLL

D-1-5



--------------------------------------------------------------------------------



 



EXHIBIT D-2
FORM OF OPINION OF SIDLEY AUSTIN BROWN & WOOD LLP
July 16, 2004
To each of the Agents and Lenders party to the Five Year Credit Agreement dated
as of July 16, 2004 among Exelon Corporation, Commonwealth Edison Company, PECO
Energy Company and Exelon Generation Company, LLC, as Borrowers, the various
financial institutions named therein, as Lenders, and Bank One, NA, as
Administrative Agent
Ladies and Gentlemen:
          We have been asked to furnish this letter to you pursuant to
Section 3.01(b)(v) of the Five Year Credit Agreement dated as of July 16, 2004
(the “Credit Agreement”) among Exelon Corporation (“Exelon”), Commonwealth
Edison Company (“ComEd”), PECO Energy Company (“PECO”) and Exelon Generation
Company, LLC (“Genco”), as Borrowers, various financial institutions, as
Lenders, and Bank One, NA, as Administrative Agent. Unless otherwise defined in
this letter, capitalized terms defined in the Credit Agreement are used herein
as therein defined.
          We have acted as Illinois counsel to ComEd in connection with the
execution and delivery of the Credit Agreement and the Notes executed and
delivered by ComEd (the “ComEd Notes”). In that capacity, we have examined:

  (i)   the Credit Agreement;     (ii)   the ComEd Notes;     (iii)   the
Restated Articles of Incorporation of ComEd and all amendments thereto (the
“ComEd Charter”); and     (iv)   the by-laws of ComEd and all amendments thereto
(the “ComEd By-Laws”).

     We are familiar with the corporate proceedings taken by ComEd in connection
with the Credit Agreement and the transactions contemplated thereby. For
purposes of expressing the opinions expressed in this letter, we have relied, as
to various questions of fact material thereto, upon the representations made by
ComEd in the Credit Agreement and upon certificates of officers of ComEd. We
have also examined originals, or copies of originals certified to our
satisfaction, of such corporate records of ComEd and such agreements, documents,
certificates and other statements of government officials and other instruments,
have examined such questions of law and have satisfied ourselves as to such
matters of fact as we have considered relevant and necessary as a basis for this
letter. We have assumed the genuineness of all signatures, the legal capacity of
all natural persons, the authenticity of all documents submitted to us as
originals and the conformity with the original documents of all documents
submitted to us as certified or photostatic copies or by facsimile or other
means of electronic transmission. We have also assumed that the amount of
ComEd’s borrowings outstanding under the Credit

D-2-1



--------------------------------------------------------------------------------



 



Agreement and the Three Year Credit Agreement dated as of October 31, 2003, as
amended by the First Amendment to Credit Agreement dated as of July 16, 2004,
among Exelon, ComEd, PECO and Genco, as Borrowers, various financial
institutions, as Lenders, and Bank One, NA, as Administrative Agent, will not
exceed the amount that ComEd is authorized to borrow under any approval referred
to in paragraph 5. With respect to any instrument or agreement executed or to be
executed by any party other than ComEd, we have assumed, to the extent relevant
to the opinions set forth herein, that (i) such other party (if not a natural
person) has been duly organized and is validly existing and in good standing
under the laws of its jurisdiction of organization and (ii) such other party has
full right, power and authority to execute, deliver and perform its obligations
under each instrument or agreement to which it is a party and each such
instrument or agreement has been duly authorized (if applicable), executed and
delivered by, and is a valid, binding and enforceable agreement or obligation,
as the case may be, of, such other party.
             Based upon the foregoing and subject to the qualifications and
limitations stated below, it is our opinion that:
     1. ComEd is a corporation duly organized, validly existing and in good
standing under the laws of the State of Illinois.
     2. The execution and delivery by ComEd of, and performance by ComEd of its
obligations under, the Credit Agreement and the ComEd Notes are within its
corporate powers, have been duly authorized by all necessary corporate action,
and do not (a) violate any provision of the ComEd Charter, the ComEd By-laws or
any law, rule or regulation known to us to be customarily applicable to
transactions of the nature contemplated by the Credit Agreement or the ComEd
Notes or (b) to our knowledge, breach, constitute a default under or otherwise
violate any agreement or instrument to which ComEd is a party or by which it or
its properties are bound; and such execution, delivery and performance do not,
to our knowledge, result in or require the creation of any lien, security
interest or encumbrance on or in any of ComEd’s properties.
     3. The Credit Agreement and the ComEd Notes have been duly executed and
delivered by ComEd.
     4. The Credit Agreement and the ComEd Notes are, to the extent that the
laws of the State of Illinois or the federal laws of the United States are
applicable to the enforcement of ComEd’s obligations thereunder, legal, valid
and binding obligations of ComEd, enforceable against ComEd in accordance with
their respective terms, except to the extent enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance or
other similar laws of general applicability relating to or affecting the
enforceability of creditors’ rights generally, and by the effect of general
principles of equity (regardless of whether enforceability is considered in a
proceeding at law or in equity).
     5. No authorization, approval or other action by, and no notice to or
filing with, any governmental authority or regulatory body of the United States
or the State of Illinois is required for the due execution and delivery by ComEd
of, and performance by ComEd of its obligations under, the Credit Agreement and
the ComEd Notes, except for (i) the authorization of the U.S. Securities and
Exchange Commission under the Public

D-2-2



--------------------------------------------------------------------------------



 



Utility Holding Company Act of 1935, as amended, which authorization has been
received, and (ii) the approval of the Illinois Commerce Commission under the
Illinois Public Utilities Act, as amended, which approval has been received.
    6. ComEd is not an “investment company” within the meaning of the Investment
Company Act of 1940, as amended (“Investment Company Act”).
          We confirm to you that, to our knowledge, after inquiry of each lawyer
in this firm who currently has supervisory responsibility for matters handled by
this firm on behalf of ComEd, except as disclosed in ComEd’s Annual Report on
Form 10-K for the year ended December 31, 2003 and its Quarterly Report on Form
10-Q for the quarterly period ended March 31, 2004, there is no pending or
overtly threatened action or proceeding to which ComEd or any of its
Subsidiaries is a party before any court, governmental agency or arbitrator that
relates to the Credit Agreement or the ComEd Notes or that could reasonably be
expected to affect materially and adversely ComEd’s performance of its
obligations under the Credit Agreement or the ComEd Notes.
          The opinion as to enforceability set forth in paragraph 4 above is
subject to the qualification that the enforceability of ComEd’s obligations
under the Credit Agreement and the ComEd Notes is subject to general principles
of equity (regardless of whether such enforceability is considered in a
proceeding at law or in equity). Such principles of equity are of general
application and, in applying such principles, a court, among other things, might
not allow a contracting party to exercise remedies in respect of a default
deemed immaterial, or might decline to order an obligor to perform covenants.
Such principles would include an expectation that parties act with
reasonableness and in good faith, and might be applied, for example, to
provisions which purport to grant a party with the authority to exercise sole
discretion or make conclusive determinations. We note further, that, in addition
to the application of equitable principles described above, courts have imposed
an obligation on contracting parties to act reasonably and in good faith in the
exercise of their contractual rights and remedies, and may also apply public
policy considerations in limiting the rights of parties seeking to obtain
indemnification.
          With respect to our opinion in paragraph 6 above that ComEd is not an
“investment company” within the meaning of the Investment Company Act, we have
relied exclusively, as to all factual matters, on a certificate, dated as of the
date of this letter (the “Certificate”), of J. Barry Mitchell, Vice President
and Treasurer of ComEd (the “Executing Officer”). We note that, for purposes of
determining whether a particular entity is an “investment company” within the
meaning of the Investment Company Act, it is necessary to examine the “value” of
the assets of such entity within the meaning of Section 2(a)(41)(A) of the
Investment Company Act. Section 2(a)(41)(A)(ii) of the Investment Company Act
provides that the “value” of certain assets held by an entity shall be the “fair
value” of such assets as determined in good faith by such entity’s board of
directors (or similar governing body). Although the Certificate makes certain
certifications regarding the value of the assets of ComEd and certain of its
subsidiaries, the Executing Officer did not request the Board of Directors of
ComEd or of any of such subsidiaries to determine the value of any assets
required to be valued at “fair value” pursuant to Section 2(a)(41)(A)(ii), but
obtained values from other sources he deemed to be reliable. We have assumed,
however, with your permission, that all assets of

D-2-3



--------------------------------------------------------------------------------



 



ComEd and its subsidiaries that are required to be valued at “fair value”
pursuant to Section 2(a)(41)(A)(ii) of the Investment Company Act by the Board
of Directors of ComEd or of the relevant subsidiary, as the case may be, would
have been valued at the same values ascribed to such assets in the Certificate
had the Board of Directors of ComEd or of the relevant subsidiary determined the
“fair value” thereof pursuant to said section.
     We express no opinion as to the enforceability of provisions of the Credit
Agreement that (a) attempt to exculpate other parties from liability for future
actions, inactions or practices, (b) purport to establish evidentiary standards,
(c) purport to confer subject matter jurisdiction on any court or fix venue,
(d) relate to severability or separability, (f) relate to payment without
set-off or that otherwise purport to make obligations of, or determinations by,
any party unconditional and absolute or (g) constitute agreements to agree. We
also express no opinion as to the enforceability of provisions in the Credit
Agreement to the effect that terms may not be waived or modified except in
writing.
          Any opinion or statement herein which is expressed to be “to our
knowledge” or is otherwise qualified by words of like import means that the
lawyers in this firm who have had an involvement in reviewing the Credit
Agreement and the ComEd Notes have no current conscious awareness of any facts
or information contrary to such opinion or statement.
          This letter is limited to the federal laws of the United States of
America and the laws of the State of Illinois. We note that the Credit Agreement
and each of the ComEd Notes provides that it is to be governed by the laws of
the Commonwealth of Pennsylvania. We express no opinion as to (i) Exelon, PECO
or Genco or (ii) the enforceability under the laws of the Commonwealth of
Pennsylvania of ComEd’s obligations under the Credit Agreement or the ComEd
Notes. With respect to these matters, we understand you are relying upon the
opinion of Ballard Spahr Andrews & Ingersoll LLP, counsel to Exelon, PECO and
Genco and Pennsylvania counsel to ComEd.
          This letter is being delivered solely for the benefit of the persons
to whom it is addressed; accordingly, it may not be relied upon by any other
person or otherwise circulated or utilized for any purpose without our written
consent, except that Ballard Spahr Andrews & Ingersoll LLP may rely upon the
opinions expressed in paragraphs 1 through 3 (inclusive) in rendering their
opinion to you of even date herewith. This letter may not be quoted or filed
with any governmental authority or other regulatory agency (except to the extent
required by law). We assume no obligation to update or supplement the opinions
expressed herein to reflect any facts or circumstances which may hereafter come
to our attention with respect to such opinions, including any changes in
applicable law which may hereafter occur.
Very truly yours,
SIDLEY AUSTIN BROWN & WOOD LLP

D-2-4



--------------------------------------------------------------------------------



 



EXHIBIT E
FORM OF ANNUAL AND QUARTERLY COMPLIANCE CERTIFICATE
                                        , 20____
          Pursuant to the Five Year Credit Agreement, dated as of July 16, 2004,
among Exelon Corporation (“Exelon”), PECO Energy Company (“PECO”), Exelon
Generation Company, LLC (“Genco”), various financial institutions and JPMorgan
Chase Bank, N.A., as Administrative Agent (as amended, modified or supplemented
from time to time, the “Credit Agreement”), the undersigned, being
                                         of [Exelon] [PECO] [Genco] (the
“Borrower”), hereby certifies on behalf of the Borrower as follows:
          1. Delivered herewith are the financial statements prepared pursuant
to Section 5.01(b)[(ii)/(iii)] of the Credit Agreement for the fiscal
                     ended                     , 20___. All such financial
statements comply with the applicable requirements of the Credit Agreement.
          2. Schedule I hereto sets forth in reasonable detail the information
and calculations necessary to establish the Borrower’s compliance with the
provisions of Section 5.02(c) of the Credit Agreement as of the end of the
fiscal period referred to in paragraph 1 above.
          3. (Check one and only one:)
          ___ No Event of Default or Unmatured Event of Default has occurred and
is continuing.
          ___ An Event of Default or Unmatured Event of Default has occurred and
is continuing, and the document(s) attached hereto as Schedule II specify in
detail the nature and period of existence of such Event of Default or Unmatured
Event of Default as well as any and all actions with respect thereto taken or
contemplated to be taken by the Borrower.
          4. The undersigned has personally reviewed the Credit Agreement, and
this certificate was based on an examination made by or under the supervision of
the undersigned sufficient to assure that this certificate is accurate.

E-1



--------------------------------------------------------------------------------



 



          5. Capitalized terms used in this certificate and not otherwise
defined shall have the meanings given in the Credit Agreement.
[EXELON CORPORATION]
[PECO ENERGY COMPANY]
[COMMONWEALTH EDISON COMPANY]
[EXELON GENERATION COMPANY, LLC]
By                                                             
Name:                                                             
Title:                                                             
Date:                                                            

E-2